Exhibit 10.1

 



EXECUTION VERSION

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of March 7, 2016

 

among

 

LINDBLAD EXPEDITIONS, LLC,

 

as U.S. Borrower,

 

LINDBLAD MARITIME ENTERPRISES, LTD.,

 

as Cayman Borrower,

 

LINDBLAD EXPEDITIONS HOLDINGS, INC.,

 

as Holdings,

 

THE LENDERS PARTY HERETO

 

and

 

CREDIT SUISSE AG,

 

as Administrative Agent and Collateral Agent

 



 

 

CREDIT SUISSE SECURITIES (USA) LLC,

 

as Sole Bookrunner and Sole Lead Arranger,

 

CITIBANK, N.A.,

 

as Syndication Agent,

 

and

 

SUNTRUST BANK,

 

as Documentation Agent

 



 

 



 

 

 

Table of Contents

 

  Page   ARTICLE I     Definitions     SECTION 1.01. Defined Terms 3 SECTION
1.02. Terms Generally 52 SECTION 1.03. Classification of Loans and Borrowings 53
SECTION 1.04. Certain Calculations 53     ARTICLE II

The Credits   SECTION 2.01. Commitments 54 SECTION 2.02. Loans 56 SECTION 2.03.
Borrowing Procedure 58 SECTION 2.04. Evidence of Debt; Repayment of Loans 59
SECTION 2.05. Fees 60 SECTION 2.06. Interest on Loans 60 SECTION 2.07. Default
Interest 61 SECTION 2.08. Alternate Rate of Interest 61 SECTION 2.09.
Termination and Reduction of Commitments 61 SECTION 2.10. Conversion and
Continuation of Borrowings 62 SECTION 2.11. Repayment of Term Borrowings 64
SECTION 2.12. Optional Prepayment 64 SECTION 2.13. Mandatory Prepayments 68
SECTION 2.14. Reserve Requirements; Change in Circumstances 70 SECTION 2.15.
Change in Legality 71 SECTION 2.16. LIBOR Breakage 71 SECTION 2.17. Pro Rata
Treatment 72 SECTION 2.18. Sharing of Setoffs 72 SECTION 2.19. Payments 73
SECTION 2.20. Taxes 74 SECTION 2.21. Assignment of Commitments Under Certain
Circumstances; Duty to Mitigate 78 SECTION 2.22. Letters of Credit 79 SECTION
2.23. Refinancing Amendments 84 SECTION 2.24. Incremental Loans 85 SECTION 2.25.
Loan Modification Offers 89 SECTION 2.26. Defaulting Lenders 89

 



 

 

 

  Page

  ARTICLE III

Representations and Warranties   SECTION 3.01. Organization; Powers 91 SECTION
3.02. Authorization 92 SECTION 3.03. Enforceability 92 SECTION 3.04. Approvals
92 SECTION 3.05. Financial Statements; Projections 93 SECTION 3.06. No Material
Adverse Change 93 SECTION 3.07. Title to Properties; Intellectual Property 93
SECTION 3.08. Subsidiaries 94 SECTION 3.09. Litigation; Compliance with Laws 94
SECTION 3.10. Agreements 94 SECTION 3.11. Federal Reserve Regulations 95 SECTION
3.12. Investment Company Act 95 SECTION 3.13. Use of Proceeds 95 SECTION 3.14.
Tax Returns 95 SECTION 3.15. No Material Misstatements 95 SECTION 3.16. Employee
Benefit Plans 96 SECTION 3.17. Environmental Matters 96 SECTION 3.18. Insurance
96 SECTION 3.19. Security Documents 97 SECTION 3.20. Labor Matters 97 SECTION
3.21. Solvency 97 SECTION 3.22. USA PATRIOT Act 97 SECTION 3.23. OFAC 97 SECTION
3.24. Anti-Corruption Laws 98 SECTION 3.25. No Default 98 SECTION 3.26.
Acquisition Documents 98 SECTION 3.27. Mortgaged Vessels 98 SECTION 3.28.
Citizenship 98     ARTICLE IV

Conditions of Lending   SECTION 4.01. All Credit Events 98 SECTION 4.02.
Conditions to Initial Credit Extensions 99     ARTICLE V

Affirmative Covenants   SECTION 5.01. Existence; Compliance with Laws;
Businesses and Properties 104 SECTION 5.02. Insurance 105 SECTION 5.03.
Obligations and Taxes 106

 



  ii 

 

 

  Page     SECTION 5.04. Financial Statements, Reports, etc. 106 SECTION 5.05.
Litigation and Other Notices 108 SECTION 5.06. Information Regarding Collateral
109 SECTION 5.07. Maintaining Records; Access to Properties and Inspections 109
SECTION 5.08. Use of Proceeds 109 SECTION 5.09. Employee Benefits 110 SECTION
5.10. Compliance with Environmental Laws 110 SECTION 5.11. Preparation of
Environmental Reports 110 SECTION 5.12. Further Assurances 111 SECTION 5.13.
Credit Ratings 112 SECTION 5.14. Designation of Subsidiaries 112 SECTION 5.15.
Lender Calls 112 SECTION 5.16. Anti-Corruption Laws 112 SECTION 5.17.
Post-Closing 112     ARTICLE VI

Negative Covenants   SECTION 6.01. Indebtedness 113 SECTION 6.02. Liens 116
SECTION 6.03. Sale and Lease-Back Transactions 119 SECTION 6.04. Investments,
Loans and Advances 120 SECTION 6.05. Mergers, Consolidations and Sales of Assets
124 SECTION 6.06. Restricted Payments; Restrictive Agreements 125 SECTION 6.07.
Transactions with Affiliates 127 SECTION 6.08. Business of Holdings, the
Borrowers and Subsidiaries 127 SECTION 6.09. Other Indebtedness and Agreements
128 SECTION 6.10. Total Net Leverage Ratio 129 SECTION 6.11. Fiscal Year 129
SECTION 6.12. Limitation on Accounting Changes 129 SECTION 6.13. [Reserved] 129
SECTION 6.14. Sanctions 129 SECTION 6.15. Anti-Corruption Laws 129 SECTION 6.16.
Vessel Flags 130

 



  iii 

 

 

  Page

  ARTICLE VII

Events of Default   ARTICLE VIII

The Administrative Agent and the Collateral Agent   ARTICLE IX

Miscellaneous   SECTION 9.01. Notices; Electronic Communications 136 SECTION
9.02. Survival of Agreement 139 SECTION 9.03. Counterparts; Effectiveness 139
SECTION 9.04. Successors and Assigns 140 SECTION 9.05. Expenses; Indemnity 145
SECTION 9.06. Right of Setoff 147 SECTION 9.07. Applicable Law 147 SECTION 9.08.
Waivers; Amendment 147 SECTION 9.09. Interest Rate Limitation 148 SECTION 9.10.
Entire Agreement 149 SECTION 9.11. WAIVER OF JURY TRIAL 149 SECTION 9.12.
Severability 149 SECTION 9.13. Headings 149 SECTION 9.14. Jurisdiction; Consent
to Service of Process 150 SECTION 9.15. Confidentiality 151 SECTION 9.16.
Release of Liens and Guarantees of Subsidiaries 152 SECTION 9.17. USA PATRIOT
Act Notice 152 SECTION 9.18. Judgment Currency 152 SECTION 9.19. Lender Action
153 SECTION 9.20. Effect of Amendment and Restatement 153 SECTION 9.21. U.S.
Obligations. 153

 



  iv 

 

 

SCHEDULES           Schedule 1.01(a) - Disqualified Institutions Schedule
1.01(b) - Excluded Subsidiaries Schedule 2.01(a) - Lenders and Commitments as of
the Closing Date Schedule 2.01(b) - Lenders and Commitments as of the First
Restatement Date Schedule 2.01(c) - Revolving Credit Lenders and Revolving
Credit Commitments as of the Second Restatement Date Schedule 3.07(c) - Certain
Matters Affecting Intellectual Property Schedule 3.08 - Subsidiaries Schedule
3.09(a) - Litigation Schedule 3.17 - Environmental Matters Schedule 3.19(a) -
UCC Filing Offices Schedule 3.26 - Acquisition Documents Schedule 5.17 -
Post-Closing Items Schedule 6.01 - Existing Indebtedness Schedule 6.02 -
Existing Liens Schedule 6.04 - Existing Investments Schedule 6.05 - Permitted
Asset Sales Schedule 6.07 - Transactions with Certain Affiliates Schedule 6.16 -
Permitted Flags       EXHIBITS           Exhibit A - Form of Administrative
Questionnaire Exhibit B - Form of Assignment and Acceptance Exhibit C - Form of
Borrowing Request Exhibit D-1 - [Reserved]. Exhibit D-2 - [Reserved]. Exhibit
E-1 - [Reserved]. Exhibit E-2 - [Reserved]. Exhibit F - [Reserved]. Exhibit G-1
- Form of U.S. Tax Compliance Certificate Exhibit G-2 - Form of U.S. Tax
Compliance Certificate Exhibit G-3 - Form of U.S. Tax Compliance Certificate
Exhibit G-4 - Form of U.S. Tax Compliance Certificate   Exhibit H - Form of
Solvency Certificate



 

  v 

 

 

PREAMBLE

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of March 7, 2016 (this
“Agreement”), among LINDBLAD EXPEDITIONS, LLC, a Delaware limited liability
company (successor by merger to Lindblad Expeditions, Inc., a New York
corporation, the “U.S. Borrower”), LINDBLAD MARITIME ENTERPRISES, LTD., an
exempted company with limited liability incorporated and existing under the laws
of the Cayman Islands (the “Cayman Borrower” and, together with the U.S.
Borrower, each, individually a “Borrower” and, collectively, the “Borrowers”),
LINDBLAD EXPEDITIONS HOLDINGS, INC., a Delaware corporation (“Holdings”), the
Lenders (as defined in Article I), and CREDIT SUISSE AG, as administrative agent
for the Lenders (in such capacity, the “Administrative Agent”) and as collateral
agent and security trustee for the Secured Parties (as defined in Article I) (in
such capacity, the “Collateral Agent”).

 

RECITALS

 

Capitalized terms used in these Recitals shall have the respective meanings set
forth for such terms in Section 1.01 hereof.

 

Pursuant to that certain Agreement and Plan of Merger, including all schedules
and exhibits thereto (as amended, supplemented, or modified from time to time,
the Acquisition Agreement”), dated as of March 9, 2015 among Capitol Acquisition
Corp. II (“Capitol”), the U.S. Borrower, Argo Expeditions, LLC, a Delaware
limited liability company (“LLC Sub”), and Argo Merger Sub, Inc., a Delaware
corporation (“Merger Sub”), Capitol acquired (the “Acquisition”) the Equity
Interests of the U.S. Borrower.

 

In connection with the Acquisition, Merger Sub, a wholly owned indirect
subsidiary of Capitol, merged with and into the U.S. Borrower (the “Initial
Merger”) with the U.S. Borrower remaining as the surviving corporation and
immediately following the Initial Merger (the “Merger Date”), the U.S. Borrower
merged with and into LLC Sub, a wholly owned direct subsidiary of Capitol (the
“Subsequent Merger” and, together with the Initial Merger, the “Merger”) with
LLC Sub remaining as the surviving entity, which was renamed Lindblad
Expeditions, LLC, a Delaware limited liability company and a wholly owned direct
subsidiary of Capitol.

 

The Investors in connection with the Merger received consideration comprised of
(i) an aggregate amount not to exceed $90,000,000 in cash (including certain
bonus amounts payable to management of the U.S. Borrower) (the “Seller Cash
Consideration”) and (ii) Equity Interests in Capitol constituting approximately
45% of the issued and outstanding Equity Interests of Capitol (the “Seller
Equity Consideration” and, together with the Seller Cash Consideration, the
“Acquisition Consideration”). Upon consummation of the Acquisition, Capitol
changed its name to Lindblad Expeditions Holdings, Inc. (“Holdings”) and is
publicly listed on the NASDAQ Stock Market.

 



 

 

 

In connection with the Acquisition, the Borrowers (i) repaid certain existing
Indebtedness of the U.S. Borrower and its Subsidiaries (the “Existing Debt”) and
(ii) paid amounts outstanding under the Profit Participation Rights Purchase
Agreement and the Profit Participation Loan Purchase Agreement, and in
connection therewith, effected the cancellation of warrants issued in connection
with the Existing Junior Debt Facility, in case of clauses (i) and (ii),
collectively in an aggregate amount equal to $112,519,627.94 (the transactions
described in these clauses (i) and (ii) collectively referred to as the
“Restructuring”).

 

Holdings, the Borrowers, the Administrative Agent, the Collateral Agent and the
Lenders party thereto entered into that certain Amended and Restated Credit
Agreement, dated as of July 8, 2015 (the “First Amended and Restated Credit
Agreement”), which amended and restated that certain Credit Agreement, dated as
of May 8, 2015 (the “Original Credit Agreement”), among the Borrowers, the
Administrative Agent, the Collateral Agent and the Lenders party thereto.

 

Pursuant to the Original Credit Agreement, the Lenders extended a certain term
credit facility to the Borrowers to finance the Restructuring, repay certain of
the existing Indebtedness of the U.S. Borrower and its Subsidiaries and pay
related fees, commissions and expenses. In connection with the syndication of
the Original Credit Agreement, Holdings, the Borrowers, the Administrative
Agent, the Collateral Agent and the Lenders party to the First Amended and
Restated Credit Agreement as of the First Restatement Date agreed to amend and
restate the Original Credit Agreement in its entirety on the terms and subject
to the conditions contained therein.

 

As of the Second Restatement Date, the U.S. Borrower has requested the Lenders
to extend credit in the form of (a) Revolving Credit Commitments prior to the
Revolving Credit Maturity Date, in an aggregate principal amount at any time
outstanding not in excess of $45,000,000 and (b) the U.S. Borrower has requested
the Issuing Bank to issue Letters of Credit in an aggregate principal amount at
any time outstanding not in excess of $5,000,000, to support payment obligations
of the U.S. Borrower and the Subsidiaries incurred in the ordinary course of
business. The proceeds of the Revolving Loans and any Letters of Credit are to
be used solely for working capital and general corporate purposes. The
applicable Lenders have agreed to extend such credit to the U.S. Borrower, and
the Issuing Bank has agreed to issue Letters of Credit for the account of the
U.S. Borrower, in each case on the terms and subject to the conditions set forth
herein.

 

Holdings, the Borrowers, the Administrative Agent, the Collateral Agent, the
Lenders and the Issuing Bank party to this Agreement as of the Second
Restatement Date have agreed to amend and restate the First Amended and Restated
Credit Agreement in its entirety on the terms and subject to the conditions
contained herein. Accordingly, the parties hereto agree as follows:

 



 2 

 

 

ARTICLE I

Definitions

 

SECTION 1.01. Defined Terms. The following terms when used in this Agreement,
including its Preamble and Recitals, shall have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Accepting Lenders” shall have the meaning assigned to such term in
Section 2.25(a).

 

“Acquired Entity” shall have the meaning assigned to such term in
Section 6.04(i).

 

“Acquisition” shall have the meaning assigned to such term in the Recitals to
this Agreement.

 

“Acquisition Agreement” shall have the meaning assigned to such term in the
Recitals to this Agreement.

 

“Acquisition Consideration” shall have the meaning assigned to such term in the
Recitals to this Agreement.

 

“Acquisition Documents” shall mean the Acquisition Agreement and the other
documents listed on Schedule 3.26.

 

“Additional Lender” shall mean, at any time, any Eligible Assignee that agrees
to provide any portion of any Credit Agreement Refinancing Indebtedness pursuant
to a Refinancing Amendment in accordance with Section 2.23.

 

“Additional U.S. Term Loans” shall mean the U.S. Term Loans made by the Lenders
to the U.S. Borrower on the First Restatement Date, pursuant to Section
2.01(a)(ii).

 

“Additional U.S. Term Loan Commitment” shall mean the U.S. Term Loan Commitments
in an aggregate principal amount of $25,000,000 given effect on the First
Restatement Date. The amount of each Lender’s Additional U.S. Term Loan
Commitment, if any, is set forth on Schedule 2.01(b) or in the applicable
Assignment Agreement, subject to any adjustment or reduction pursuant to the
terms and conditions hereof.

 

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the product of (a) the
LIBO Rate in effect for such Interest Period and (b) Statutory Reserves.
Notwithstanding the foregoing, the applicable Adjusted LIBO Rate for Eurodollar
Term Borrowings shall at no time be less than 1.00% per annum and the applicable
Adjusted LIBO Rate for Eurodollar Revolving Borrowings shall at no time be less
than 0.00% per annum.

 



 3 

 

 

“Administrative Agent” shall have the meaning assigned to such term in the
Preamble to this Agreement.

 

“Administrative Agent Fee” shall have the meaning assigned to such term in
Section 2.05(a).

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.

 

“Affected Class” shall have the meaning assigned to such term in
Section 2.25(a).

 

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

 

“Agent Parties” shall have the meaning assigned to such term in Section 9.01.

 

“Agents” shall have the meaning assigned to such term in Article VIII.

 

“Aggregate Revolving Credit Exposure” shall mean the aggregate amount of the
Lenders’ Revolving Credit Exposures.

 

“Agreement” shall have the meaning assigned to such term in the Preamble.

 

“Agreement Currency” shall have the meaning assigned to such term in Section
9.18.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus ½ of 1.00% and (c) the Adjusted LIBO
Rate on such day for a one-month Interest Period determined on such day (or if
such day is not a Business Day, the immediately preceding Business Day) for a
deposit in dollars plus 1.00%; provided that, solely for purposes of the
foregoing, the Adjusted LIBO Rate for any day shall be calculated using the LIBO
Rate based on the rate per annum determined by the Administrative Agent by
reference to the ICE Benchmark Administration Interest Settlement Rates (as set
forth by any service selected by the Administrative Agent that has been
nominated by the ICE Benchmark Administration Limited (or any Person which takes
over the administration of that rate) as an authorized information vendor for
the purpose of displaying such rates) (the “ICE LIBOR”) as published by Reuters
(or such other commercially available source providing quotations of ICE LIBOR
as may be designated by the Administrative Agent from time to time) on such day
at approximately 11:00 a.m. (London time). If the Administrative Agent shall
have determined (which determination shall be conclusive absent manifest error)
that it is unable to ascertain the Federal Funds Effective Rate or the Adjusted
LIBO Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition of Federal Funds Effective Rate, the Alternate Base Rate
shall be determined without regard to clause (b) or (c), as applicable, of the
preceding sentence until the circumstances giving rise to such inability no
longer exist. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, as the case
may be.

 



 4 

 

 

“Applicable Creditor” shall have the meaning assigned to such term in Section
9.18.

 

“Applicable Discount” shall have the meaning assigned to such term in Section
2.12(e).

 

“Applicable Rate” shall mean (i) with respect to any Eurodollar Term Loan, 4.50%
per annum, (ii) with respect to any ABR Term Loan, 3.50% per annum, (iii) with
respect to any Eurodollar Revolving Loan, 4.00% per annum and (iv) with respect
to any ABR Revolving Loans, 3.00% per annum.

 

“Asset Sale” shall mean the sale, transfer or other disposition by the Borrowers
or any of the Restricted Subsidiaries to any person other than Holdings, the
Borrowers or any Subsidiary of (a) any Equity Interests of any of the
Subsidiaries (other than directors’ qualifying shares) or (b) any other assets
of the Borrowers or any of the Restricted Subsidiaries (including Mortgaged
Vessels); provided that Permitted Asset Sales shall not constitute Asset Sales;
provided, further, that any such sales from the Borrowers or any Subsidiary that
is a Loan Party to a Subsidiary that is not a Loan Party shall be made (i) at
prices and on terms no less favorable to the Loan Party than it would obtain in
a comparable arm’s length transaction with unrelated third parties or (ii) to
the extent not made in compliance with clause (i), shall be treated as an
Investment in such Subsidiary.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit B or such other form as shall be approved by the Administrative
Agent and the Borrowers (which approval shall not be unreasonably withheld or
delayed).

 

“Auction” shall have the meaning assigned to such term in Section 2.12(e).

 

“Auction Amount” shall have the meaning assigned to such term in Section
2.12(e).

 

“Auction Notice” shall have the meaning assigned to such term in Section
2.12(e).

 



 5 

 

 

“Available Basket Amount” shall mean, at any time of calculation, (a) the sum of
(i) the Net Cash Proceeds received by Holdings after the Closing Date from any
issuance of Qualified Capital Stock of Holdings, to the extent such Net Cash
Proceeds are contributed in cash to the Borrowers’ common equity capital
(excluding, for the avoidance of doubt, the Net Cash Proceeds that Holdings, the
Borrowers and its Subsidiaries receive (or are deemed to receive) as a result of
the consummation of the Acquisition); provided that no proceeds of any Specified
Equity Contribution shall be included in amounts referred to in this clause (a),
plus (ii) the Cumulative Retained ECF Amount at such time, plus (iii)
$10,000,000 minus (b) the aggregate amount of Investments, Restricted Payments
and prepayments, repurchases or redemptions (including any premium, fees,
interest or other amounts thereon), of Restricted Indebtedness, in each case to
the extent made after the Closing Date (in whole or in part) in reliance on the
Available Basket Amount.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.01.

 

“Borrowers” shall have the meaning assigned to such term in the Preamble to this
Agreement.

 

“Borrowing” shall mean Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.

 

“Borrowing Request” shall mean a request by one or both Borrowers in accordance
with the terms of Section 2.03 and substantially in the form of Exhibit C, or
such other form as shall be approved by the Administrative Agent and the
applicable Borrowers (which approval shall not be unreasonably withheld or
delayed).

 

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurodollar Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
dollar deposits in the London interbank market.

 

“Capital Assets” shall mean, with respect to any person, all equipment, fixed
assets and real property or improvements of such person, or replacements or
substitutions therefor or additions thereto, that in accordance with GAAP, have
been or should be reflected as additions to property, plant or equipment on the
balance sheet of such person.

 

“Capital Expenditures” shall mean, for any period, without duplication, all
expenditures made directly or indirectly by Holdings and its consolidated
Restricted Subsidiaries during such period for Capital Assets (whether paid in
cash or other consideration, financed by the incurrence of Indebtedness or
accrued as a liability), but excluding any such expenditure (i) made to restore,
replace or rebuild property to the condition of such property immediately prior
to any damage, loss, destruction or condemnation of such property, to the extent
such expenditure is made with insurance proceeds, condemnation awards, indemnity
payments or damage recovery proceeds relating to any such damage, loss,
destruction or condemnation, (ii) that constitutes the consideration paid (and
transaction expenses incurred) in connection with a Permitted Acquisition or
other acquisitions, (iii) that constitutes the permitted reinvestment of Net
Cash Proceeds of Asset Sales, Recovery Events or capital assets sold or
(iv) that constitutes the purchase price of equipment that is purchased
simultaneously with the trade-in of existing equipment to the extent of the
credit granted by the seller of such equipment for the equipment being traded at
such time.

 



 6 

 

 

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP as in effect on the Closing
Date, and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP as in effect on the Closing Date.

 

“Capitol” shall have the meaning assigned to such term in the Recitals to this
Agreement.

 

“Cash Equivalents” shall mean:

 

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a rating of at
least P-2 by Moody’s or at least A-2 by S&P (or, if at any time neither Moody’s
nor S&P shall be rating such obligations, an equivalent rating from another
nationally recognized statistical rating agency);

 

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent, any domestic office of any Lender that is
a bank, or any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof that has a combined capital
and surplus and undivided profits of not less than $500,000,000;

 

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above;

 

(e) investments in “money market funds” within the meaning of Rule 2a-7 under
the Investment Company Act of 1940, as amended, substantially all of whose
assets are invested in investments of the type described in clauses (a) through
(d) above;

 



 7 

 

 

(f) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after the date of
the acquisition thereof and having, at the time of the acquisition thereof a
rating of at least A-2 from S&P or at least P-2 from Moody’s (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency);

 

(g) investment funds investing substantially all of their assets in securities
of the types described in clauses (a) through (f) above; and

 

(h) other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management in investments of a type
analogous to the foregoing.

 

“Cayman Borrower” shall have the meaning assigned to such term in the Preamble.

 

“Cayman Subsidiary Guarantor” shall mean each Foreign Subsidiary of Holdings
(other than, for the avoidance of doubt, the Cayman Borrower) that is or becomes
a party to the Guarantee Agreement as required by Section 5.12 of this
Agreement, unless and until released as a Subsidiary Guarantor in accordance
with this Agreement or the Guarantee Agreement.

 

“Cayman Term Loan” means a term loan denominated in dollars made by a Lender to
the Cayman Borrower pursuant to Section 2.01(a)(iii).

 

“Cayman Term Loan Commitment” shall mean the commitment of a Lender to make or
otherwise fund a Cayman Term Loan and “Cayman Term Loan Commitments” means such
commitments of all Lenders in the aggregate. The amount of each Lender’s Cayman
Term Loan Commitment, if any, is set forth on Appendix A-2 or in the applicable
Assignment Agreement, subject to any adjustment or reduction pursuant to the
terms and conditions hereof. The aggregate amount of the Cayman Term Loan
Commitments as of the Closing Date is $20,000,000.

 

“Cayman Term Loan Exposure” shall mean, with respect to any Lender, as of any
date of determination, the outstanding principal amount of the Cayman Term Loans
of such Lender; provided, at any time prior to the making of the Cayman Term
Loans, the Cayman Term Loan Exposure of any Lender shall be equal to such
Lender’s Cayman Term Loan Commitment.

 

“CFC” shall mean any Subsidiary that is a “controlled foreign corporation”
within the meaning of Section 957 of the Code.

 



 8 

 

 

“CFC Holdco” shall mean any Domestic Subsidiary that has no material assets
other than the Equity Interests of and, if applicable, Indebtedness of one or
more Foreign Subsidiaries that are CFCs.

 

A “Change in Control” shall be deemed to have occurred if: (a) following the
Acquisition, Holdings at any time ceases to own (directly or indirectly) 100% of
the Equity Interests of the Borrowers; (b) at any time a change of control
occurs under any Material Indebtedness; (c) prior to the Acquisition, the
Investors (collectively) shall fail to own, or to have the power, directly, or
indirectly, to vote or direct the voting of voting Equity Interests of the U.S.
Borrower representing a majority of the voting power of the total outstanding
voting Equity Interests of the U.S. Borrower; or (d) following the Acquisition,
any person, entity or “group” (within the meaning of Section 13(d) or 14(d) of
the Exchange Act (excluding any employee benefit plan of Holdings and its
Subsidiaries and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan)) shall at any time have
acquired direct or indirect beneficial ownership (as defined in Rules 13(d)-3
and 13(d)-5 under the Exchange Act) of 50% of the outstanding voting stock of
Holdings. For purposes of this definition, a person shall not be deemed to have
beneficial ownership of Equity Interests subject to a stock purchase agreement,
merger agreement or similar agreement until the consummation of the transactions
contemplated by such agreement. For the avoidance of doubt, the Acquisition as
contemplated by the Acquisition Agreement will not constitute a Change in
Control.

 

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date (or with respect to a person that becomes a Lender after the
Closing Date, the date such person becomes a Lender), (b) any change in any law,
rule or regulation or in the interpretation or application thereof by any
Governmental Authority after the Closing Date (or with respect to a person that
becomes a Lender after the Closing Date, the date such person becomes a Lender)
or (c) compliance by any Lender or the Issuing Bank (or, for purposes of
Section 2.14, by any lending office of such Lender or by such Lender’s or
Issuing Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Closing Date (or with respect to a person that becomes a Lender
after the Closing Date, the date such person becomes a Lender); provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder or issued in connection therewith and (y)
all requests, rules, guidelines, requirements or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 

“Charges” shall have the meaning assigned to such term in Section 9.09.

 



 9 

 

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, U.S. Term
Loans, Cayman Term Loans, Other Loans, Incremental Term Loans or Specified
Incremental Loans, when used in reference to any Commitment, refers to whether
such Commitment is a Revolving Credit Commitment, U.S. Term Loan Commitment,
Cayman Term Loan Commitment, Other Loan Commitment, Incremental Commitment or
Specified Incremental Loan Commitment. Specified Incremental Loans and Other
Loans (and the related Specified Incremental Loan Commitments and Other Loan
Commitments, as the case may be) made and established with different terms, and
new tranches of U.S. Term Loans, Cayman Term Loans and Revolving Credit
Commitments established as a result of a Loan Modification Offer, shall be
construed to be in different Classes.

 

“Closing Date” shall mean May 8, 2015.

 

“Closing Date Transactions” shall mean, collectively, the transactions occurring
on or prior to the Closing Date pursuant to the Transaction Documents, including
(a) the consummation of the Restructuring; (b) the execution, delivery and
performance of the Loan Documents and the borrowing of the Initial U.S. Term
Loans and Cayman Term Loans hereunder; and (c) the payment of related fees,
commissions and expenses.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall mean, collectively, all of the real, personal and mixed
property (including Equity Interests) in which Liens are purported to be granted
pursuant to the Security Documents as security for the Obligations, but shall in
all events exclude Excluded Property.

 

“Collateral Agent” shall have the meaning assigned to such term in the Preamble
to this Agreement.

 

“Collateral Agreements” shall mean individually or collectively, as applicable,
the U.S. Collateral Agreement and the Foreign Collateral Agreement.

 

“Commitment” shall mean, with respect to any Lender, the U.S. Term Loan
Commitment, the Cayman Term Loan Commitment and the Revolving Credit Commitment.
Unless the context shall otherwise require, the term “Commitments” shall include
any Incremental Commitment, Specified Incremental Loan Commitment or Other Loan
Commitment.

 

“Commitment Fee” shall mean, for any day, with respect to any Revolving Credit
Lender, (a) 0.50% per annum times (b) the daily unused amount of the Revolving
Credit Commitment of such Revolving Credit Lender during the preceding quarter
(or other period commencing with the Second Restatement Date or ending with the
Revolving Credit Maturity Date or the date on which the Revolving Credit
Commitment of such Lender shall expire or be terminated).

 

“Commitment Letter” shall mean the Commitment Letter dated April 20, 2015, among
the U.S. Borrower, Credit Suisse AG and CS Securities.

 



 10 

 

 

“Communications” shall have the meaning assigned to such term in Section 9.01.

 

“Company Intellectual Property Rights” shall have the meaning assigned to such
term in Section 3.07(c).

 

“Company Material Adverse Effect” shall mean with respect to the Borrowers, a
material adverse effect on (i) the business, results of operations or financial
condition of the Borrowers and their respective Subsidiaries (as defined in the
Acquisition Agreement), taken as a whole; provided, however, that in no event
would any of the following (or the effect of any of the following), alone or in
combination, be deemed to constitute, or be taken into account in determining
whether there has been or will be, a “Material Adverse Effect” on the business,
results of operations or financial condition of the Borrowers and their
respective Subsidiaries, taken as a whole: (a) any change in applicable Laws (as
defined in the Acquisition Agreement) or GAAP (as defined in the Acquisition
Agreement) or any interpretation thereof, (b) any change in interest rates or
economic, political, business, financial, commodity, currency or market
conditions generally, (c) the announcement or the execution of the Acquisition
Agreement, the pendency or consummation of the Mergers (as defined in the
Acquisition Agreement) or the performance of the Acquisition Agreement,
including the impact thereof on relationships, contractual or otherwise, with
customers, suppliers, licensors, distributors, partners, providers and employees
(provided that the exceptions in this clause (c) shall not be deemed to apply to
references to “Material Adverse Effect” in the representations and warranties
set forth in Section 4.4 of the Acquisition Agreement and, to the extent related
thereto, the condition in Section 9.2(a) of the Acquisition Agreement), (d) any
change generally affecting any of the industries or markets in which the
Borrowers or their respective Subsidiaries operate or the economy as a whole,
(e) the compliance with the terms of the Acquisition Agreement or the taking of
any action required or contemplated by the Acquisition Agreement or with the
prior written consent of Capitol and the Lead Arranger, (f) any earthquake,
hurricane, tsunami, tornado, flood, mudslide, wild fire or other natural
disaster, act of God or other force majeure event, (g) any national or
international political or social conditions in countries in which, or in the
proximate geographic region of which, the Borrowers operate, including the
engagement by the United States or such other countries in hostilities or the
escalation thereof, whether or not pursuant to the declaration of a national
emergency or war, or the occurrence or the escalation of any military or
terrorist attack upon the United States or such other country, or any
territories, possessions, or diplomatic or consular offices of the United States
or such other countries or upon any United States or such other country military
installation, equipment or personnel or (h) any failure of the Borrowers and
their respective Subsidiaries, taken as a whole, to meet any projections,
forecasts or budgets; provided, that clause (h) shall not prevent or otherwise
affect a determination that any change or effect underlying such failure to meet
projections or forecasts has resulted in, or contributed to, or would reasonably
be expected to result in or contribute to, a Material Adverse Effect (to the
extent such change or effect is not otherwise excluded from this definition of
Material Adverse Effect), except in the case of clause (a), (b), (d), (f) and
(g) to the extent that such change does not have a disproportionate impact on
the Borrowers and their respective Subsidiaries, taken as a whole, as compared
to other industry participants or (ii) the ability of the Borrowers to
consummate the transactions contemplated hereby in accordance with the terms
hereof.

 



 11 

 

 

“Consolidated Current Assets” shall mean, at any time, the consolidated current
assets (other than cash and Cash Equivalents, Taxes and deferred Taxes) of the
Borrowers and the Restricted Subsidiaries at such time.

 

“Consolidated Current Liabilities” shall mean, at any time, the consolidated
current liabilities of the Borrowers, and the Restricted Subsidiaries at such
time, but excluding, without duplication (a) the current portion of any
long-term Indebtedness, (b) outstanding Incremental Revolving Loans, (c)
interest payable and (d) Taxes and deferred Taxes.

 

“Consolidated EBITDA” shall mean, for any period, an amount determined for
Holdings, the Borrowers and the Restricted Subsidiaries on a consolidated basis
equal to:

 

(i) Consolidated Net Income, plus, to the extent reducing (and not added back
to) such Consolidated Net Income (other than in the case of clause (f) hereof),
the sum, without duplication, of amounts (calculated on an after tax basis where
appropriate) for (a) provision for taxes based on income or profit or capital,
including state, local and franchise taxes (or the non-U.S. equivalent thereof)
of Holdings, the Borrowers and the Restricted Subsidiaries for such period
(including tax expenses of Foreign Subsidiaries and foreign withholding taxes
paid or accrued for such period), (b) Consolidated Interest Expense for such
period and, to the extent not reflected in such Consolidated Interest Expense,
any losses on Hedging Obligations or other derivative instruments entered into
for the purpose of hedging interest rate risk, (c) the total amount of
depreciation and amortization expenses (including amortization of goodwill and
other intangibles, and all expenditures in respect of licensed or purchased
software or internally developed software and software enhancements that are, or
are required to be reflected as, capitalized costs, but excluding amortization
of prepaid cash expenses that were paid in a prior period) for such period, (d)
[reserved], (e) any other non-cash charges, expenses or losses reducing
Consolidated Net Income for such period (provided that if any such non-cash
charges, expenses or losses represent an accrual or reserve for potential cash
items in any future period, the cash payment in respect thereof in such future
period shall be subtracted from Consolidated Net Income to such extent), (f)
cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated Net Income in any period to the
extent non-cash gains relating to such income were deducted in the calculation
of Consolidated Net Income pursuant to clause (ii) below for any previous
period, (g) any non-cash impairment charge or asset write-off or write-down,
including impairment charges or asset write-offs or write downs related to
intangible assets, long-lived assets, investments in debt and equity securities
or otherwise as a result of a change in law or regulation, (h) any net loss from
discontinued operations (so long as such operations remain discontinued) and any
net loss on disposal of discontinued operations and any expenses, charges,
accruals or reserves related to the closure and/or consolidation of offices and
facilities (including in connection with discontinued operations), (i) any
losses attributable to the extinguishment of any (1) Indebtedness or (2)
derivative instruments of Holdings, the Borrowers or any of the Restricted
Subsidiaries, (j) any fees, expenses, costs or charges (including all
transaction, restructuring and transition costs, fees and expenses (including
diligence costs, cash severance costs, retention payments to employees, lease
termination costs and reserves)) or any amortization thereof, related to the
Transactions or any Subject Transaction or any Investment, acquisition, asset
disposition, equity offer, recapitalization, reorganization or incurrence of
Indebtedness permitted hereunder (in each case, including any such transaction
undertaken but not completed) or any amendment or modification hereof, (k)
accruals and reserves (other than fees, expenses, costs or charges relating to
the Transactions) that are established within twelve months after the Closing
Date that are so required to be established in accordance with GAAP, (l) any
extraordinary losses during such period in accordance with GAAP, (m) any
non-recurring or unusual losses, expenses or charges, (n) minority interest
expense consisting of income of a Subsidiary Guarantor attributable to minority
equity interests of third parties or any non-wholly owned Subsidiary Guarantor
deducted in such period in calculating Consolidated Net Income, net of any cash
distributions made to such third parties in such period, (o) any costs or
expenses incurred pursuant to any management equity plan, long term incentive
plan or share or unit option plan or any other management or employee benefit
plan or agreement or share or unit subscription or shareholder or similar
agreement; provided that to the extent such costs or expenses are paid in cash,
such costs or expenses shall have been funded with cash proceeds contributed to
the capital of Holdings ,the Borrowers or the Net Cash Proceeds of any issuance
of Equity Interests (other than Disqualified Capital Stock) of the Borrowers (or
Holdings) and (p) the amount of “run rate” cost savings, operating expense
reductions, restructuring charges and expenses and synergies related to any
Subject Transactions, restructurings, cost savings initiatives and other
initiatives after the Closing Date and projected by the Borrowers in good faith
to result from actions taken, committed to be taken or expected to be taken no
later than 12 months after the end of such period (which “run rate” cost
savings, operating expense reductions, restructuring charges and expenses and
synergies shall be calculated on a pro forma basis as though such “run rate”
cost savings, operating expense reductions, restructuring charges and expenses
and synergies had been realized on the first day of the period for which
Consolidated EBITDA is being determined), net of the amount of actual benefits
realized during such period from such actions; provided that such “run rate”
cost savings, operating expense reductions, restructuring charges and expenses
and synergies are reasonably identifiable and factually supportable (in the good
faith determination of the U.S. Borrower); provided further that the aggregate
amount of add backs made pursuant to this clause (p) shall not exceed an amount
equal to 15% of Consolidated EBITDA for the applicable Test Period (and such
determination shall be made prior to the making of, and without giving effect
to, any adjustments pursuant to this clause (p)); minus

 



 12 

 

 

(ii) the sum, without duplication, of the following amounts (calculated on an
after tax basis where appropriate) (a) non-cash gains increasing Consolidated
Net Income for such period, excluding any such items to the extent they
represent (1) the reversal in such period of an accrual of, or reserve for,
potential cash expenses in a prior period after the Closing Date (which, for the
avoidance of doubt, shall be deducted from Consolidated Net Income pursuant to
clause (i)(e) above), and (2) the amortization of income and the accrual of
revenue or income, in each case, to the extent cash is not received in the
current period, (b) any net gain from discontinued operations or after-tax net
gains from the disposal of discontinued operations to the extent increasing
Consolidated Net Income, (c) any extraordinary, non-recurring or unusual gain to
the extent increasing Consolidated Net Income and (d) any gains attributable to
the extinguishment of any (1) Indebtedness or (2) derivative instruments of
Holdings or any of the Restricted Subsidiaries.

 



 13 

 

 

Notwithstanding the foregoing, Consolidated EBITDA for the fiscal quarters ended
on March 31, 2014, June 30, 2014, September 30, 2014 and December 31, 2014 shall
be deemed to be $14,120,092, $10,932,109, $13,644,703 and $5,875,227,
respectively, in each case, as may be subject to add-backs and adjustments
(without duplication) pursuant to Section 1.04 and clause (p) above for the
applicable Test Period.

 

In addition, to the extent not already included in the Consolidated Net Income
of Holdings, the Borrowers and the Restricted Subsidiaries, notwithstanding
anything to the contrary in the foregoing, Consolidated EBITDA shall include the
amount of proceeds received from business interruption insurance and
reimbursements of any expenses and charges that are covered by indemnification
or other reimbursement provisions in connection with any Investment, any
acquisition or any Asset Sale (or other disposition). Furthermore, Consolidated
EBITDA shall be calculated without regard to (1) the cumulative effect of a
change in accounting principles and changes as a result of the adoption or
modification of accounting policies during such period, and (2) effects of
adjustments pursuant to GAAP resulting from the application of purchase
accounting in relation to the Acquisition or any Permitted Acquisition.

 

For purposes of determining compliance with Section 6.10 only, the Borrowers
shall have the right to receive a Specified Equity Contribution after the
Closing Date and on or prior to the date 15 Business Days after the date on
which financial statements are required to be delivered pursuant to Section
5.04(a) or (b), as applicable, for such fiscal quarter which contribution will
be included, at the request of the Borrowers, in the calculation of Consolidated
EBITDA solely for the purposes of determining compliance with Section 6.10 at
the end of such fiscal quarter and applicable subsequent periods which include
such fiscal quarter and not for any other purpose under this Agreement; provided
that notwithstanding anything herein to the contrary, (a) a Specified Equity
Contribution may be made and included in the calculation of Consolidated EBITDA
no more than two times in any four-fiscal quarter period and no more than five
times during the term of this Agreement, (b) the amount of any Specified Equity
Contribution included in the calculation of Consolidated EBITDA shall be no
greater than the amount required to cause the Borrowers to be in pro forma
compliance with Section 6.10 and (c) the proceeds of any Specified Equity
Contribution (as they affect the amount of unrestricted cash and Cash
Equivalents of the Borrowers and their Restricted Subsidiaries for purposes of
“netting”) and any pay-down of the Loans made therefrom shall be disregarded for
purposes of determining compliance with Section 6.10, as of the end of such
fiscal quarter.

 

The provisions of Section 1.04 shall apply to any calculation of Consolidated
EBITDA.

 



 14 

 

 

“Consolidated Interest Expense” shall mean, for any period, total interest
expense, whether paid or accrued (including that portion attributable to Capital
Lease Obligations in accordance with GAAP) of Holdings, the Borrowers and their
Restricted Subsidiaries on a consolidated basis for such period with respect to
all outstanding Indebtedness of Holdings, the Borrowers and their Restricted
Subsidiaries, including all amortization of debt issuance costs and original
issue discount, non-cash interest payments, the interest component of any
deferred payment obligations, imputed interest with respect to commissions,
discounts and other fees and charges owed with respect to letters of credit and
net costs under Hedging Agreements in respect of interest rates.

 

“Consolidated Net Income” shall mean, for any period, the aggregate net income
of Holdings, the Borrowers and the Restricted Subsidiaries for such period, on a
consolidated basis, determined in accordance with GAAP; provided that (a) the
income of any person (other than a Restricted Subsidiary of Holdings) in which
any other person (other than Holdings, the Borrowers or any of their Restricted
Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to Holdings, the Borrowers or any
of the Restricted Subsidiaries by such person during such period shall be
excluded, (b) any gain (loss), together with any related provision for taxes on
such gain (loss), realized in connection with any Asset Sale or other asset
disposition or abandonment (other than in the ordinary course of business) and
reserves relating thereto shall be excluded, (c) any net unrealized gain (loss)
(after any offset) resulting in such period from obligations under any Hedging
Agreement or other derivative instruments and the application of ASC 815, in
each case, shall be excluded, (d) any net unrealized gain (loss) (after any
offset) resulting in such period from currency translation gains or losses
including those related to currency re-measurements of Indebtedness shall be
excluded, (e) any gains (losses) resulting from the return of surplus assets of
any Plan shall be excluded, (f) the effect of any non-cash gain (loss) in
respect of post-retirement benefits as a result of the application of ASC 715
shall be excluded and (g) the income of any Restricted Subsidiary (other than a
Loan Party) to the extent that the payment thereof to Holdings, the Borrowers or
any Subsidiary Guarantor, whether by dividends or similar distributions,
intercompany loan repayments or otherwise, is not at the time permitted for any
reason shall be excluded, except to the extent of cash actually distributed;
provided that, for the avoidance of doubt, the sole fact that such a payment
would result in adverse tax consequences shall not cause such income to be
excluded pursuant to this clause (g).

 

“Consolidated Total Assets” shall mean the consolidated total assets of
Holdings, the Borrowers and the Restricted Subsidiaries as set forth on the
consolidated balance sheet of Holdings as of the most recent period for which
financial statements were required to have been delivered pursuant to Section
5.04(a) or (b); provided that prior to the initial delivery of such financial
statements, this definition shall be based on the December 31, 2014 financial
statements.

 

“Consolidated Working Capital” shall mean, at any date of determination,
Consolidated Current Assets at such date minus Consolidated Current Liabilities
at such date; provided that increases or decreases in Consolidated Working
Capital shall be calculated without regard to any changes in Consolidated
Current Assets or Consolidated Current Liabilities as a result of (a) any
reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent or (b) the effects of purchase
accounting.

 



 15 

 

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Contract Consideration” shall have the meaning assigned to such term in clause
(b)(xx) of the definition of Excess Cash Flow.

 

“Credit Agreement Refinancing Indebtedness” shall mean (a) Permitted First
Priority Refinancing Debt (b) Permitted Second Priority Refinancing Debt, (c)
Permitted Unsecured Refinancing Debt or (d) Indebtedness or Other Revolving
Credit Commitments incurred pursuant to a Refinancing Amendment, in each
case, issued, incurred or otherwise obtained (including by means of the
extension or renewal of existing Indebtedness) in exchange for, or to extend,
renew, replace or refinance, in whole or part, existing Term Loans, outstanding
Revolving Loans or Revolving Credit Commitments (in the case of Other Revolving
Credit Commitments obtained pursuant to a Refinancing Amendment) hereunder
(including any successive Credit Agreement Refinancing Indebtedness)
(“Refinanced Debt”); provided that (i) such Credit Agreement Refinancing
Indebtedness is in an aggregate principal amount not greater than the aggregate
principal amount of the Refinanced Debt (and, in the case of Refinanced Debt
consisting, in whole or in part, of unused Revolving Credit Commitments or Other
Revolving Credit Commitments, the amount thereof) except by an amount equal to
unpaid accrued interest and premium thereon plus other reasonable amounts paid,
and fees, commissions and expenses reasonably incurred, in connection with such
modification, refinancing, refunding, renewal or extension (including original
issue discount, if any), (ii) such Credit Agreement Refinancing Indebtedness has
a final maturity date equal to or later than the final maturity date of, and has
a Weighted Average Life to Maturity equal to or greater than the remaining
Weighted Average Life to Maturity of, the Refinanced Debt and (iii) any
covenants, events of default and other provisions under any Credit Agreement
Refinancing Indebtedness (other than voluntary prepayment or redemption
provisions and pricing (including interest rate, fees, funding discounts and
prepayment premiums)) shall be substantially identical to or (taken as a whole),
no more favorable to the lenders or holders providing such Credit Agreement
Refinancing Indebtedness (taken as a whole) than the terms applicable to the
Refinanced Debt (as determined by the Board of Directors of the U.S. Borrower in
good faith) (except for covenants and or other provisions applicable only to
periods after the then Latest Maturity Date at the time of incurrence of such
Indebtedness).

 

“Credit Event” shall have the meaning assigned to such term in Section 4.01.

 

“Credit Facilities” shall mean the revolving credit and term loan facilities
provided for by this Agreement.

 



 16 

 

 

“Credit Parties” shall mean the Borrowers and each Guarantor.

 

“CS Securities” shall mean Credit Suisse Securities (USA) LLC.

 

“Cumulative Retained ECF Amount” shall mean, at any date, an amount, not less
than zero, determined on a cumulative basis equal to the amount of Excess Cash
Flow for all full fiscal years (commencing with the fiscal year ending December
31, 2016) ended prior to such date for which the financial statements required
by Section 5.04(a) have been delivered that was not (and, in the case of any
period where the respective required date of prepayment has not yet occurred
pursuant to Section 2.13(b), will not on such date of required prepayment be)
required to be applied in accordance with Section 2.13(b) for such fiscal years.

 

“Declined Proceeds” shall have the meaning assigned to such term in Section
2.13(f).

 

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender that has (a) failed to fund any
portion of its Loans or participations in Letters of Credit within two Business
Days of the date required to be funded by it hereunder unless such Lender
notifies the Administrative Agent and the Borrowers in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, (b) notified the Borrowers, the Administrative Agent,
the Issuing Bank or any Lender in writing that it does not intend to comply with
any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or under other agreements in which it commits
to extend credit, (c) failed, within three Business Days after request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit; provided, that any Lender
that delivers such confirmation shall cease to be deemed a Defaulting Lender
unless such Lender would otherwise qualify as a Defaulting Lender under clauses
(a), (b), (d) or (e) of this definition, (d) otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three Business Days of the date when due, unless the subject
of a good faith dispute, or (e) (i) become or is insolvent or has a parent
company that has become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, custodian or similar entity appointed for it, or has taken any action
in furtherance of, or indicating its consent to, approval of or acquiescence in
any such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, custodian or similar entity appointed for it, or has taken
any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or an action or proceeding
described in paragraph (g) or (h) of Article VII.

 



 17 

 

 

“Designated Jurisdiction” shall mean a country or territory which is itself the
target of comprehensive country-wide or territory-wide Sanctions (at the time of
this Agreement, Crimea, Cuba, Iran, Sudan and Syria).

 

“Designated Non-Cash Consideration” shall mean the fair market value (as
determined in good faith by the U.S. Borrower) of non-cash consideration
received by any Borrower or one of their Restricted Subsidiaries in connection
with an Asset Sale that is so designated as Designated Non-Cash Consideration
pursuant to an officer’s certificate, setting forth the basis of such valuation,
less the amount of cash or Cash Equivalents received in connection with a
subsequent payment, redemption, retirement, sale or other disposition of such
Designated Non-Cash Consideration. A particular item of Designated Non-Cash
Consideration will no longer be considered to be outstanding when and to the
extent it has been paid, redeemed or otherwise retired or sold or otherwise
disposed of in compliance with Section 6.05.

 

“Discount Range” shall have the meaning assigned to such term in Section
2.12(e).

 

“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security or instrument into which it is convertible or
for which it is exchangeable), or upon the happening of any event, (a) matures
(excluding any maturity as the result of an optional redemption by the issuer
thereof) or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof, in whole or in
part, or requires the payment of any cash dividend or any other scheduled
payment constituting a return of capital, in each case at any time on or prior
to the date that is 91 days after the Latest Maturity Date (as of the time of
issuance of such Disqualified Capital Stock), other than, in each case, after
payment in full of the Obligations, or (b) is convertible into or exchangeable
(unless at the sole option of the issuer thereof) for (i) Indebtedness or
(ii) any Equity Interests referred to in clause (a) above, in each case at any
time on or prior to the date that is 91 days after the Latest Maturity Date;
provided, however, that any Equity Interests that would not constitute
Disqualified Capital Stock but for provisions thereof giving holders thereof (or
the holders of any security into or for which such Equity Interests is
convertible, exchangeable or exercisable) the right to require the issuer
thereof to redeem such Equity Interests upon the occurrence of a Change in
Control or an Asset Sale occurring prior to the date that is 91 days after the
Latest Maturity Date shall not constitute Disqualified Capital Stock so long as
any rights of the holders thereof upon the occurrence of a Change in Control or
Asset Sale shall be subject to the prior repayment in full of the Loans and all
other Obligations then outstanding.

 



 18 

 

 

“Disqualified Institution” shall mean any competitors of the Borrowers and their
respective Subsidiaries (which, for the avoidance of doubt, shall not include
any bona fide debt investment fund) (i) listed on Schedule 1.01(a), (ii)
identified by name in writing (on an updated Schedule 1.01(a) or similar list)
to the Administrative Agent and the Lenders from time to time and (iii) any
reasonably identifiable Affiliates of any person referred to in clauses (i) or
(ii) above; provided that a “competitor” or an Affiliate of a competitor shall
not include any bona fide debt fund or investment vehicle that is primarily
engaged in, or that advises funds or other investment vehicles that are engaged
in, making, purchasing, holding or otherwise investing in commercial loans,
bonds or similar extensions of credit or securities in the ordinary course and
with respect to which the Disqualified Institution does not, directly or
indirectly, possess the power to direct or cause the direction of the investment
policies of such entity; provided further that no Disqualified Institutions may
become Lenders or otherwise participate in the Credit Facilities without consent
of the Borrowers; provided further that any additional Disqualified Institutions
identified from time to time shall not apply retroactively to disqualify any
parties that have previously acquired an assignment or participation interest in
the Credit Facilities; provided further that the Administrative Agent shall not
be responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions hereof relating to
Disqualified Institutions (other than the responsibility of the Administrative
Agent to post the list of Disqualified Institutions with the Lenders pursuant to
the terms of the Loan Documents).

 

“dollars” or “$” shall mean lawful money of the United States of America.

 

“Domestic Subsidiaries” shall mean all Subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia, other than (i) a Domestic Subsidiary of the Cayman
Borrower, (ii) a Domestic Subsidiary of any other Foreign Subsidiary that is a
CFC, (iii) any CFC Holdco or (iv) any Subsidiary the provision of a Guarantee by
which could result in adverse tax consequence (as a result of the operation of
Section 956 of the Code) to Holdings, the U.S. Borrower or their Subsidiaries.

 

“Eligible Assignee” shall mean any commercial bank, insurance company,
investment or mutual fund or other entity (but not any natural person) that is
an “accredited investor” (as defined in Regulation D under the Securities Act of
1933, as amended) that extends credit or invests in bank loans as one of its
businesses; provided that, except to the extent expressly contemplated by
Section 2.12(e), neither of the Borrowers nor any of their Affiliates shall be
an Eligible Assignee; provided, further, that no Disqualified Institution shall
be an Eligible Assignee. Notwithstanding the foregoing, each party hereto
acknowledges and agrees that the Administrative Agent shall not have any
responsibility or obligation to determine whether any Lender or potential Lender
is a Disqualified Institution and the Administrative Agent shall have no
liability with respect to any assignment made to a Disqualified Institution.

 

“Environmental Laws” shall mean all Federal, state, local and foreign laws
(including common law), treaties, regulations, rules, ordinances, codes,
decrees, judgments, directives, orders (including consent orders), and final and
enforceable agreements with any Governmental Authority, in each case governing
protection of the environment, natural resources, human health and safety
(insofar as safety pertains to exposure to Hazardous Materials) or the presence,
Release of, or exposure to, Hazardous Materials, or the use, treatment, storage,
transport, recycling or disposal of, or the arrangement for such activities with
respect to, Hazardous Materials.

 



 19 

 

 

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or pertaining to (a) non-compliance with any Environmental Law, (b) the use,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the Release of any Hazardous Materials
or (e) any contract or agreement pursuant to which liability is affirmatively
assumed or imposed with respect to any of the foregoing.

 

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any person, and any option, warrant or other
right (other than Indebtedness that is convertible into, or exchangeable for,
any such equity interests) entitling the holder thereof to purchase or otherwise
acquire any such equity interest.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrowers, is treated as a single employer under
Section 414(b) or (c) of the Code, or solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived), (b) any failure by
any Plan to satisfy the minimum funding standard (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such Plan, in
each case whether or not waived, (c) the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA, of an application for a waiver of the
minimum funding standard with respect to any Plan, (d) a determination that any
Plan is, or is expected to be, in “at-risk” status (as determined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code), (e) the incurrence
by the Borrowers or any of their ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan by the PBGC or the
withdrawal or partial withdrawal of the Borrowers or any of their ERISA
Affiliates from any Plan or Multiemployer Plan, (f) the receipt by the Borrowers
or any of their ERISA Affiliates from the PBGC or a plan administrator of any
notice relating to the intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan, (g) the receipt by the Borrowers or any of their
ERISA Affiliates of any notice, or the receipt by any Multiemployer Plan from
the Borrowers or any of their ERISA Affiliates of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA or in endangered or critical status, within the meaning of
Section 305 of ERISA), (h) the occurrence of a “prohibited transaction” with
respect to which any Borrower or any of the Subsidiaries is a “disqualified
person” (within the meaning of Section 4975 of the Code) or with respect to
which any Borrower or any such Subsidiary could otherwise be liable or (i) any
Foreign Benefit Event.

 



 20 

 

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to a Loan,
or the Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Adjusted LIBO Rate.

 

“Event of Default” shall have the meaning assigned to such term in Article VII.

 

“Excess Cash Flow” shall mean, for any period, an amount equal to the excess, if
any, of:

 

(a) the sum, without duplication, of (i) Consolidated Net Income for such
period, (ii) an amount equal to the sum of total depreciation expense, total
amortization expense and other non-cash charges to the extent reducing
Consolidated Net Income, (iii) decreases in Consolidated Working Capital for
such period and (iv) an amount equal to the aggregate net non-cash loss on any
asset sale by the Borrowers and the Restricted Subsidiaries during such period
(other than sales in the ordinary course of business) to the extent deducted in
arriving at Consolidated Net Income over

 



 21 

 

 

(b) the sum, without duplication, of the following (but only to the extent not
otherwise reducing Consolidated Net Income for such period) (i) an amount equal
to the amount of all non-cash income, gains, and credits included in arriving at
Consolidated Net Income, (ii) the aggregate amount of Capital Expenditures
(without giving effect to any exclusions thereunder) of the Borrowers and the
Restricted Subsidiaries and acquisitions of intellectual property in each case
paid for in cash, except to the extent financed with the proceeds of long-term
Indebtedness of Holdings or the Restricted Subsidiaries (other than revolving
credit facilities), (iii) the aggregate amount of all scheduled principal
payments of the Term Loans pursuant to Section 2.11 and prepayments of Term
Loans made pursuant to Auctions under Section 2.12(e) (valued at the purchase
price therefor), in each case made in cash during such period, except to the
extent financed with the proceeds of Indebtedness of Holdings or the Restricted
Subsidiaries (other than revolving credit facilities), (iv) the aggregate amount
of all principal payments of Indebtedness of Holdings or the Restricted
Subsidiaries (other than Loans, but including the principal component of
payments in respect of Capital Lease Obligations) made during such period,
except to the extent financed with the proceeds of Indebtedness of Holdings or
the Restricted Subsidiaries (other than revolving credit facilities) or to the
extent such payments are not permitted under this Agreement, (v) increases in
Consolidated Working Capital for such period, (vi) all amounts paid in cash by
the Borrowers and the Restricted Subsidiaries during such period in connection
with all Permitted Acquisitions and all Investments pursuant to Section 6.04(g),
(k), (q) or (w) (except to the extent invested into a Restricted Subsidiary), to
the extent not financed with the proceeds of long-term Indebtedness of Holdings
or the Restricted Subsidiaries (other than revolving credit facilities), (vii)
cash payments under earnout and contingent obligations incurred in connection
with Permitted Acquisitions and other acquisitions, to the extent not financed
with the proceeds of Indebtedness of Holdings or the Restricted Subsidiaries
(other than revolving credit facilities), (viii) costs, fees and expenses
(including premium, make-whole and penalty payments) incurred in connection with
the issuance or prepayment of any Indebtedness, whether or not consummated
(including any refinancing, except to the extent such costs, fees and expenses
are financed with the proceeds of Indebtedness of Holdings or the Restricted
Subsidiaries) (other than revolving credit facilities), (ix) the net decrease
during such fiscal year (if any) in deferred tax accounts of the Borrowers and
their Restricted Subsidiaries, (x) costs, fees and expenses incurred in
connection with the issuance of Equity Interests (including all classes of
stock, options to purchase stock and stock appreciation rights to management of
a Loan Party), Investments, asset sales or divestitures, in each case as
permitted hereunder and whether or not consummated, (xi) any Restricted Payments
made to Holdings to the extent permitted under Section 6.06(a)(ii), (vi) and
(vii), (xii) any payment by Holdings, the Borrowers and the Restricted
Subsidiaries to other Affiliates (whether directly or through Holdings) to the
extent permitted under Section 6.07, (xiii) cash taxes paid during such period
that did not reduce Consolidated Net Income for such period and the amount of
the excess of any cash payments (or tax reserves set aside or payable) in
respect of taxes by Holdings, the Borrowers and the Restricted Subsidiaries over
the tax expense already deducted from Consolidated Net Income, (xiv) to the
extent paid during such period, Transaction Costs, (xv) all payments made in
cash in respect of covenants not to compete, consulting agreements and other
affiliated contracts in connection with an acquisition, (xvi) payments by
Holdings, the Borrowers and the Restricted Subsidiaries during such period in
respect of long-term liabilities (including cash pension payments and other cash
payments in respect of retirement plans) (in each case, to the extent required
to be made) of Holdings, the Borrowers and the Restricted Subsidiaries other
than Indebtedness, (xvii) cash payments made during such fiscal year in respect
of employee retention payments in connection with a Subject Transaction, (xviii)
cash payments made during such period in respect of non-cash charges that
increased Excess Cash Flow in any prior fiscal year, (xix) the income of any
Restricted Subsidiary (foreign or domestic) of any Borrower to the extent that
the payment of such income to the Loan Parties, whether by dividends or similar
distributions, intercompany loan repayments or otherwise (1) is not at the time
of calculation permitted by operation of any Requirements of Law applicable to
that Restricted Subsidiary or (2) would at the time of calculation result in
adverse tax consequences; provided, however, that to the extent such prohibition
in clause (xix)(1) or adverse tax consequence in clause (xix)(2) does not exist
at the time of any future calculation, any amounts deducted from Excess Cash
Flow pursuant to clause (xix)(1) or (xix)(2), as applicable, which have not
already been added to Excess Cash Flow pursuant to this proviso, shall be added
to Excess Cash Flow at the time of such future calculation and (xx) without
duplication of amounts deducted from Excess Cash Flow in prior periods, the
aggregate consideration required to be paid in cash by the Borrowers or their
Restricted Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period relating to
acquisitions (including Permitted Acquisitions), Capital Expenditures or
acquisitions of Intellectual Property to be consummated or made during the 180
days following such period to the extent intended to be financed with internally
generated cash flow of Borrowers and their Restricted Subsidiaries; provided
that to the extent the aggregate amount of internally generated cash flow
utilized to finance such Permitted Acquisitions, Capital Expenditures or
acquisitions of Intellectual Property during such 180 days is less than the
Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow for the next Excess Cash Flow Period.

 



 22 

 

 

“Exchange Act” shall mean the Securities Exchange Act of 1934.

 

“Excluded Hedging Obligation” means, with respect to any Guarantor, any Secured
Hedging Obligation if, and to the extent that, all or a portion of the guarantee
of such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Secured Hedging Obligation (or any guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor's failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guarantee
of such Guarantor or the grant of such security interest becomes effective with
respect to such Secured Hedging Obligation. If a Secured Hedging Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Secured Hedging Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal.

 

“Excluded Information” means information (including material nonpublic
information) regarding the Loans of the applicable Class or the Loan Parties
hereunder that is not known to a Lender participating in an Auction or in an
assignment to the Borrowers, that may be material to a decision by such Lender
to participate in such Auction or such assignment to the Borrowers.

 

“Excluded Property” shall mean (a) any owned real property having a value less
than $1,000,000 and all leased real property irrespective of value (it being
agreed that no Loan Party shall be required to deliver landlord lien waivers,
estoppels or collateral access letters); (b) in the case of the U.S. Obligations
only, voting Equity Interests of any Foreign Subsidiary owned directly by
Holdings, the U.S. Borrower or any U.S. Subsidiary Guarantor in excess of 65% of
the outstanding voting Equity Interests of such Foreign Subsidiary; (c)
interests in partnerships, joint ventures and non-wholly owned Subsidiaries
which cannot be pledged without the consent of one or more third parties (which
consent has not been obtained); (d) any property subject to a capital lease,
purchase money security interest or, in the case of after-acquired property,
pre-existing secured Indebtedness to the extent the granting of a security
interest in such assets would violate the terms of the agreement with respect
thereto; (e) any lease, license or other agreement or purchase money or similar
arrangement to the extent that a grant of a security interest therein would
violate or invalidate such lease, license or agreement or purchase money or
similar arrangement or create a right of termination in favor of any other party
thereto (other than the Borrowers or a Guarantor) after giving effect to the
applicable anti-assignment provisions of the UCC, other than proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the UCC notwithstanding such prohibition; (f) pledges and security interests
prohibited by applicable law, rule or regulation or agreements with any
Governmental Authority or which would require governmental (including
regulatory) consent, approval, license or authorization to provide such security
interest unless such consent, approval, license or authorization has been
received; (g) any “intent-to-use” application for registration of a trademark
filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the
filing of a “Statement of Use” pursuant to Section 1(d), or an “Amendment to
Allege Use” pursuant to Section 1(c), of the Lanham Act, to the extent that, and
during the period, if any, in which, the grant of a security interest therein
would impair the validity or enforceability of any registration that issues from
such intent-to-use application under applicable federal Laws, (h) assets subject
to certificates of title or ownership (other than property covered by, or
subject to the Lien of, a Mortgage on a Mortgaged Vessel); and (i) those assets
as to which the Administrative Agent and the Borrowers reasonably agree that the
costs of obtaining such a security interest or perfection thereof are excessive
in relation to the benefit to the Lenders of the security to be afforded
thereby. Notwithstanding anything to the contrary, “Excluded Property” shall not
include any proceeds, substitutions or replacements of any “Excluded Property”
referred to in clauses (a) through (i) (unless such Proceeds, substitutions or
replacements would constitute “Excluded Property” referred to in any of clauses
(a) through (i)).

 



 23 

 

 

“Excluded Subsidiary” shall mean any Subsidiary of any Borrower that is:
(a) listed on Schedule 1.01(b) as of the Closing Date; (b) a joint venture or a
Subsidiary that is not otherwise a wholly owned Restricted Subsidiary (other
than with respect to directors’ qualifying or nominee shares); (c) an Immaterial
Subsidiary; (d) an Unrestricted Subsidiary; (e) not-for-profit Subsidiary;
(f) prohibited by applicable Requirement of Law or contractual obligation
(including any contractual obligation governing Indebtedness) from guaranteeing
or granting Liens to secure any of the Obligations or with respect to which any
consent, approval, license or authorization from any Governmental Authority
would be required for the provision of any such guarantee (but in the case of
such guarantee being prohibited due to a contractual obligation, such
contractual obligation shall have been in place at the Closing Date or at the
time such Subsidiary became a Restricted Subsidiary) and is not created in
contemplation of or in connection with such person becoming a Restricted
Subsidiary); provided that each such Restricted Subsidiary shall cease to be an
Excluded Subsidiary solely pursuant to this clause (f) if such consent,
approval, license or authorization has been obtained; provided, further, that
the Borrowers will use commercially reasonable efforts to overcome or eliminate
any such restrictions in this clause (f), including (x) using any reasonably
available “whitewash” procedures or similar procedures that would be required
and/or (y) demonstrating that corporate benefits will be derived from the
transaction; (g) any Subsidiary with respect to which providing a guaranty would
result in material adverse tax consequences to Holdings, the Borrowers and their
Subsidiaries (taken as a whole) as reasonably determined by Holdings (in
consultation with the Administrative Agent); or (h) a Subsidiary with respect to
which the Borrowers and the Administrative Agent (in consultation with the
Required Lenders) reasonably agree that the costs or other consequences
(including adverse tax consequences) of providing a guaranty of the Obligations
are excessive in relation to the benefits to the Lenders.

 



 24 

 

 

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to the Administrative Agent, any Lender, the Issuing Bank, or any other
recipient or required to be withheld or deducted from a payment to such
Administrative Agent, Lender, or other recipient (collectively, “Recipient”),
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.21(a)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.20, amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.20(f) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

 

“Existing Debt” shall have the meaning assigned to such term in the Recitals.

 

“Existing Junior Debt Facility” shall mean the Second Amended and Restated
Junior Secured Credit Facility Agreement dated as of July 19, 2012, among the
U.S. Borrower, the other borrowers party thereto, the additional secured parties
party thereto and DVB Bank America N.V., as agent and security trustee for the
lenders party thereto, as amended to the date hereof.

 

“Facility Upsize Fee Letter” shall mean the Facility Upsize Fee Letter dated
July 8, 2015, among the U.S. Borrower, Credit Suisse AG and CS Securities.

 

“Failed Auction” shall have the meaning assigned to such term in Section
2.12(e).

 

“Fair Market Value” shall mean for any determination of Fair Market Value of any
marine vessel, the fair market value set forth for such marine vessel in the
most recent appraisal delivered or required to be delivered pursuant to Section
5.06(d).

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b) of the Code.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it;
provided that, with respect to Revolving Loans only, such rate shall not be less
than 0.00%.

 



 25 

 

 

“Fees” shall mean the Commitment Fees, the L/C Participation Fees and the
Issuing Bank Fees.

 

“Fee Letter” shall mean the Fee Letter dated April 20, 2015, among the U.S.
Borrower, Credit Suisse AG and CS Securities.

 

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer, or controller of such person (or any
person having the same functional responsibility as any of the foregoing).

 

“First Amended and Restated Credit Agreement” shall have the meaning assigned to
such term in the Recitals to this Agreement.

 

“First Incremental Assumption Agreement” shall mean that certain First
Incremental Assumption Agreement, dated as of the date hereof, between the Loan
Parties, the Administrative Agent and the Incremental Revolving Credit Lenders
party thereto.

 

“First Restatement Date” shall mean July 8, 2015, concurrent with the First
Effective Time (as defined in the Acquisition Agreement as in effect on the date
hereof).

 

“First Restatement Date Transactions” shall mean, collectively, (a) the
execution, delivery and performance of the First Amended and Restated Credit
Agreement and the Reaffirmation Agreement and the borrowing of Additional U.S.
Term Loans thereunder on the First Restatement Date; and (b) the payment of
related fees, commissions and expenses.

 

“Foreign Benefit Event” shall mean, with respect to any Foreign Pension Plan,
(a) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law, or in excess of the amount that would be permitted
absent a waiver from a Governmental Authority, (b) the failure to make the
required contributions or payments, under any applicable law, on or before the
due date or, if later, the expiration of any grace periods, for such
contributions or payments, (c) the receipt of a notice by a Governmental
Authority relating to the intention to terminate any such Foreign Pension Plan
or to appoint a trustee or similar official to administer any such Foreign
Pension Plan, or alleging the insolvency of any such Foreign Pension Plan,
(d) the incurrence of any liability in excess of $1,000,000 by the Borrowers or
any Subsidiary under applicable law on account of the complete or partial
termination of such Foreign Pension Plan or the complete or partial withdrawal
of any participating employer therein, or (e) the occurrence of any transaction
that is prohibited under any applicable law and that would reasonably be
expected to result in the incurrence of any liability by the Borrowers or any of
their Subsidiaries, or the imposition on the Borrowers or any of their
Subsidiaries of any fine, excise Tax or penalty resulting from any noncompliance
with any applicable law, in each case in excess of $1,000,000.

 



 26 

 

 

“Foreign Collateral Agreement” shall mean the U.S. Collateral Agreement (Foreign
Obligations) dated as of May 8, 2015 among LEX Explorer LLC, the Cayman
Borrower, certain Subsidiaries of the Cayman Borrower from time to time party
thereto and the Collateral Agent.

 

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrowers are located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Loan Obligations” shall have the meaning assigned to such term in the
definition of “Foreign Obligations”.

 

“Foreign Obligations” shall mean (a) the obligation of the Cayman Borrower to
pay (i) the principal of and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Cayman Term Loans or any Incremental Term Loans or Other Loans made to the
Cayman Borrower (the “Foreign Loan Obligations”), when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise and (ii) all other monetary obligations in respect of Foreign Loan
Obligations of the Cayman Borrower to any of the Secured Parties under this
Agreement and each of the other Loan Documents, including fees, costs, expenses
and indemnities, whether primary, secondary, direct, contingent, fixed or
otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), solely as they relate to the
Foreign Loan Obligations, (b) the due and punctual payment and performance of
all the obligations in respect of Foreign Loan Obligations of each Cayman
Subsidiary Guarantor under or pursuant to this Agreement and each of the other
Loan Documents solely as they relate to the Foreign Loan Obligations and (c) the
due and punctual payment and performance of all Secured Hedging Obligations of
the Cayman Borrower or any Cayman Subsidiary Guarantor; provided that the term
“Foreign Obligations” shall specifically exclude Excluded Hedging Obligations. 
For the avoidance of doubt, the Foreign Obligations shall not include any U.S.
Obligations.

 

“Foreign Pension Plan” shall mean any benefit plan that under applicable law
(other than the laws of the United States of America) is required to be funded
through a trust or other funding vehicle other than a trust or funding vehicle
maintained exclusively by a Governmental Authority.

 

“Foreign Security Documents” shall mean the Guarantee Agreement, the Foreign
Collateral Agreement and the Mortgages and account control agreements with
respect to the Cayman Borrower and the Cayman Subsidiary Guarantors and each of
the security agreements, mortgages, deeds of trust and other instruments and
documents with respect to the Cayman Borrower and the Cayman Subsidiary
Guarantors granting any Lien executed and delivered pursuant thereto or pursuant
to Sections 5.12 or 5.17.

 



 27 

 

 

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

 

“GAAP” shall mean United States generally accepted accounting principles applied
on a consistent basis.

 

“Government” shall mean the United States government or any department or agency
thereof.

 

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.

 

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).

 

“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness or (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness; provided, however, that the
term “Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business or customary and reasonable indemnity obligations in
effect on the Closing Date or entered into in connection with an acquisition.

 

“Guarantee Agreement” shall mean the Guarantee Agreement dated as of May 8, 2015
among the Loan Parties party thereto and the Collateral Agent.

 

“Guarantors” shall mean Holdings and the Subsidiary Guarantors.

 

“Hazardous Materials” shall mean (a) any petroleum products or byproducts and
all other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, chlorofluorocarbons and similar regulated
ozone-depleting substances, and (b) any chemical, material, substance or waste
that is prohibited, limited or regulated by any Environmental Law.

 

“Hedge Bank” means any Person that, at the time it enters into a Hedging
Agreement, is a Lender or an Agent or an Affiliate of a Lender or an Agent, in
its capacity as a party to such Hedging Agreement.

 

“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

 



 28 

 

 

“Holdings” shall have the meaning assigned to such term in the Recitals hereof.
Holdings will be joined as a party hereto upon consummation of the Acquisition
in accordance with the procedures specified in Sections 5.12 and 5.17. All
references to Holdings prior to the consummation of the Acquisition Agreement
shall mean “U.S. Borrower” unless duplicative, in which case such references to
Holdings shall be disregarded.

 

“Immaterial Subsidiary” shall mean, on any date of determination, any Subsidiary
with (i) total assets equal to or less than 2.5% of total assets of the
Borrowers and their Subsidiaries on a consolidated basis and (ii) gross revenues
equal to or less than 2.5% of total consolidated gross revenues of the Borrowers
and their Subsidiaries, in each case as determined in accordance with GAAP, and
with respect to revenue, for the immediately preceding four fiscal quarter
period for which financial statements have been delivered pursuant to Section
5.04; provided, that at no time shall all Immaterial Subsidiaries so designated
by the Borrowers have (i) total assets equal to or greater than 5.0% of total
assets of the Borrowers and their Subsidiaries on a consolidated basis and (ii)
gross revenues equal to or greater than 5.0% of total consolidated gross
revenues of the Borrowers and their Subsidiaries, in each case as determined in
accordance with GAAP, and with respect to revenue, for the immediately preceding
four fiscal quarter period for which financial statements have been delivered
pursuant to Section 5.04.

 

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement among, and in form and substance reasonably satisfactory to, the
Borrowers, the Administrative Agent and one or more Incremental Revolving Credit
Lenders or Incremental Term Lenders, as the case may be.

 

“Incremental Commitment” shall mean, with respect to any Lender, such Lender’s
Incremental Revolving Credit Commitment and Incremental Term Loan Commitment.

 

“Incremental Lenders” shall mean the Incremental Revolving Credit Lenders and
the Incremental Term Lenders.

 

“Incremental Loan Amount” shall have the meaning assigned to such term in
Section 2.24(a).

 

“Incremental Loans” shall mean the Incremental Revolving Loans and the
Incremental Term Loans.

 

“Incremental Revolving Credit Commitment” shall mean the commitment of any
Lender, established pursuant to Section 2.24, to make Incremental Revolving
Loans to the Borrowers, which as of the Second Restatement Date, shall mean the
Revolving Credit Commitments.

 

“Incremental Revolving Credit Exposure” shall mean, with respect to any Lender
at any time, the aggregate principal amount at such time of all outstanding
Incremental Revolving Loans of such Lender, which as of the Second Restatement
Date shall mean the Revolving Credit Exposure.

 



 29 

 

 

“Incremental Revolving Credit Lender” shall mean a Lender with an Incremental
Revolving Credit Commitment.

 

“Incremental Revolving Credit Maturity Date” shall have the meaning assigned to
such term in Section 2.24(b), which as of the Second Restatement Date shall mean
the Revolving Credit Maturity Date.

 

“Incremental Revolving Loans” shall mean (i) Revolving Loans made to the U.S.
Borrower pursuant to the First Incremental Assumption Agreement by one or more
Lenders or (ii) any revolving loans made to one or both of the Borrowers by one
or more Lenders pursuant to an Incremental Revolving Credit Commitment.

 

“Incremental Borrowing” shall mean a Borrowing comprised of Incremental Term
Loans or Incremental Revolving Loans.

 

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

 

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.24, to make Incremental Term Loans to the
Borrowers.

 

“Incremental Term Loan Maturity Date” shall mean the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Assumption
Agreement.

 

“Incremental Term Loan Repayment Dates” shall mean the dates scheduled for the
repayment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Assumption Agreement.

 

“Incremental Term Loans” shall mean Term Loans made by one or more Lenders to
the Borrowers pursuant to Section 2.01(b). Incremental Term Loans may be made in
the form of additional Term Loans or, to the extent permitted by Section 2.24
and provided for in the relevant Incremental Assumption Agreement, Specified
Incremental Loans.

 

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments representing
extensions of credit, (c) all obligations of such person under conditional sale
or other title retention agreements relating to property or assets purchased by
such person (excluding trade accounts payable incurred in the ordinary course of
business), (d) all obligations of such person issued or assumed as the deferred
purchase price of property or services (excluding (i) trade accounts payable,
deferred compensation to employees and directors or former employees or
directors, and accrued obligations incurred in the ordinary course of business
and (ii) earnouts, escrows, holdbacks and similar deferred payment obligations),
(e) all Indebtedness of others secured by any Lien on property owned or acquired
by such person, whether or not the obligations secured thereby have been
assumed, but limited to the lower of (i) the fair market value of such property
and (ii) the amount of the Indebtedness so secured, (f) all Guarantees by such
person of Indebtedness of others, (g) all Capital Lease Obligations and
Synthetic Lease Obligations of such person, (h) all obligations of such person
as an account party in respect of letters of credit, (i) all obligations of such
person in respect of bankers’ acceptances and (j) all obligations of such person
to purchase, redeem, retire, defease or otherwise make any payment in respect of
any Disqualified Capital Stock of such person or any other person. The
Indebtedness of any person shall include the Indebtedness of any partnership in
which such person is a general partner to the extent such person is liable
therefor as a result of such person’s ownership interest in or other
relationship with such entity, except (other than in the case of general partner
liability) to the extent that terms of such Indebtedness expressly provide that
such person is not liable therefor.

 



 30 

 

 

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

 

“Information” shall have the meaning assigned to such term in Section 9.15.

 

“Initial Merger” shall have the meaning assigned to such term in the Recitals to
this Agreement.

 

“Initial U.S. Term Loans” shall mean the Initial U.S. Term Loans made by the
Lenders to the U.S. Borrower on the Closing Date, pursuant to Section
2.01(a)(i).

 

“Initial U.S. Term Loan Commitment” shall mean the U.S. Term Loan Commitments in
an aggregate principal amount of $130,000,000 given effect on the Closing Date.
The amount of each Lender’s Initial U.S. Term Loan Commitment, if any, is set
forth on Schedule 2.01(a) or in the applicable Assignment Agreement, subject to
any adjustment or reduction pursuant to the terms and conditions hereof.

 

“Intellectual Property Rights” shall have the meaning assigned to such term in
Section 3.07(c).

 

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, beginning with the
last Business Day of June 2015, and (b) with respect to any Eurodollar Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurodollar Borrowing with an Interest Period of
more than three months’ duration, each day that would have been an Interest
Payment Date had successive Interest Periods of three months’ duration been
applicable to such Borrowing.

 



 31 

 

 

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is one, two, three or six months (or, if agreed
to by all of the applicable Lenders, 12 months) thereafter, as the Borrowers may
elect; provided, however, that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, (b) any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period and (c) no Interest Period for any Loan shall extend beyond the
maturity date of such Loan. Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period.
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

“Interpolated Rate” shall mean in relation to the “LIBO Rate” for any Loan, the
rate which results from interpolating on a linear basis between: the rate
appearing on Reuters Screen LIBOR01 Page (or on any successor or substitute page
of such service) for the longest period (for which that rate is available) which
is less than the Interest Period and (ii) the rate appearing on Reuters Screen
LIBOR01 Page (or on any successor or substitute page of such service) for the
shortest period (for which that rate is available) which exceeds the Interest
Period, each as of approximately 11:00 A.M., London, England time, two Business
Days prior to the commencement of such Interest Period.

 

“Investment” shall have the meaning assigned to such term in Section 6.04.

 

“Investors” shall mean those stockholders, option holders and warrant holders
who own, directly or indirectly, Equity Interests of the U.S. Borrower.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“Issuing Bank” shall mean, as the context may require, (a) Credit Suisse AG, in
its capacity as the issuer of Letters of Credit hereunder, and (b) any other
Lender that may become an Issuing Bank pursuant to Section 2.22(i) or 2.22(k),
with respect to Letters of Credit issued by such Lender. The Issuing Bank may,
in its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates or branches of the Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate or branch with respect to Letters of
Credit issued by such Affiliate or branch.

 

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.05(c).

 

“Judgment Currency” shall have the meaning assigned to such term in Section
9.18.

 

“Junior Financing” shall have the meaning assigned to such term in
Section 6.09(b).

 



 32 

 

 

“L/C Commitment” shall mean the commitment of the Issuing Bank to issue Letters
of Credit pursuant to Section 2.22.

 

“L/C Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.

 

“L/C Exposure” shall mean at any time the sum of (a) the aggregate undrawn
stated amount of all outstanding Letters of Credit at such time and (b) the
aggregate principal amount of all L/C Disbursements in respect of Letters of
Credit that have not yet been reimbursed at such time. The L/C Exposure of any
Revolving Credit Lender at any time shall equal its Pro Rata Percentage of the
aggregate L/C Exposure at such time; provided that if at any time more than one
Class of Revolving Credit Commitments are outstanding, the L/C Exposure of any
Revolving Credit Lender at any time shall equal its Pro Rata Percentage of the
aggregate L/C Exposure at such time allocated to the applicable Class of
Revolving Credit Commitments.

 

“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).

 

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment at such time.

 

"Laws" shall mean, collectively, all applicable international, foreign, federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

 

“Lead Arranger” shall mean CS Securities, in its capacity as sole lead arranger
and sole bookrunner for the Term Loan Facility and Revolving Credit Facility.

 

“Lenders” shall mean (a) the persons listed on Schedule 2.01 (other than, in
each case, any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance), (b) any person that has become a party hereto
pursuant to an Assignment and Acceptance in accordance with Section 2.21(a) or
Section 9.04(b) and (c) unless the context shall otherwise require, any person
that becomes an Additional Lender in accordance with Section 2.23 or an
Incremental Lender in accordance with Section 2.24. For purposes of Section
2.14, Section 2.15, Section 2.21, Article III through Article VI and Article IX
of this Agreement, unless the context otherwise requires, “Lenders” shall
include any “Issuing Bank.”

 

“Letter of Credit” shall mean any standby letter of credit and any commercial
letter of credit issued pursuant to Section 2.22.

 



 33 

 

 

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum equal to (i) the ICE Benchmark
Administration LIBO Rate or the successor thereto if the ICE Benchmark
Administration is no longer making a LIBO Rate available, as published by
Reuters (or such other commercially available source providing quotations of ICE
LIBOR as may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two (2) London Banking Days prior to the
commencement of such Interest Period, for deposits in dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period or (ii) if such published rate is not available at such time for any
reason, then the “LIBO Rate” for such Interest Period shall be the Interpolated
Rate.

 

“LLC Sub” shall have the meaning assigned to such term in the Recitals to this
Agreement.

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, claim, charge, collateral assignment, hypothecation, security
interest or encumbrance of any kind or any arrangement to provide priority or
preference, including any easement, right-of way or other encumbrance on title
to real property, in each of the foregoing cases whether voluntary or imposed by
law and (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset.

 

“Liquidity Amount” shall mean, at any time, unrestricted cash on hand and
unrestricted Cash Equivalents of the Borrowers and the Subsidiary Guarantors at
such time that are free of all Liens (other than restrictions related to the
Liens securing the Obligations).

 

“Loan Documents” shall mean this Agreement, the Letters of Credit, the Security
Documents, the First Incremental Assumption Agreement, any other Incremental
Assumption Agreement, any Refinancing Amendment, the Reaffirmation Agreement,
each Loan Modification Agreement and the promissory notes, if any, executed and
delivered pursuant to Section 2.04(e).

 

“Loan Modification Agreement” shall mean a Loan Modification Agreement in form
and substance reasonably satisfactory to the Administrative Agent, Holdings, the
other Loan Parties and one or more Accepting Lenders.

 

“Loan Modification Offer” shall have the meaning assigned to such term in
Section 2.25(a).

 

“Loan Parties” shall mean Holdings, the Borrowers and the Subsidiary Guarantors.

 

“Loans” shall mean the Revolving Loans and the Term Loans. Unless the context
shall otherwise require, the term “Loans” shall include any Incremental Term
Loans, Incremental Revolving Loans or Other Loans.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 



 34 

 

 

“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business results of operations or financial condition of Holdings, the Borrowers
and the Restricted Subsidiaries, taken as a whole, (b) a material impairment of
the ability of the Loan Parties (taken as a whole) to perform their payment
obligations under any Loan Document or (c) a material impairment of the rights
and remedies available to the Lenders or the Collateral Agent under any Loan
Document in accordance with the terms hereof.

 

“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Hedging Agreements,
of any one or more of Holdings, the Borrowers and the Subsidiaries in an
aggregate principal amount exceeding $15,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of Holdings,
the Borrowers or any Subsidiary in respect of any Hedging Agreement at any time
shall be the maximum aggregate amount (giving effect to any netting agreements)
that Holdings, the Borrowers or such Subsidiary would be required to pay if such
Hedging Agreement were terminated at such time.

 

“Maturity Date” shall mean (a) (i) with respect to the USD Term Loans, May 8,
2021 and (ii) with respect to the Cayman Term Loans, May 8, 2021 or (b) with
respect to any Term Lender that has extended the maturity date of its Loan
pursuant to Section 2.25, the extended maturity date set forth in the Permitted
Amendment.

 

“Material Subsidiary” shall mean any Restricted Subsidiary of Holdings that is
not an Immaterial Subsidiary.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

 

“Merger Date” shall have the meaning assigned to such term in the Recitals to
this Agreement.

 

“Merger Sub” shall have the meaning assigned to such term in the Recitals to
this Agreement.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

 



 35 

 

 

“Mortgaged Vessel Owning Subsidiary” shall mean at any time any Subsidiary of
the Borrowers that own a marine vessel that is or is required to become a
Mortgaged Vessel under the terms of this Agreement and the Security Documents.
As of the Closing Date, the Mortgaged Vessel Owning Subsidiaries and the
Mortgaged Vessels owned by each are as follows:

 

 

Mortgaged Vessel Owning Subsidiary  Jurisdiction of Organization  Mortgaged
Vessel  Vessel Flag SPEX Sea Bird Ltd.  Nevada  National Geographic Sea Bird 
USA            SPEX Sea Lion Ltd.  Nevada  National Geographic Sea Lion  USA   
        Metrohotel Cia. Ltd.  Ecuador  National Geographic Endeavour  Ecuador   
        Marventura De Turismo Cia. Ltd.  Ecuador  National Geographic Islander 
Ecuador            LEX Explorer LLC  Nevada  National Geographic Explorer 
Bahamas            Fillmore Pearl Cayman (II), Ltd.  Cayman Islands  National
Geographic Orion  Bahamas

 

“Mortgaged Vessels” shall mean at any time, but subject to the provisions of
Section 5.12 hereof, the marine vessels of the Borrowers and the Guarantors that
are subject to a Lien under the Security Documents. The Mortgaged Vessels shall
consist of the following Vessels (as defined in the respective Mortgage) as of
the Closing Date:

 

Vessel Name  Flag National Geographic Sea Bird  USA National Geographic Sea
Lion  USA National Geographic Endeavour  Ecuador National Geographic Islander 
Ecuador National Geographic Explorer  Bahamas National Geographic Orion  Bahamas

 

“Mortgages” shall mean (a) the mortgages, charges, deeds of trust, assignments
of leases and rents, modifications and other security documents delivered
pursuant to Section 5.12(a) and (b) the mortgages and other security documents
granting a Lien on any Mortgaged Vessel to secure the Obligations, in the case
of each of clauses (a) and (b), each in form and substance reasonably
satisfactory to the Collateral Agent.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 



 36 

 

 

“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale or any
Recovery Event, the cash proceeds (including cash proceeds subsequently received
(as and when received) in respect of noncash consideration initially received),
net of (i) customary selling expenses (including reasonable broker’s fees or
commissions, investment banking fees, legal fees, transfer and similar Taxes and
the Borrowers’ good faith estimate of Taxes paid or payable in connection with
such sale or, in the case of any Foreign Subsidiary, repatriation to the
applicable Borrower), (ii) amounts provided in good faith as a reserve against
(x) any liabilities under any indemnification obligations or purchase price
adjustment associated with such Asset Sale or Recovery Event or (y) any other
liabilities retained by any Borrower or any of their Restricted Subsidiaries
associated with the properties sold (provided that, to the extent and at the
time any such amounts are released from such reserve, such amounts shall
constitute Net Cash Proceeds), (iii) the Borrowers’ good faith estimate of
payments required to be made with respect to unassumed liabilities relating to
the properties sold and (iv) the principal amount, premium or penalty, if any,
interest and other amounts on any Indebtedness or other contractual obligations
which are secured by the assets sold in such Asset Sale or Recovery Event and
which is required to be repaid with such proceeds (other than any such
Indebtedness or other contractual obligation assumed by the purchaser of such
asset); and (b) with respect to any issuance or incurrence of Indebtedness, the
cash proceeds thereof, net of all Taxes and fees, commissions, costs and other
customary expenses incurred in connection therewith.

 

“Obligations” shall mean individually or collectively, as applicable, the
Foreign Obligations and the U.S. Obligations.

 

“OFAC” shall mean the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“OID” shall have the meaning assigned to such term in Section 2.23(a).

 

“Original Credit Agreement” shall have the meaning assigned to such term in the
Recitals.

 

“Other Applicable Indebtedness” shall have the meaning assigned to such term in
Section 2.13(a).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Loan Commitments” shall mean the Other Revolving Credit Commitments and
the Other Term Loan Commitments.

 

“Other Loans” shall mean the Other Revolving Loans and the Other Term Loans.

 



 37 

 

 

“Other Revolving Credit Commitments” shall mean one or more Classes of revolving
credit commitments hereunder that result from a Refinancing Amendment.

 

“Other Revolving Loans” shall mean the Revolving Loans made pursuant to any
Other Revolving Credit Commitment.

 

“Other Term Loan Commitments” shall mean one or more Classes of term loan
commitments hereunder that result from a Refinancing Amendment.

 

“Other Term Loans” shall mean one or more Classes of Term Loans that result from
a Refinancing Amendment.

 

“Other Taxes” shall mean any and all present or future stamp, court,
documentary, intangible, recording, filing or similar Taxes arising from any
payment made under any Loan Document or from the execution, delivery,
performance, registration or enforcement of, from the receipt of perfection of a
security interest under, or otherwise with respect to, any Loan Document,
except, with respect to the Administrative Agent, any Lender or Issuing Bank,
any such Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.21(a)) as a result of a present or future connection
between such person and the jurisdiction imposing such Tax.

 

“Outside Date Repayment” shall have the meaning assigned to such term in Section
2.13(d).

 

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(f).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

“Permitted Acquisition” shall have the meaning assigned to such term in
Section 6.04(i).

 

“Permitted Amendments” shall mean any or all of the following: (a) the extension
of the final maturity date and/or scheduled amortization of the applicable Loans
and/or Commitments of the Accepting Lenders, (b) changes in the Applicable Rate
and/or Fees or, if any, other fees payable with respect to the applicable Loans
and/or Commitments of the Accepting Lenders, (c) the inclusion of additional
fees to be payable to the Accepting Lenders, (d) such amendments to this
Agreement and the other Loan Documents as shall be appropriate, in the
reasonable judgment of the Administrative Agent, to treat the modified Loans and
Commitments of the Accepting Lenders as a new Class of Loans and Commitments for
all purposes under this Agreement and the other Loan Documents and (e) other
terms that are, taken as a whole, not less favorable to the Lenders of any
Affected Class (as determined by the U.S. Borrower in good faith after
consultation with the Administrative Agent).

 



 38 

 

 

“Permitted Asset Sale” shall mean the sale, transfer or other disposition of
(i) inventory, damaged, obsolete or worn out assets, equipment no longer used or
useful in the business of the Borrowers or any of the Restricted Subsidiaries,
scrap, Cash Equivalents and other assets, in each case sold, transferred or
otherwise disposed of in the ordinary course of business, (ii) leases,
subleases, licenses and sublicenses of property, (iii) Intellectual Property
Rights assigned, licensed or sublicensed (or otherwise transferred, granted or
disposed of) in the ordinary course of business (including allowing any
Intellectual Property Rights to lapse or go abandoned in the ordinary course of
business), (iv) dispositions between or among Excluded Subsidiaries, (v) the
sale or discount without recourse of accounts receivable in connection with the
compromise thereof or the assignment of past due accounts receivable for
collection, (vi) assets on Schedule 6.05, (vii) property that is exchanged for
credit against the purchase price of similar replacement property or if an
amount equal to the net proceeds of such disposition is promptly applied to the
purchase price of such replacement property, (viii) any sale, transfer or other
disposition or series of related sales, transfers or other dispositions having a
value not in excess of $250,000, (ix) dispositions of cash and Cash Equivalents;
(x) transfers of property subject to Recovery Events; (xi) dispositions of
Investments in joint ventures or any Subsidiary that is not wholly owned to the
extent required by, or made pursuant to, customary buy/sell arrangements
between, the joint venture or similar parties set forth in joint venture
arrangements and/or similar binding arrangements and (xii) any surrender or
waiver of contractual rights or the settlement, release, recovery on or
surrender of contractual rights or other claims of any kind.

 

“Permitted First Priority Refinancing Debt” shall mean any secured Indebtedness
incurred by the Borrowers (which may be guaranteed by any Loan Party) in the
form of one or more series of senior secured loans; provided that (a) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness in respect of
Term Loans (including portions of Classes of Term Loans or Other Term Loans) or
outstanding Revolving Loans or Revolving Credit Commitments, (b) such
Indebtedness is secured by all or a portion of the Collateral on a pari passu
basis with the Obligations and is not secured by any property or assets other
than the Collateral, (c) such Indebtedness does not mature or have scheduled
amortization or scheduled payments of principal or have mandatory redemption
features (other than customary asset sale events, insurance and condemnation
proceeds events, change of control offers or events of default) that could
result in redemptions of such loans prior to the maturity date of such
Refinanced Debt, (d) the security agreements relating to such Indebtedness are
substantially the same as the Security Documents or are not materially more
favorable (taken as a whole) to the holders of such loans than the analogous
Security Documents, (e) such Indebtedness is not Guaranteed by any person that
is not a Loan Party and (f) on the date of incurrence of such Refinancing Debt,
the holders of such Indebtedness (or their representative) and the
Administrative Agent shall enter into a customary subordination and/or
intercreditor agreement, the material terms of which shall be reasonably
acceptable to the Administrative Agent and the Borrowers.

 



 39 

 

 

“Permitted Junior Debt Conditions” shall mean that such applicable debt (i) is
not scheduled to mature prior to the date that is 180 days after the Latest
Maturity Date, (ii) does not mature or have scheduled amortization payments of
principal or payments of principal and is not subject to mandatory redemption,
repurchase, prepayment or sinking fund obligation (except customary asset sale
or change of control provisions that provide for the prior repayment in full of
the Loans and all other Obligations), in each case prior to the Latest Maturity
Date at the time such Indebtedness is incurred, (iii) is not at any time
guaranteed by any Subsidiaries other than Subsidiaries that are Guarantors and
the terms of such guarantee shall be no more favorable to the secured parties in
respect of such Indebtedness than the terms of the Guarantee, (iv) has no
financial maintenance covenants, other than in the case of any Indebtedness
secured by a Lien on the Collateral that is junior to the Liens securing the
Obligations (in which event the financial maintenance covenants in the
documentation governing such Indebtedness shall not be more restrictive than
those set forth in this Agreement), (v) does not contain any provisions that
cross-default to any Default or Event of Default hereunder, and (vi) has
covenants, default and remedy provisions and other terms and conditions (other
than interest, fees, premiums and funding discounts) that in the good faith
determination of the Board of Directors of the U.S. Borrower are substantially
identical to, or less favorable to the investors providing such debt than, those
set forth in this Agreement.

 

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

 

“Permitted Refinancing Indebtedness” shall have the meaning assigned to such
term in Section 6.01(s).

 

“Permitted Second Priority Refinancing Debt” shall mean secured Indebtedness
incurred by any Borrower in the form of one or more series of second lien (or
other junior lien) secured notes or second lien (or other junior lien) secured
loans; provided that (i) such Indebtedness is secured by all or a portion of the
Collateral on a second priority (or other junior priority) basis to the Liens
securing the Obligations and under security documents substantially similar to
the Security Documents and the obligations in respect of any Permitted First
Priority Refinancing Debt and is not secured by any property or assets of
Holdings, the Borrowers or any Subsidiary other than the Collateral, (ii) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness (provided
that such Indebtedness may be secured by a Lien on the Collateral that is junior
to the Liens securing the Obligations and the obligations in respect of any
Permitted First Priority Refinancing Debt, notwithstanding any provision to the
contrary contained in the definition of “Credit Agreement Refinancing
Indebtedness”), (iii) such Indebtedness meets the Permitted Junior Debt
Conditions and (iv) the holders of such Indebtedness (or their representative)
and the Administrative Agent shall enter into a customary subordination and/or
intercreditor agreement, the material terms of which shall be reasonably
acceptable to the Administrative Agent and the Borrowers.

 

“Permitted Unsecured Refinancing Debt” shall mean unsecured Indebtedness
incurred by any Borrower in the form of one or more series of senior unsecured
notes or loans; provided that such Indebtedness (i) constitutes Credit Agreement
Refinancing Indebtedness and (ii) meets the Permitted Junior Debt Conditions.

 



 40 

 

 

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrowers or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” shall have the meaning assigned to such term in Section 9.01.

 

“Pledged Collateral” shall mean any promissory notes, stock certificates or
other certificated securities now or hereafter included in the Collateral,
including all certificates, instruments or other documents representing or
evidencing any such Collateral.

 

“Prime Rate” shall mean the rate of interest per annum determined from time to
time by the Lender acting as Administrative Agent as its prime rate in effect at
its principal office in New York City and notified to the Borrowers. The prime
rate is a rate set by the Administrative Agent based upon various factors,
including the Administrative Agent’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such rate.

 

“Process Agent” shall have the meaning assigned to such term in Section 9.14(d).

 

“Pro Forma Basis” shall mean on a basis in accordance with Section 1.04.

 

“Pro Forma Calculation Date” shall have the meaning assigned to such term in
Section 1.04(c).

 

“Pro Forma Compliance” shall mean, at any date of determination, that the
Borrowers are in compliance with the covenant set forth in Section 6.10 as of
the most recently completed Test Period on a Pro Forma Basis.

 

“Pro Forma Effect” shall mean with respect to any Subject Transaction, Permitted
Acquisition or other event, as applicable, giving effect to such Subject
Transaction, Permitted Acquisition or other event on a Pro Forma Basis.

 

“Pro Forma Financial Statements” shall have the meaning assigned to such term in
Section 3.05(b).

 

“Profit Participation Loan Purchase Agreement” shall mean that certain agreement
dated as of December 11, 2014 entered into between DVB Bank America N.V., a
company organized and existing under the laws of Curacao, and the U.S. Borrower,
as amended to the date hereof.

 

 41 

 

 

“Profit Participation Rights Purchase Agreement” shall mean that certain
agreement dated as of December 11, 2014 entered into between Buss
Kreuzfahrtfonds 1 GmbH & Co. KG, a limited liability company organized and
existing under the laws of Germany, Buss Kreuzfahrtfonds 2 GmbH & Co. KG, a
limited liability company organized and existing under the laws of Germany, and
the U.S. Borrower, as amended to the date hereof.

 

“Pro Rata Percentage” of any Revolving Credit Lender at any time shall mean the
percentage of the Total Revolving Credit Commitment represented by such Lender’s
Revolving Credit Commitment. In the event the Revolving Credit Commitments shall
have expired or been terminated, the Pro Rata Percentages shall be determined on
the basis of the Revolving Credit Commitments most recently in effect, giving
effect to any subsequent assignments.

 

“Public Lender” shall have the meaning assigned to such term in Section 9.01.

 

“Purchasing Party” shall have the meaning assigned to such term in Section
2.12(e).

 

“Qualified Capital Stock” of any person shall mean any Equity Interest of such
person that is not Disqualified Capital Stock.

 

“Qualifying Bids” shall have the meaning assigned to such term in Section
2.12(e).

 

“Reaffirmation Agreement” shall mean the Confirmation and Reaffirmation
Agreement dated as of the First Restatement Date among the Loan Parties party
thereto and the Collateral Agent.

 

“Recipient” shall have the meaning assigned to such term in the definition of
“Excluded Taxes”.

 

“Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation, eminent domain or
similar proceeding relating to any asset of Holdings, the Borrowers or any
Restricted Subsidiary; and for purposes of Section 2.13(a) only, any settlement
of or payment in respect of any property or casualty insurance claim or any
condemnation, eminent domain or similar proceeding required to be made to comply
with the order of any Governmental Authority or applicable Laws.

 

“Refinanced Debt” shall have the meaning assigned to such term in the definition
of “Credit Agreement Refinancing Indebtedness”.

 

“Refinanced Indebtedness” shall have the meaning assigned to such term in
Section 6.01(s).

 



 42 

 

 

“Refinancing Amendment” shall mean an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrowers
executed by each of (a) the Borrowers, (b) Holdings, (c) the Administrative
Agent and (d) each Additional Lender that agrees to provide any portion of the
Credit Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with Section 2.23.

 

“Register” shall have the meaning assigned to such term in Section 9.04(d).

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulatory Approvals” shall have the meaning assigned to such term in
Section 3.09(b).

 

“Rejection Notice” has the meaning assigned to such term in Section 2.13(f).

 

“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans, any other fund that
invests in bank loans and is managed or advised by the same investment advisor
as such Lender or by an Affiliate of such investment advisor.

 

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within any building, structure or facility.

 

“Repayment Date” shall have the meaning assigned to such term in Section
2.11(a).

 

“Reply Amount” shall have the meaning assigned to such term in Section 2.12(e).

 

“Reply Discount” shall have the meaning assigned to such term in Section
2.12(e).

 

“Repricing Transaction” shall mean (i) any prepayment or repayment of the Term
Loan Facility with the proceeds of, or any conversion of the Term Loan Facility
into, any new or replacement tranche of term loans bearing interest at an
“effective” interest rate less than the “effective” interest rate applicable to
the Term Loan Facility (as such comparative rates are reasonably determined by
the Administrative Agent, in consultation with the Borrowers), (ii) any
repricing of the Term Loan Facility that reduces the “effective” interest rate
applicable to the Term Loan Facility (in each case, taking into account interest
rate floors and with OID and upfront fees (which shall be deemed to constitute
like amounts of OID) being equated to interest margins in a manner consistent
with generally accepted financial practice based on an assumed four-year average
life (e.g., 25 basis points of interest rate margin equals 100 basis points in
upfront fees or OID) and (iii) any amendment to the Term Loan Facility which
reduces the all-in yield applicable to the Term Loan Facility; provided that a
Repricing Transaction does not include any prepayment or repricing of the Term
Loan Facility in connection with a Change in Control.

 



 43 

 

 

“Required Lenders” shall mean, at any time, Lenders having Loans, L/C Exposure
and unused Commitments representing more than 50% of the sum of all Loans
outstanding, L/C Exposure and unused Commitments at such time; provided that the
Loans, L/C Exposure and unused Commitments of any Defaulting Lender shall be
disregarded in the determination of the Required Lenders at any time.

 

“Requirements of Law” shall mean, collectively, any and all applicable
requirements of any Governmental Authority including any and all laws,
judgments, orders, executive orders, decrees, ordinances, rules, regulations,
statutes or case law.

 

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

 

“Restricted Amount” shall have the meaning assigned to such term in Section
2.13.

 

“Restricted Indebtedness” shall mean Indebtedness of Holdings, the Borrowers or
any Subsidiary, the payment, prepayment, repurchase or defeasance of which is
restricted under Section 6.09(b).

 

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property (other than Qualified Capital Stock)) with
respect to any Equity Interests in Holdings, the Borrowers or any Subsidiary, or
any payment (whether in cash, securities or other property (other than Qualified
Capital Stock)), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancelation or termination of
any Equity Interests in Holdings, in the Borrowers or any Subsidiary or any
option, warrant or other right to acquire any such Equity Interests in Holdings,
the Borrowers or any Subsidiary.

 

“Restricted Subsidiary” shall mean any Subsidiary other than an Unrestricted
Subsidiary.

 

“Restructuring” shall have the meaning assigned to such term in the Recitals.

 

“Return Bid” shall have the meaning assigned to such term in Section 2.12(e).

 



 44 

 

 

“Return Bid Due Date” shall have the meaning assigned to such term in
Section 2.12(e).

 

“Revolving Credit Borrowing” shall mean a Borrowing comprised of Revolving
Loans.

 

“Revolving Credit Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Revolving Loans hereunder as set forth on
Schedule 2.01(a)(iv), or in the Assignment and Acceptance, Incremental
Assumption Agreement or Refinancing Amendment pursuant to which such Lender
assumed its Revolving Credit Commitment, as applicable, as the same may be
(a) reduced from time to time pursuant to Section 2.09, and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. Unless the context shall otherwise require, the term
“Revolving Credit Commitments” shall include the Incremental Revolving Credit
Commitments and Other Revolving Credit Commitments.

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Revolving Loans
of such Lender, plus the aggregate amount at such time of such Lender’s L/C
Exposure with respect to Letters of Credit issued under the Revolving Credit
Commitments.

 

“Revolving Credit Facility” shall mean the revolving loan facilities provided
for by this Agreement.

 

“Revolving Credit Lender” shall mean a Lender with a Revolving Credit Commitment
or an outstanding Revolving Loan, including Incremental Revolving Credit
Lenders.

 

“Revolving Credit Maturity Date” shall mean (a) May 8, 2020 or (b) with respect
to any Revolving Credit Lender that has extended its Revolving Credit Commitment
pursuant to Section 2.25, the extended maturity date set forth in the Permitted
Amendment pursuant to which such maturity date was extended.

 

“Revolving Loans” shall mean the revolving loans made by the Lenders to the U.S.
Borrower pursuant to Section 2.01(c) and Section 2.24. Unless the context shall
otherwise require, the term “Revolving Loans” shall include any Incremental
Revolving Loans or other Loans in the form of revolving loans.

 

“Sanctioned Person” shall mean any of the following: (i) an entity or individual
named on the Specially Designated Nationals and Blocked Persons List and the
Foreign Sanctions Evaders List maintained by OFAC and any similar list
maintained by the Department of State; (ii) an entity that is 50-percent or more
owned, directly or indirectly, by an entity or individual, or two or more
entities or individuals, described in (i) above; (iii) an entity or individual
named on the Consolidated List of Financial Sanctions Targets issued by Her
Majesty’s Treasury or on the consolidated list of persons, groups and entities
subject to EU financial sanctions currently available at
http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm; (iv) an entity or
individual that is owned or controlled by an entity or individual described in
(iii) above; or (v) (A) the government of a Designated Jurisdiction, or (B) an
entity domiciled or resident in a Designated Jurisdiction.

 



 45 

 

 

“Sanctions” shall mean any economic sanctions laws or regulations administered
or enforced by the United States Government (including, without limitation,
OFAC), the United Nations Security Council, the European Union, the United
Kingdom (including Her Majesty’s Treasury (“HMT”)) or other relevant similar
sanctions authority.

 

“S&P” shall mean Standard & Poor’s Ratings Service, or any successor thereto.

 

“Second Restatement Date” shall mean the date of satisfaction (or waiver) of the
conditions to the Incremental Assumption Agreement, such date being March 7,
2016.

 

“Second Restatement Date Transactions” shall mean, collectively, (a) the
execution, delivery and performance of this Agreement; and (b) the payment of
related fees, commissions and expenses.

 

“Secured Hedging Obligations” shall mean all obligations under each Hedging
Agreement that (a) is in effect on the Closing Date between a Borrower or any
other Loan Party and a Hedge Bank or (b) is entered into after the Closing Date
between a Borrower or any other Loan Party and any Hedge Bank at the time such
Hedging Agreement is entered into, for which a Borrower or such Loan Party
agrees to provide security, in each case that has been designated to the Agent
in writing by the U.S. Borrower as being a Secured Hedging Obligation for the
purposes of the Loan Documents, it being understood that each counterparty
thereto shall be deemed (A) to appoint the Agent as its agent under the
applicable Loan Documents and (B) to agree to be bound by the provisions of
Article VIII and Section 9.05 as if it were a Lender.

 

“Secured Parties” shall mean, collectively, the Agents, the Lenders, the Issuing
Bank, the Hedge Banks, each co-agent or sub-agent appointed by the Agents from
time to time pursuant to Article VIII, and the other Persons the Obligations
owing to which are or are purported to be secured by the Collateral under the
terms of the Security Documents.

 

“Security Documents” shall mean, individually or collectively, as applicable,
the Foreign Security Documents and the U.S. Security Documents.

 

“Seller Cash Consideration” shall have the meaning assigned to such term in the
Recitals to this Agreement.

 

“Seller Equity Consideration” shall have the meaning assigned to such term in
the Recitals to this Agreement.

 

“Solvent” shall mean (a) the sum of the present debt and liabilities (including
subordinated and contingent liabilities) of Holdings and its Subsidiaries, on a
consolidated basis, does not exceed the fair value of the present assets of
Holdings and its Subsidiaries, on a consolidated basis; (b) the present fair
saleable value of the assets of Holdings and its Subsidiaries, on a consolidated
basis, is greater than the total amount that will be required to pay the debt
and liabilities (including subordinated and contingent liabilities) of Holdings
and its Subsidiaries as they become absolute and matured; (c) the capital of
Holdings and its Subsidiaries, on a consolidated basis, is not unreasonably
small in relation to their business (taken as a whole) as contemplated on the
Closing Date and as proposed to be conducted following the Closing Date; and
(d) Holdings and its Subsidiaries, on a consolidated basis, have not incurred
and do not intend to incur, or believe that they will incur, debts or other
liabilities including current obligations, beyond their ability to pay such
debts or other liabilities as they become due (whether at maturity or
otherwise). For purposes of this definition, the amount of any contingent
liability shall be the amount that, in light of all of the facts and
circumstances existing as of the Closing Date, represents the amount that would
reasonably be expected to become an actual and matured liability.

 



 46 

 

 

“SPC” shall have the meaning assigned to such term in Section 9.04(i).

 

“Specified Equity Contribution” shall mean any contribution to the common equity
of Holdings and/or any other purchase or investment in an Equity Interest of
Holdings (other than Disqualified Capital Stock) the proceeds of which are
contributed to the Borrowers as common equity.

 

“Specified Incremental Loan Commitments” shall have the meaning assigned to such
term in Section 2.24(a).

 

“Specified Incremental Loans” shall have the meaning assigned to such term in
Section 2.24(a).

 

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch,
Affiliate, or other fronting office making or holding a Loan) is subject for
Eurocurrency Liabilities (as defined in Regulation D of the Board). Eurodollar
Loans shall be deemed to constitute Eurocurrency Liabilities (as defined in
Regulation D of the Board) and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D. Statutory
Reserves shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“Subject Transaction” shall mean any future acquisition (including the
Acquisition), investment, disposition, issuance, incurrence or repayment of
Indebtedness, offering, issuance or disposition of Equity Interest,
recapitalization, merger, consolidation, disposed or discontinued operation,
multi-year strategic initiative or any other action specified in the Cost
Savings Certificate made by any Borrower or any of their Restricted
Subsidiaries, including through mergers or consolidations, or any person or any
of its Restricted Subsidiaries acquired by any Borrower or any of their
Restricted Subsidiaries, and including any related financing transactions and
including increases in ownership of Restricted Subsidiaries. “Subject
Transaction” does not include any of the Transactions.

 



 47 

 

 

“Subsequent Merger” shall have the meaning assigned to such term in the Recitals
to this Agreement.

 

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other business entity of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership interests are, at the time any
determination is being made, owned, Controlled or held.

 

“Subsidiary” shall mean any subsidiary of Holdings or the Borrowers, as
applicable.

 

“Subsidiary Guarantor” shall mean, individually or collectively, as applicable,
the U.S. Subsidiary Guarantors and the Cayman Subsidiary Guarantors.

 

“Syndication Agent” shall mean Citibank, N.A., in its capacity as syndication
agent for the Revolving Credit Facility.

 

“Synthetic Lease” shall mean, as to any person, any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an operating lease of such
person under GAAP and (b) in respect of which the lessee retains or obtains
ownership of the property so leased for U.S. federal income Tax purposes, other
than any such lease under which such person is the lessor.

 

“Synthetic Lease Obligations” shall mean, as to any person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, withholdings (including backup withholdings), assessments,
fees or other charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

 

“Term Borrowing” shall mean a Borrowing comprised of Term Loans.

 

“Term Loans” shall mean the U.S. Term Loans and the Cayman Term Loans made by
the Lenders to the applicable Borrower, pursuant to Section 2.01(a). Unless the
context shall otherwise require, the term “Term Loans” shall include any
Incremental Term Loans or Other Loans in the form of term loans.

 

“Term Loan Facility” shall mean the term loan facilities provided for by this
Agreement.

 



 48 

 

 

“Term Lender” shall mean a Lender with a U.S. Term Loan Commitment, a Cayman
Term Loan Commitment or an outstanding Term Loan.

 

“Termination Date” shall mean the date on which (i) the Commitments have expired
or been terminated, (ii) the principal amount of and all interest on each Loan,
all fees and all other expenses or amounts payable under any Loan Document and
all other Obligations then due and payable (other than contingent
indemnification obligations for which no claim has been made and obligations and
liabilities with respect to Secured Hedging Obligations) shall have been paid in
full in cash and (iii) all Letters of Credit have been canceled or have expired
(or collateralized in a manner reasonably satisfactory to the Issuing Bank) and
all amounts drawn thereunder have been reimbursed in full.

 

“Test Period” shall mean, at any time, the period of four consecutive fiscal
quarters of Holdings ended on or prior to such time (taken as one accounting
period) in respect of which consolidated financial statements of Holdings for
each such fiscal quarter have been (or were required to be) delivered pursuant
to Section 5.04(a) or 5.04(b), as applicable.

 

“Total Debt” shall mean, at any time, the total aggregate principal amount of
all Indebtedness for borrowed money, unreimbursed obligations in respect of
drawn letters of credit that have not been reimbursed within two (2) Business
Days after the date of such drawing, Capital Lease Obligations and other
purchase money Indebtedness of Holdings, the Borrowers and the Restricted
Subsidiaries that would appear on a balance sheet at such time, determined on a
consolidated basis in accordance with GAAP.

 

“Total Net Leverage Ratio” shall mean, on any date of determination, with
respect to Holdings, the Borrowers and their respective Restricted Subsidiaries
on a consolidated basis, the ratio of (a) Total Debt of Holdings, the Borrowers
and their respective Restricted Subsidiaries on such date less up to $25,000,000
of the unrestricted cash and Cash Equivalents of Holdings, the Borrowers and
their respective Restricted Subsidiaries as of such date to (b) Consolidated
EBITDA of Holdings, the Borrowers and their respective Restricted Subsidiaries
for the Test Period most recently ended.

 

“Total Revolving Credit Commitment” shall mean, at any time, the aggregate
amount of the Revolving Credit Commitments, as in effect at such time. The Total
Revolving Credit Commitment as of the Second Restatement Date is $45,000,000.

 

“Transaction Costs” shall mean (and regardless of whether accrued and/or paid
before, on or after the Closing Date), the sum, without duplication, of all
fees, costs and expenses payable by Holdings, the Borrowers and their Restricted
Subsidiaries and associated with the consummation of the Transactions, the
Merger and the transactions related thereto.

 

“Transaction Documents” shall mean the Acquisition Documents and the Loan
Documents.

 

“Transactions” shall mean, collectively, the Closing Date Transactions, the
First Restatement Date Transactions and the Second Restatement Date
Transactions.

 



 49 

 

 

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall mean the
Adjusted LIBO Rate and the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 

“Unrestricted Subsidiary” shall mean any Subsidiary of the Borrowers designated
by the Board of Directors of the applicable Borrower as an Unrestricted
Subsidiary pursuant to Section 5.14 subsequent to the date hereof, until such
person ceases to be an Unrestricted Subsidiary of the Borrowers in accordance
with Section 5.14.

 

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56).

 

“U.S. Borrower” shall have the meaning assigned to such term in the Preamble to
this Agreement.

 

“U.S. Collateral Agreement” shall mean the U.S. Collateral Agreement dated as of
May 8, 2015 among the U.S. Borrower, certain Domestic Subsidiaries of the U.S.
Borrower from time to time party thereto and the Collateral Agent.

 

“U.S. Loan Obligations” shall have the meaning assigned to such term in the
definition of “U.S. Obligations”.

 

“U.S. Obligations” shall mean shall mean (a) the obligation of the U.S. Borrower
to pay (i) the principal of and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the U.S. Term Loans or any Incremental Term Loans, Revolving Credit Commitments,
Revolving Credit Exposure, Incremental Revolving Loans or Other Loans made to
the U.S. Borrower (the “U.S. Loan Obligations”), when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise and (ii) all other monetary obligations in respect of U.S. Loan
Obligations of the U.S. Borrower to any of the Secured Parties under this
Agreement and each of the other Loan Documents, including fees, costs, expenses
and indemnities, whether primary, secondary, direct, contingent, fixed or
otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), solely as they relate to the
U.S. Loan Obligations, (b) the due and punctual payment and performance of all
the obligations in respect of U.S. Loan Obligations of Holdings and each U.S.
Subsidiary Guarantor under or pursuant to this Agreement and each of the other
Loan Documents solely as they relate to the U.S. Loan Obligations and (c) the
due and punctual payment and performance of all Secured Hedging Obligations of
Holdings, the U.S. Borrower or any U.S. Subsidiary Guarantor; provided that the
term “U.S. Obligations” shall specifically exclude Excluded Hedging Obligations.

 



 50 

 

 

“U.S. Security Documents” shall mean the Guarantee Agreement, the U.S.
Collateral Agreement and the Mortgages and account control agreements with
respect to Holdings, the U.S. Borrower and the U.S. Subsidiary Guarantors and
each of the security agreements, mortgages and other instruments and documents
with respect to Holdings, the U.S. Borrower and the U.S. Subsidiary Guarantors
granting any Lien executed and delivered pursuant thereto or pursuant to
Sections 5.12 or 5.17.

 

“U.S. Subsidiary Guarantors” shall mean each Domestic Subsidiary of Holdings
(other than, for the avoidance of doubt, the U.S. Borrower) that is or becomes a
party to the Guarantee Agreement as required by Section 5.12 of this Agreement,
unless and until released as a Subsidiary Guarantor in accordance with this
Agreement or the Guarantee Agreement.

 

“U.S. Term Loan” shall mean a term loan denominated in dollars made by a Lender
to the U.S. Borrower pursuant to Section 2.01(a)(i) and/or (ii).

 

“U.S. Term Loan Commitment” shall mean the commitment of a Lender to make or
otherwise fund a U.S. Term Loan (including, for the avoidance of doubt, the
Initial U.S. Term Loan Commitment and the Additional U.S. Term Loan Commitment)
and “U.S. Term Loan Commitments” means such commitments of all Lenders in the
aggregate. The amount of each Lender’s U.S. Term Loan Commitment, if any, is set
forth on (x) Schedule 2.01(a), in the case of the U.S. Term Loan Commitments on
the Closing Date, or (y) Schedule 2.01(b) in the case of the U.S. Term Loan
Commitments on the First Restatement Date or, in each case, in the applicable
Assignment Agreement, subject to any adjustment or reduction pursuant to the
terms and conditions hereof. The aggregate amount of the U.S. Term Loan
Commitments as of (x) the Closing Date is $130,000,000 and (y) the First
Restatement Date is $155,000,000.

 

“U.S. Term Loan Exposure” shall mean, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the U.S. Term Loans of
such Lender; provided, at any time prior to the making of the U.S. Term Loans,
the U.S. Term Loan Exposure of any Lender shall be equal to such Lender’s U.S.
Term Loan Commitment.

 

“U.S. Person” shall mean a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“Voluntary Prepayment” shall mean a prepayment of (x) principal of Term Loans
pursuant to Section 2.12(a) and (y) outstanding Revolving Credit Borrowings to
the extent accompanied by a corresponding permanent reduction of the Revolving
Credit Commitments hereunder.

 



 51 

 

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal (excluding nominal amortization not to exceed 1% per annum), including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness; provided that for purposes of determining the Weighted Average
Life to Maturity of any Indebtedness that is being amended or refinanced, the
effects of any amortization of or prepayments on such indebtedness prior to the
date of the applicable amendment or refinancing shall be disregarded.

 

“wholly owned Subsidiary” of any person shall mean a subsidiary of such person
of which securities (except for directors’ or foreign nationals’ qualifying
shares) or other ownership interests representing 100% of the Equity Interests
are, at the time any determination is being made, owned, Controlled or held by
such person or one or more wholly owned Subsidiaries of such person or by such
person and one or more wholly owned Subsidiaries of such person.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any reference in this Agreement to any Loan
Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time, (b) references to any Law shall include
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Law and (c) all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided, however, that if the Borrowers notify the Administrative
Agent that the Borrowers wish to amend any covenant in Article VI or any related
definition to eliminate the effect of any change in GAAP occurring after the
date of this Agreement on the operation of such covenant (or if the
Administrative Agent notifies the Borrowers that the Required Lenders wish to
amend Article VI or any related definition for such purpose), then the
Borrowers’ compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrowers and the Required Lenders. Notwithstanding any
other provision contained herein, (i) all leases of the Borrowers and their
Restricted Subsidiaries that are treated as operating leases for purposes of
GAAP on the Closing Date shall continue to be accounted for as operating leases
for purposes of the defined financial terms, including “Capital Lease
Obligations”, regardless of any change to GAAP following the Closing Date which
would otherwise require such leases to be treated as capital leases, provided
that financial reporting shall not be affected hereby and (ii) all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Accounting Standards Codification 825 (or
any other Financial Accounting Standard or Accounting Standards Codification
having a similar result or effect) to value any Indebtedness or other
liabilities of Holdings, the Borrowers or any of their respective Subsidiaries
at “fair value”, as defined therein.

 



 52 

 

 

SECTION 1.03. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “U.S. Term
Loan”, a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class
and Type (e.g., a “Eurodollar U.S. Term Loan”, a “Eurodollar Revolving Loan”).
Borrowings also may be classified and referred to by Class (e.g., a “U.S. Term
Loan Borrowing”, a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar U.S. Term Loan Borrowing”,
a “Eurodollar Revolving Borrowing”).

 

SECTION 1.04. Certain Calculations.   (a) For purposes of (i) determining
compliance with the financial covenant set forth in Section 6.10 or Pro Forma
Compliance at any time or (ii) the calculation of any financial ratios or tests
(including the Total Net Leverage Ratio) (collectively, the “Applicable
Calculations”), the following shall apply except to the extent duplicative of
any other adjustments pursuant to this Section 1.04 or to the extent duplicative
of any expenses or charges otherwise added to Consolidated EBITDA, whether
through a pro forma adjustment or otherwise, for such period, event or
circumstance, as applicable, and except that when calculating actual compliance
(and not Pro Forma Compliance) with the financial covenant set forth in Section
6.10 and calculating the Total Net Leverage Ratio for purposes of
Section 2.13(c) or the definition of “Applicable Rate” the events described in
this Section 1.04 that occurred subsequent to the end of the applicable Test
Period shall not be given Pro Forma Effect.

 

(b) If any Subject Transaction (other than Subject Transactions covered by
Section 1.04(c)) shall have occurred during the applicable Test Period or (other
than with respect to determining compliance with the financial covenant set
forth in Section 6.10) subsequent to such Test Period (as hereinafter defined),
the Applicable Calculations shall be calculated with respect to such period
giving Pro Forma Effect to such Subject Transaction, as if they had occurred on
the first day of the Test Period.

 



 53 

 

 

(c) In the event that the Borrowers or any of their Restricted Subsidiaries
incurs, assumes, guarantees, repays, repurchases, redeems, defeases, retires,
extinguishes or otherwise discharges any Indebtedness subsequent to the
commencement of the Test Period for which the Applicable Calculations are being
calculated and on or prior to the date on which the event for which the
Applicable Calculations are being calculated occurs or as of which the
calculation is otherwise made (the “Pro Forma Calculation Date”), then the
Applicable Calculations will be calculated giving Pro Forma Effect to such
incurrence, assumption, guarantee, repayment, repurchase, redemption,
defeasance, retirement, extinguishment or other discharge of Indebtedness, and
the use of the proceeds therefrom, as if the same had occurred at the beginning
of the applicable Test Period, provided that in calculating the Total Net
Leverage Ratio as of the Pro Forma Calculation Date or the last day of the Test
Period, the amount of outstanding Indebtedness shall be calculated based upon
the amount outstanding as of the Pro Forma Calculation Date or such last day of
the Test Period, as the case may be, giving Pro Forma Effect to the incurrence
or repayment of any such Indebtedness on such date.

 

(d) If since the beginning of the Test Period any person (that subsequently
became a Restricted Subsidiary of any Borrower or was merged with or into any
Borrower or any Restricted Subsidiary of any Borrower since the beginning of
such period) shall have made any transaction that would have required adjustment
pursuant to this Section 1.04, then the Applicable Calculations shall be
calculated giving Pro Forma Effect thereto for such period as if such
transaction had occurred at the beginning of the applicable Test Period.

 

(e) In calculating the Applicable Calculations, any person that is a Restricted
Subsidiary on the applicable Pro Forma Calculation Date will be deemed to have
been a Restricted Subsidiary at all times during such Test Period.

 

(f) In calculating the Applicable Calculations, any person that is not a
Restricted Subsidiary on the applicable Pro Forma Calculation Date will be
deemed not to have been a Restricted Subsidiary at any time during such Test
Period.

 

(g) For purposes of determining Pro Forma Compliance if such calculation is
being performed prior to the last day of the first Test Period for which the
covenant in Section 6.10 is required to be satisfied, the levels required for
such first Test Period shall be deemed to apply in determining compliance with
such covenant.

 

(h) In calculating the Applicable Calculations, Unrestricted Subsidiaries shall
be disregarded.

 

ARTICLE II

The Credits

 

SECTION 2.01. Commitments.   (a) Subject to the terms and conditions and relying
upon the representations and warranties set forth herein:

 

(i) each Lender with an Initial U.S. Term Loan Commitment made, severally and
not jointly, a U.S. Term Loan to the U.S. Borrower on the Closing Date, in an
aggregate principal amount equal to its Initial U.S. Term Loan Commitment.
Amounts paid or prepaid in respect of U.S. Term Loans made on the Closing Date
may not be reborrowed.

 



 54 

 

 

(ii) each Lender with an Additional U.S. Term Loan Commitment agrees, severally
and not jointly, to make a U.S. Term Loan to the U.S. Borrower on the First
Restatement Date, in an aggregate principal amount equal to its Additional U.S.
Term Loan Commitment. Amounts paid or prepaid in respect of U.S. Term Loans made
on the First Restatement Date may not be reborrowed.

 

(iii) each Lender with a Cayman Term Loan Commitment made, severally and not
jointly, a Cayman Term Loan to the Cayman Borrower on the Closing Date, in an
aggregate principal amount equal to its Cayman Term Loan Commitment. Amounts
paid or prepaid in respect of Cayman Term Loans may not be reborrowed.

 

(iv) pursuant to Section 2.24 and the First Incremental Assumption Agreement,
each Lender with a Revolving Credit Commitment agrees, severally and not
jointly, to make Revolving Loans to the U.S. Borrower at any time and from time
to time on or after the Second Restatement Date, and until the earlier of the
Revolving Credit Maturity Date and the termination of the Revolving Credit
Commitment of such Lender in accordance with the terms hereof, in an aggregate
principal amount at any time outstanding that will not result in such Lender’s
Revolving Credit Exposure exceeding such Lender’s Revolving Credit Commitment.
Within the limits set forth in the preceding sentence and subject to the terms,
conditions and limitations set forth herein, the U.S. Borrower may borrow, pay
or prepay and reborrow Revolving Loans; provided that if at any time more than
one Class of Revolving Credit Commitments are outstanding, any such borrowing,
payment, prepayment or reborrowing shall be allocated ratably according to the
Pro Rata Percentages of each Revolving Credit Lender without regard to the Class
of Revolving Credit Commitments held by such Revolving Credit Lender.

 

(b) Each Lender having an Incremental Term Loan Commitment, severally and not
jointly, hereby agrees, subject to the terms and conditions and relying upon the
representations and warranties set forth herein and in the applicable
Incremental Assumption Agreement, to make Incremental Term Loans to the U.S.
Borrower or Cayman Borrower, as applicable, in an aggregate principal amount not
to exceed its Incremental Term Loan Commitment. Amounts paid or prepaid in
respect of Incremental Term Loans may not be reborrowed.

 

(c) Each Lender with an Incremental Revolving Credit Commitment agrees,
severally and not jointly, to make Incremental Revolving Loans to the U.S.
Borrower or Cayman Borrower, as applicable, at any time and from time to time on
or after the date of effectiveness of the Incremental Revolving Commitment, and
until the earlier of the Incremental Revolving Credit Maturity Date and the
termination of the Incremental Revolving Credit Commitment of such Lender in
accordance with the terms hereof, in an aggregate principal amount at any time
outstanding that will not result in such Lender’s Incremental Revolving Credit
Exposure exceeding such Lender’s Incremental Revolving Credit Commitment. Within
the limits set forth in the preceding sentence and subject to the terms,
conditions and limitations set forth herein, both Borrowers may borrow, pay or
prepay and reborrow Incremental Revolving Loans; provided that if at any time
more than one Class of Incremental Revolving Credit Commitments are outstanding,
any such borrowing, payment, prepayment or reborrowing shall be allocated
ratably according to the Pro Rata Percentages of each Incremental Revolving
Credit Lender without regard to the Class of Incremental Revolving Credit
Commitments held by such Incremental Revolving Credit Lender.

 



 55 

 

 

(d) Notwithstanding any provision to the contrary herein, following the First
Restatement Date and the funding of the Additional U.S. Term Loans pursuant to
the First Amended and Restated Credit Agreement (i) the terms of the Additional
U.S. Term Loans shall be the same as the terms of the Initial Term Loans, and
the Additional U.S. Term Loans shall constitute one tranche with, and be the
same Class of U.S. Term Loans as, the Initial U.S. Term Loans made pursuant to
Section 2.01(a)(i) of this Agreement, (ii) each reference in this Agreement to
“U.S. Term Loan Commitment” shall include the Additional U.S. Term Loan
Commitment and (iii) each reference to “Lender” shall include the Lenders
signatory to the First Amended and Restated Credit Agreement, in each case,
unless the context shall require otherwise.

 

SECTION 2.02. Loans.   (a) Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Commitments; provided, however, that the failure of any Lender to
make any Loan shall not in itself relieve any other Lender of its obligation to
lend hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to make any Loan required to be
made by such other Lender). Except for the Loans deemed made pursuant to Section
2.02(e), the Loans comprising any Borrowing shall be in an aggregate principal
amount that is (i) an integral multiple of $1,000,000 and not less than
$2,000,000 (except with respect to any Incremental Borrowing, to the extent
otherwise provided in the related Incremental Assumption Agreement) or (ii)
equal to the remaining available balance of the applicable Commitments.

 

(b) Subject to Sections 2.02(e), 2.08 and 2.15, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the U.S. Borrower or
Cayman Borrower, as applicable, may request pursuant to Section 2.03. Each
Lender may at its option make any Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan; provided that any exercise of
such option shall not affect the obligation of the U.S. Borrower or Cayman
Borrower, as applicable, to repay such Loan, nor the right of such Lender to
receive all payments of interest and principal with respect to such Loan, in
each case in accordance with the terms of this Agreement. Borrowings of more
than one Type may be outstanding at the same time; provided, however, that the
U.S. Borrower or Cayman Borrower, as applicable, shall not be entitled to
request any Borrowing that, if made, would result in more than eight Eurodollar
Borrowings outstanding hereunder at any time. For purposes of the foregoing,
Borrowings having different Interest Periods, regardless of whether they
commence on the same date, shall be considered separate Borrowings.

 



 56 

 

 

(c) Except with respect to the Loans made pursuant to Section 2.02(e), each
Lender shall make each Loan required to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds to such account in
New York City as the Administrative Agent may designate not later than
12:00 p.m., New York City time, and the Administrative Agent shall promptly
credit the amounts so received to an account designated by the U.S. Borrower or
Cayman Borrower, as applicable, in the applicable Borrowing Request or, if a
Borrowing shall not occur on such date because any condition precedent herein
specified shall not have been met, return the amounts so received to the
respective Lenders.

 

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the U.S. Borrower or Cayman Borrower, as
applicable, on such date a corresponding amount. If the Administrative Agent
shall have so made funds available then, to the extent that such Lender shall
not have made such portion available to the Administrative Agent, such Lender
and the U.S. Borrower or Cayman Borrower, as applicable, severally agree to
repay to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the U.S. Borrower or Cayman Borrower, as applicable, to but
excluding the date such amount is repaid to the Administrative Agent at (i) in
the case of the U.S. Borrower or Cayman Borrower, as applicable, a rate per
annum equal to the interest rate applicable at the time to the Loans comprising
such Borrowing and (ii) in the case of such Lender, a rate determined by the
Administrative Agent to represent its cost of overnight or short-term funds
(which determination shall be conclusive absent manifest error). If such Lender
shall repay to the Administrative Agent such corresponding amount, such amount
shall constitute such Lender’s Loan as part of such Borrowing for purposes of
this Agreement.

 



 57 

 

 

(e) If the Issuing Bank shall not have received from the U.S. Borrower the
payment required to be made by Section 2.22(e) within the time specified in such
Section, the Issuing Bank will promptly notify the Administrative Agent of the
L/C Disbursement and the Administrative Agent will promptly notify each
Revolving Credit Lender of such L/C Disbursement and its Pro Rata Percentage
thereof. Each Revolving Credit Lender shall pay by wire transfer of immediately
available dollars to the Administrative Agent not later than 2:00 p.m., New York
City time, on such date (or, if such Revolving Credit Lender shall have received
such notice later than 12:00 (noon), New York City time, on any day, not later
than 10:00 a.m., New York City time, on the immediately following Business Day),
an amount equal to such Lender’s Pro Rata Percentage of such L/C Disbursement
(it being understood that (i) if the conditions precedent to borrowing set forth
in Sections 4.01(b) and 4.01(c) have been satisfied, such amount shall be deemed
to constitute an ABR Revolving Loan of such Lender and, to the extent of such
payment, the obligations of the U.S. Borrower in respect of such L/C
Disbursement shall be discharged and replaced with the resulting ABR Revolving
Credit Borrowing, and (ii) if such conditions precedent to borrowing have not
been satisfied, then any such amount paid by any Revolving Credit Lender shall
not constitute a Loan and shall not relieve the U.S. Borrower from its
obligation to reimburse such L/C Disbursement), and the Administrative Agent
will promptly pay to the Issuing Bank amounts so received by it from the
Revolving Credit Lenders. The Administrative Agent will promptly pay to the
Issuing Bank any amounts received by it from the U.S. Borrower pursuant to
Section 2.22(e) prior to the time that any Revolving Credit Lender makes any
payment pursuant to this paragraph (e); any such amounts received by the
Administrative Agent thereafter will be promptly remitted by the Administrative
Agent to the Revolving Credit Lenders that shall have made such payments and to
the Issuing Bank, as their interests may appear. If any Revolving Credit Lender
shall not have made its Pro Rata Percentage of such L/C Disbursement available
to the Administrative Agent as provided above, such Lender and the U.S. Borrower
severally agree to pay interest on such amount, for each day from and including
the date such amount is required to be paid in accordance with this paragraph to
but excluding the date such amount is paid, to the Administrative Agent for the
account of the Issuing Bank at (i) in the case of the U.S. Borrower, a rate per
annum equal to the interest rate applicable to Revolving Loans pursuant to
Section 2.06(a), and (ii) in the case of such Lender, for the first such day,
the Federal Funds Effective Rate, and for each day thereafter, the Alternate
Base Rate.

 

SECTION 2.03. Borrowing Procedure. In order to request a Borrowing (other than a
deemed Borrowing pursuant to Section 2.02(e), as to which this Section 2.03
shall not apply or a conversion or continuation of a Borrowing pursuant to
Section 2.10), the U.S. Borrower or Cayman Borrower, as applicable, shall notify
the Administrative Agent of such request by telephone (a) in the case of a
Eurodollar Borrowing, not later than 12:00 (noon), New York City time, three
Business Days before a proposed Borrowing (or as otherwise agreed by the
Administrative Agent in its sole discretion), and (b) in the case of an ABR
Borrowing, not later than 10:00 a.m., New York City time, on the day of a
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable,
and shall be confirmed promptly by hand delivery or fax to the Administrative
Agent of a written Borrowing Request and shall specify the following
information: (i) whether the Borrowing then being requested is to be a Term
Borrowing of Loans made pursuant to Section 2.01(a), an Incremental Borrowing or
a Revolving Credit Borrowing, and whether such Borrowing is to be a Eurodollar
Borrowing or an ABR Borrowing; (ii) the date of such Borrowing (which shall be a
Business Day); (iii) the number and location of the account to which funds are
to be disbursed; (iv) the amount of such Borrowing; and (v) if such Borrowing is
to be a Eurodollar Borrowing, the Interest Period with respect thereto;
provided, however, that, notwithstanding any contrary specification in any
Borrowing Request, each requested Borrowing shall comply with the requirements
set forth in Section 2.02. If no election as to the Type of Borrowing is
specified in any such notice, then the requested Borrowing shall be an ABR
Borrowing. If no Interest Period with respect to any Eurodollar Borrowing is
specified in any such notice, then the U.S. Borrower or Cayman Borrower, as
applicable, shall be deemed to have selected an Interest Period of one month’s
duration. The Administrative Agent shall promptly advise the applicable Lenders
of any notice given pursuant to this Section 2.03 (and the contents thereof),
and of each Lender’s portion of the requested Borrowing.

 



 58 

 

 

SECTION 2.04. Evidence of Debt; Repayment of Loans.   (a) Each Borrower, as
applicable, hereby unconditionally promises to pay to the Administrative Agent
for the account of each Term Lender the principal amount of each Term Loan of
such Term Lender as provided in Section 2.11. The U.S. Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Revolving Credit Lender the then unpaid principal amount of each Revolving
Loan of such Revolving Credit Lender on the Revolving Credit Maturity Date.

 

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the U.S. Borrower or Cayman Borrower,
as applicable, to such Lender resulting from each Loan made by such Lender from
time to time, including the amounts of principal and interest payable and paid
to such Lender from time to time under this Agreement.

 

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Class and Type thereof and, if
applicable, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the U.S.
Borrower or Cayman Borrower, as applicable, to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder from
the U.S. Borrower or Cayman Borrower, as applicable, or any Guarantor and each
Lender’s share thereof.

 

(d) The entries made in the accounts maintained pursuant to paragraph (c) above
shall be prima facie evidence of the existence and amounts of the obligations
therein recorded absent manifest error; provided, however, that the failure of
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrowers, as applicable, to
repay the Loans in accordance with their terms.

 

(e) Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note. In such event, the applicable Borrower shall execute and
deliver to such Lender a promissory note payable to such Lender and its
registered assigns in a form to be agreed with the Administrative Agent and the
applicable Borrower. Notwithstanding any other provision of this Agreement, in
the event any Lender shall request and receive such a promissory note, the
interests represented by such note shall at all times (including after any
assignment of all or part of such interests pursuant to Section 9.04) be
represented by one or more promissory notes payable to the payee named therein
or its registered assigns.

 



 59 

 

 

SECTION 2.05. Fees.   (a) The Borrowers agree to pay to the Administrative
Agent, for its own account, the administrative fee set forth in the Fee Letter
at the times and in the amounts specified therein (the “Administrative Agent
Fee”).

 

(b) The U.S. Borrower agrees to pay to each Revolving Credit Lender, through the
Administrative Agent, on the last Business Day of March, June, September and
December in each year, beginning with the last Business Day of March 2016, and
on each date on which the Revolving Credit Commitment of such Lender shall
expire or be terminated as provided herein, the Commitment Fee. All Commitment
Fees shall be computed on the basis of the actual number of days elapsed in a
year of 360 days.

 

(c) The U.S. Borrower agrees to pay (i) to each Revolving Credit Lender, through
the Administrative Agent, on the last Business Day of March, June, September and
December of each year, beginning with the last Business Day of March 2016, and
on the date on which the Revolving Credit Commitment of such Lender shall be
terminated as provided herein, a fee (an “L/C Participation Fee”) calculated on
such Lender’s Pro Rata Percentage of the daily aggregate L/C Exposure (excluding
the portion thereof attributable to unreimbursed L/C Disbursements) during the
preceding quarter (or shorter period commencing with the Second Restatement Date
or ending with the Revolving Credit Maturity Date or the date on which all
Letters of Credit have been canceled or have expired and the Revolving Credit
Commitments of all Lenders shall have been terminated) at a rate per annum equal
to the Applicable Rate from time to time used to determine the interest rate on
Revolving Credit Borrowings comprised of Eurodollar Loans pursuant to
Section 2.06, and (ii) to the Issuing Bank on the last Business Day of March,
June, September and December of each year, beginning with the last Business Day
of March 2016, with respect to each Letter of Credit, a fronting fee equal to
0.125% per annum (or such other amount as agreed between the U.S. Borrower and
the Issuing Bank) on the outstanding face amount of the Letter of Credit issued,
together with the standard issuance, amendment, renewal, extension and drawing
fees specified from time to time by the Issuing Bank (the “Issuing Bank Fees”).
All L/C Participation Fees and Issuing Bank Fees shall be computed on the basis
of the actual number of days elapsed in a year of 360 days.

 

(d) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that the Issuing Bank Fees shall be paid directly to the Issuing
Bank. Once paid, none of the Fees shall be refundable under any circumstances.

 

SECTION 2.06. Interest on Loans.   (a) Subject to the provisions of
Section 2.07, the Loans comprising each ABR Borrowing shall bear interest
(computed on the basis of the actual number of days elapsed over a year of
365/366 days and calculated from and including the date of such Borrowing to but
excluding the date of repayment thereof) at a rate per annum equal to the
Alternate Base Rate plus the Applicable Rate in effect from time to time.

 



 60 

 

 

(b) Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate in effect from time to time.

 

(c) Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement. The
applicable Alternate Base Rate or Adjusted LIBO Rate for each Interest Period or
day within an Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

SECTION 2.07. Default Interest. Notwithstanding the foregoing, at any time after
the occurrence and during the continuance of an Event of Default pursuant to
paragraph (g) or (h) of Article VII, or if any principal of or interest on any
Loan or any fee or other amount payable by the Borrowers hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, then the
overdue Obligations shall, to the extent permitted by applicable law, bear
interest, after as well as before judgment, payable on demand at a rate per
annum equal to, (a) in the case of principal, at the rate otherwise applicable
to such Loan pursuant to Section 2.06 plus 2.00% per annum and (b) in all other
cases, at a rate per annum (computed on the basis of the actual number of days
elapsed over a year of 360 days) equal to the rate that would be applicable to
an ABR Loan plus 2.00% per annum.

 

SECTION 2.08. Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have determined
that dollar deposits in the principal amounts of the Loans comprising such
Borrowing are not generally available in the London interbank market, or that
the rates at which such dollar deposits are being offered will not adequately
and fairly reflect the cost to Lenders holding a majority in interest of the
outstanding Loans and unused Commitments of any Class of making or maintaining
their Eurodollar Loan during such Interest Period, or that reasonable means do
not exist for ascertaining the Adjusted LIBO Rate, the Administrative Agent
shall, as soon as practicable thereafter, give written or fax notice of such
determination to the Borrowers and the Lenders. In the event of any such
determination, until the Administrative Agent shall have advised the Borrowers
and the Lenders that the circumstances giving rise to such notice no longer
exist, any request by the Borrowers for a Eurodollar Borrowing (or for a
Eurodollar Borrowing of the affected Class, as applicable) pursuant to
Section 2.03 or 2.10 shall be deemed to be a request for an ABR Borrowing. Each
determination by the Administrative Agent under this Section 2.08 shall be
conclusive absent manifest error.

 

SECTION 2.09. Termination and Reduction of Commitments.   (a) The Commitments
(other than any Incremental Term Loan Commitments, which shall terminate as
provided in the related Incremental Assumption Agreement) shall automatically
terminate upon the making of the Loans on the Closing Date or the First
Restatement Date, as applicable. The Revolving Credit Commitments shall
automatically terminate on the Revolving Credit Maturity Date. The L/C
Commitment shall automatically terminate on the earlier to occur of (i) the
termination of the Revolving Credit Commitments and (ii) the date five Business
Days prior to the Revolving Credit Maturity Date.

 



 61 

 

 

(b) Upon at least three Business Days’ prior written or fax notice to the
Administrative Agent, the Borrowers may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the U.S. Term Loan
Commitments, the Cayman Term Loan Commitments or the Revolving Credit
Commitments, as applicable; provided, however, that (i) each partial reduction
of each of the Commitments shall be in an integral multiple of $1,000,000 and in
a minimum amount of $5,000,000 and (ii) the Total Revolving Credit Commitment
shall not be reduced to an amount that is less than the Aggregate Revolving
Credit Exposure at the time and provided, further, such notice may be
conditioned upon the effectiveness of other credit facilities or the receipt of
proceeds or the issuance of debt or the occurrence of any other transaction, in
which case, such notice may be revoked if such other credit facilities do not
become effective, such proceeds are not received, such debt is not issued or
such other transaction is not consummated. The Administrative Agent shall
promptly advise the Lenders of any notice given (and the contents thereof)
pursuant to this Section 2.09.

 

(c) Each reduction in the Commitments hereunder shall be made ratably among the
Lenders in accordance with their respective applicable Commitments; provided
that if at any time more than one Class of Revolving Credit Commitments are
outstanding, any such reduction or termination shall be allocated ratably
according to the Pro Rata Percentages of each Revolving Credit Lender without
regard to the Class of Revolving Credit Commitments held by such Revolving
Credit Lender (unless the Incremental Assumption Agreement or the Refinancing
Amendment creating any additional Class of Revolving Credit Commitments provides
that the Revolving Credit Commitments maturing at an earlier date than such
additional Revolving Credit Commitments may be reduced or terminated on a
greater than pro rata basis, in which case such Revolving Credit Commitments
shall be reduced or terminated according to the terms thereof). The U.S.
Borrower shall pay to the Administrative Agent for the account of the applicable
Lenders, on the date of each termination or reduction, the Commitment Fees (if
any) on the amount of the Commitments so terminated or reduced accrued to but
excluding the date of such termination or reduction.

 

SECTION 2.10. Conversion and Continuation of Borrowings. The Borrowers shall
have the right at any time upon prior irrevocable written notice to the
Administrative Agent (a) not later than 12:00 (noon), New York City time, one
Business Day prior to conversion, to convert any Eurodollar Borrowing into an
ABR Borrowing, (b) not later than 12:00 (noon), New York City time, three
Business Days prior to conversion or continuation, to convert any ABR Borrowing
into a Eurodollar Borrowing or to continue any Eurodollar Borrowing as a
Eurodollar Borrowing for an additional Interest Period, and (c) not later than
12:00 (noon), New York City time, three Business Days prior to conversion, to
convert the Interest Period with respect to any Eurodollar Borrowing to another
permissible Interest Period, subject in each case to the following:

 



 62 

 

 

(i) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;

 

(ii) if less than all the outstanding principal amount of any Borrowing shall be
converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

 

(iii) each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being converted by an equivalent principal amount; accrued interest
on any Eurodollar Loan (or portion thereof) being converted shall be paid by the
Borrowers at the time of conversion;

 

(iv) if any Eurodollar Borrowing is converted at a time other than the end of
the Interest Period applicable thereto, the Borrowers shall pay, upon demand,
any amounts due to the Lenders pursuant to Section 2.16;

 

(v) any portion of a Borrowing maturing or required to be repaid in less than
one month may not be converted into or continued as a Eurodollar Borrowing;

 

(vi) any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing;

 

(vii) no Interest Period may be selected for any Eurodollar Borrowing that would
end later than a Repayment Date occurring on or after the first day of such
Interest Period if, after giving effect to such selection, the aggregate
outstanding amount of (A) the Eurodollar Borrowings comprised of Loans with
Interest Periods ending on or prior to such Repayment Date and (B) the ABR
Borrowings comprised of Loans would not be at least equal to the principal
amount of Borrowings to be paid on such Repayment Date; and

 

(viii) upon notice to the Borrowers from the Administrative Agent given at the
request of the Required Lenders, after the occurrence and during the continuance
of a Default or Event of Default, no outstanding Loan may be converted into, or
continued as, a Eurodollar Loan.

 



 63 

 

 

Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the Borrowers request be converted or continued, (ii) whether such Borrowing is
to be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto.
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, the Borrowers shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall promptly advise the Lenders of any notice given (and
the contents thereof) pursuant to this Section 2.10 and of each Lender’s portion
of any converted or continued Borrowing. If the Borrowers shall not have given
notice in accordance with this Section 2.10 to continue any Borrowing into a
subsequent Interest Period (and shall not otherwise have given notice in
accordance with this Section 2.10 to convert such Borrowing), such Borrowing
shall, at the end of the Interest Period applicable thereto (unless repaid
pursuant to the terms hereof), automatically be converted into an ABR Borrowing.

 

SECTION 2.11. Repayment of Term Borrowings.   (a) (i) The Borrowers shall pay to
the Administrative Agent, for the account of the Lenders, on the last Business
Day of March, June, September and December of each year (each such date being
called a “Repayment Date”), commencing with the last Business Day of September,
2015, a principal amount of the Term Loans (as adjusted from time to time
pursuant to Sections 2.11(b), 2.12, 2.13(e) and 2.24(d)) equal to 0.25% of the
aggregate principal amount of the Term Loans made and outstanding as of the
First Restatement Date, with the balance payable on the Maturity Date (or, if
such day is not a Business Day, on the next preceding Business Day), together in
each case with accrued and unpaid interest on the principal amount to be paid to
but excluding the date of such payment.

 

(ii) The Borrowers shall pay to the Administrative Agent, for the account of the
Incremental Term Lenders, on each Incremental Term Loan Repayment Date, a
principal amount of the Specified Incremental Loans (as adjusted from time to
time pursuant to Sections 2.11(b), 2.12 and 2.13(e)) equal to the amount set
forth for such date in the applicable Incremental Assumption Agreement, together
in each case with accrued and unpaid interest on the principal amount to be paid
to but excluding the date of such payment.

 

(b) All repayments pursuant to this Section 2.11 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty.

 

SECTION 2.12. Optional Prepayment.   (a) The Borrowers shall have the right at
any time and from time to time to prepay any Borrowing, in whole or in part,
upon at least three Business Days’ prior written or fax notice (or telephone
notice promptly confirmed by written or fax notice) in the case of Eurodollar
Loans, or written or fax notice (or telephone notice promptly confirmed by
written or fax notice) on the day of prepayment in the case of ABR Loans, to the
Administrative Agent before 12:00 (noon), New York City time; provided, however,
that each partial prepayment shall be in an amount that is an integral multiple
of $1,000,000 and not less than $2,000,000. The Administrative Agent shall
promptly advise the Lenders of any notice given (and the contents thereof)
pursuant to this Section 2.12.

 



 64 

 

 

(b) Optional prepayments of Loans shall be allocated between the Loans of each
Class and applied to the installments of principal due in respect of such Loans
under Section 2.11(a)(i) or (ii), as the case may be, in each case as directed
by the Borrowers.

 

(c) Each notice of prepayment shall specify the prepayment date (which shall be
a Business Day) and the principal amount of each Borrowing (or portion thereof)
to be prepaid and shall commit the Borrowers to prepay such Borrowing by the
amount stated therein on the date stated therein; provided, however, such notice
may be conditioned upon the effectiveness of other credit facilities or the
receipt of proceeds or the issuance of debt or the occurrence of any other
transaction, in which case, such notice may be revoked if such other credit
facilities do not become effective, such proceeds are not received, such debt is
not issued or such other transaction is not consummated. All prepayments under
this Section 2.12 shall be subject to Section 2.16 but otherwise without premium
or penalty, except as set forth below under clause (d). All prepayments under
this Section 2.12 (other than prepayments of ABR Revolving Loans that are not
made in connection with the termination or permanent reduction of the Revolving
Credit Commitments) shall be accompanied by accrued and unpaid interest on the
principal amount to be prepaid to but excluding the date of payment.

 

(d) In the event that, prior to the date that is six months after Acquiror
Stockholder Approval (as defined in the Acquisition Agreement) is obtained
pursuant to Section 9.2(d) of the Acquisition Agreement, the Borrowers (x) make
any prepayment of Term Loans in connection with any Repricing Transaction or (y)
effect any amendment of this Agreement resulting in a Repricing Transaction, the
Borrowers shall pay to the Administrative Agent, for the ratable account of each
applicable Term Lender, (I), in the case of clause (x), a prepayment premium of
1.00% of the aggregate principal amount of the Term Loans being prepaid and (II)
and in the case of clause (y), a payment equal to 1.00% of the aggregate amount
of the applicable Term Loans outstanding immediately prior to such amendment.

 

(e) Notwithstanding anything to the contrary contained in this Section 2.12 or
any other provision of this Agreement and without otherwise limiting the rights
in respect of prepayments of the Term Loans, subject to the conditions in clause
(vi) below, any Loan Party or any Subsidiary of a Loan Party (each a “Purchasing
Party”) may repurchase or purchase outstanding Term Loans pursuant to this
Section 2.12(e) subject to the procedures as set forth below (or such other
procedures as reasonably agreed between the Borrowers and Administrative Agent):

 

(i) Any Purchasing Party may conduct one or more auctions open to all Lenders of
the applicable Class on a pro rata basis (each, an “Auction”) to repurchase or
purchase all or any portion of the Term Loans of such Class by providing written
notice to the Administrative Agent (for distribution to the Lenders of the
related Class) identifying the Term Loans that will be the subject of the
Auction (an “Auction Notice”). Each Auction Notice shall be in a form reasonably
acceptable to the Administrative Agent and shall contain (x) an aggregate bid
amount, which may be expressed at the election of such Purchasing Party as
either the total par principal amount or the total cash value of the bid, in a
minimum amount of $10,000,000 for each Auction and with minimum increments of
$100,000 (the “Auction Amount”) and (y) the discount to par, which shall be a
range (the “Discount Range”) of percentages of the par principal amount of the
Term Loans at issue that represents the range of purchase prices that could be
paid in the Auction;

 



 65 

 

 

(ii) In connection with any Auction, each Lender of the related Class may, in
its sole discretion, participate in such Auction and may provide the
Administrative Agent with a notice of participation (the “Return Bid”) which
shall specify (x) a discount to par that must be expressed as a price (the
“Reply Discount”), which must be within the Discount Range, and (y) a principal
amount of Term Loans which must be in increments of $100,000 or in an amount
equal to the Lender’s entire remaining amount of such Term Loans (the “Reply
Amount”). Lenders may submit only one Return Bid with respect to each Class per
Auction (unless the Administrative Agent and the Purchasing Party elect to
permit multiple bids, in which case the Administrative Agent and the Purchasing
Party may agree to establish procedures under which each Return Bid may contain
up to three bids with respect to each Class, only one of which can result in a
Qualifying Bid (as defined below) with respect to such Class). In addition to
the Return Bid, the participating Lender must execute and deliver, to be held in
escrow by the Administrative Agent, an Assignment and Acceptance modified in
accordance with the procedures set forth in this Section 2.12(e). Each Return
Bid and accompanying Assignment and Acceptance must be returned by each
participating Lender by the time and date specified by the Administrative Agent
as the due date for Return Bids (the “Return Bid Due Date”) for the applicable
Auction, which shall be a date not more than 10 Business Days from the date of
delivery of the Auction Notice, unless the Purchasing Party and the
Administrative Agent otherwise agree;

 

(iii) If more than one Class is included in an Auction, the following procedures
will apply separately for each such Class. Based on the Reply Discounts and
Reply Amounts received by the Administrative Agent, the Administrative Agent, in
consultation with the Borrowers, will determine the applicable discount (the
“Applicable Discount”) for the Auction, which will be the lowest Reply Discount
(i.e., the greatest discount to par) for which the Purchasing Party can complete
the Auction at the Auction Amount; provided that, in the event that the Reply
Amounts received by the applicable Return Bid Due Date are insufficient to allow
the Purchasing Party to complete a purchase of the entire Auction Amount (any
such Auction, a “Failed Auction”), the Purchasing Party shall either, at its
election, (x) withdraw the Auction or (y) complete the Auction at an Applicable
Discount equal to the highest Reply Discount (i.e., the smallest discount to
par). The Purchasing Party shall purchase Term Loans subject to such Auctions
(or the respective portions thereof) from each applicable Lender with a Reply
Discount that is equal to or greater than the Applicable Discount (“Qualifying
Bids”) at the Applicable Discount; provided, further, that if the aggregate
proceeds required to purchase all Term Loans subject to Qualifying Bids would
exceed the Auction Amount for such Auction, the Purchasing Party shall purchase
such Term Loans at the Applicable Discount ratably based on the principal
amounts of such Qualifying Bids (subject to rounding requirements specified by
the Administrative Agent). In any Auction for which the Administrative Agent and
the Purchasing Party have elected to permit multiple bids, if a Lender has
submitted a Return Bid containing multiple bids at different Reply Discounts,
only the bid with the highest Reply Discount that is equal to or less than the
Applicable Discount will be deemed the Qualifying Bid of such Lender. Each
participating Lender will receive notice of a Qualifying Bid as soon as
reasonably practicable but in no case later than five Business Days from the
Return Bid Due Date;

 



 66 

 

 

(iv) Once initiated by an Auction Notice, the Purchasing Party may not withdraw
an Auction other than a Failed Auction. Furthermore, in connection with any
Auction, upon submission by a Lender of a Qualifying Bid, such Lender will be
obligated to sell the entirety or its allocable portion of the Reply Amount, as
the case may be, at the Applicable Discount. The Purchasing Party will not have
any obligation to purchase any Term Loans outside of the applicable Discount
Range nor will any Reply Discounts outside such applicable Discount Range be
considered in any calculation of the Applicable Discount or satisfaction of the
Auction Amount. Each purchase of Term Loans in an Auction shall be consummated
pursuant to procedures (including as to response deadlines, rounding amounts,
type and Interest Period of accepted Term Loans, and calculation of the
Applicable Discount referred to above) established by the Administrative Agent
and agreed to by the Borrowers. To the extent that no Lenders have validly
tendered any Term Loans of a Class requested in an Auction Notice or as
otherwise agreed by the Administrative Agent in its sole discretion, the
Purchasing Party may amend such Auction Notice for such Term Loans at least 24
hours before the then-scheduled expiration time for such Auction. In addition,
the Purchasing Party may extend the expiration time of an Auction at least 24
hours before such expiration time;

 

(v) All repurchases pursuant to this Section 2.12(e) shall be deemed to be
voluntary prepayments pursuant to this Section 2.12(e) in an amount equal to the
full aggregate principal amount of such Term Loans and shall reduce the
remaining scheduled payments of principal in respect of the applicable Class
under Section 2.11 pro rata; provided that such repurchases shall not be subject
to the provisions of Sections 2.12(a) through (d), Section 2.17 and
Section 2.18;

 

(vi) Any repurchase described in clause (v) above shall be subject to the
following conditions: (x) no Default or Event of Default has occurred and is
continuing or would result therefrom and (y) no proceeds of the Revolving Credit
Borrowings may be used to effect such repurchase; and

 



 67 

 

 

(vii) Each Lender that sells its Term Loans pursuant to this Section 2.12(e)
acknowledges and agrees that (i) the Purchasing Parties may come into possession
of Excluded Information, (ii) such Lender will independently make its own
analysis and determination to enter into an assignment of its Loans and to
consummate the transactions contemplated by an Auction notwithstanding such
Lender’s lack of knowledge of Excluded Information and (iii) none of the
Purchasing Parties or any of its respective Affiliates, or any other person
shall have any liability to such Lender with respect to the nondisclosure of the
Excluded Information. Each Lender that tenders Loans pursuant to an Auction
agrees to the foregoing provisions of this clause (viii). The Administrative
Agent and the Lenders hereby consent to the Auctions and the other transactions
contemplated by this Section 2.12(e) and hereby waive the requirements of any
provision of this Agreement (including, without limitation, any pro rata payment
requirements) (it being understood and acknowledged that purchases of the Loans
by an Purchasing Party contemplated by this Section 2.12(e) shall not constitute
Investments by such Purchasing Party) or any other Loan Document that may
otherwise prohibit any Auction or any other transaction contemplated by this
Section 2.12(e).

 

SECTION 2.13. Mandatory Prepayments.   (a) Not later than the fifth Business Day
following the receipt of Net Cash Proceeds in respect of any Asset Sale or any
Recovery Event (to the extent that such Net Cash Proceeds exceed $1,000,000 in
the aggregate), the Borrowers shall apply 100% of the Net Cash Proceeds received
with respect thereto to prepay outstanding Term Loans in accordance with
Section 2.13(e); provided that: so long as no Event of Default shall then exist
or would arise therefrom, such proceeds shall not be required to be so applied
on such date to the extent that such Net Cash Proceeds are expected to be used,
or committed to be used, to acquire assets useful (in the good faith judgment of
the U.S. Borrower) in the Borrowers’ (or their Restricted Subsidiaries’)
business within 12 months following the date of such Asset Sale or Recovery
Event; provided that if all or any portion of such Net Cash Proceeds is not so
reinvested within such 12-month period (or if the Borrowers or any of their
Restricted Subsidiaries have entered into a binding contractual commitment for
reinvestment within such 12-month period, not so reinvested within 18 months
following the date of such Asset Sale or Recovery Event), such unused portion
shall be applied on the last day of such period as a mandatory prepayment as
provided in this Section 2.13(a); provided further that if at the time that any
such prepayment would be required, the Borrowers or any Restricted Subsidiary is
required to repay, redeem or repurchase or offer to repay, redeem or repurchase
Indebtedness that is secured on a pari passu basis (but without regard to
control of remedies) with the Obligations pursuant to the terms of the
documentation governing such Indebtedness with the net proceeds of such Asset
Sale or Recovery Event (such Indebtedness required to be repaid, redeemed or
repurchased or offered to be so repurchased, “Other Applicable Indebtedness”),
then the applicable Borrower or applicable Restricted Subsidiary may apply such
Net Cash Proceeds on a pro rata basis (determined on the basis of the aggregate
outstanding principal amount of the Loans and Other Applicable Indebtedness at
such time so long as the portion of such net proceeds allocated to the Other
Applicable Indebtedness shall not exceed the amount of such net proceeds
required to be allocated to the Other Applicable Indebtedness pursuant to the
terms thereof, and the remaining amount, if any, of such net proceeds shall be
allocated to the Loans in accordance with the terms hereof) to the prepayment of
the Term Loans and to the repurchase, redemption or prepayment of Other
Applicable Indebtedness, and the amount of prepayment of the Loans that would
have otherwise been required pursuant to this Section 2.13(a) shall be reduced
accordingly.

 



 68 

 

 

(b) No later than the fifth Business Day after the date on which financial
statements with respect to a fiscal year of Holdings are delivered pursuant to
Section 5.04(a), beginning with the fiscal year ending on or about December 31,
2016, the Borrowers shall prepay outstanding Term Loans in accordance with
Section 2.13(e) in an aggregate principal amount equal to the excess (if any) of
(x) 50% of Excess Cash Flow for the fiscal year then ended (provided that such
percentage shall be reduced to 25% if the Total Net Leverage Ratio as of the end
of such fiscal year was less than or equal to 2.00 to 1.00 but greater than 1.50
to 1.00, and to 0% if the Total Net Leverage Ratio as of the end of such fiscal
year was less than or equal to 1.50 to 1.00) minus (y) Voluntary Prepayments
made during such fiscal year, on a dollar-for-dollar basis, other than to the
extent any such Voluntary Prepayment is funded with the proceeds of new
long-term Indebtedness.

 

(c) In the event that any Borrower or any Restricted Subsidiary shall receive
Net Cash Proceeds from the issuance, offering, placement or incurrence of
Indebtedness for money borrowed of any Borrower or any Restricted Subsidiary
(other than any cash proceeds from the issuance, offering, placement or
incurrence of Indebtedness for money borrowed permitted pursuant to
Section 6.01), the Borrowers shall, substantially simultaneously with (and in
any event not later than the fifth Business Day next following) the receipt of
such Net Cash Proceeds by the Borrowers or such Restricted Subsidiary, apply an
amount equal to 100% of such Net Cash Proceeds to prepay outstanding Term Loans
in accordance with Section 2.13(e).

 

(d) Upon the earliest to occur of (i) the termination of the Acquisition
Agreement in accordance with its terms, (ii) Capitol ceasing all operations
except for the purposes of winding up, redeeming 100% of the shares sold in
Capitol’s initial public offering for cash and dissolving and liquidating and
(iii) August 1, 2015, the Borrowers shall, not later than the second Business
Day following the date of such occurrence, apply an amount equal to $30,000,000
to prepay outstanding Term Loans in accordance with Section 2.13(e) (the
“Outside Date Repayment”).

 

(e) So long as any Term Loans are outstanding, mandatory prepayments of
outstanding Term Loans under this Agreement shall be applied pro rata to each
Class of Term Loans (except, in the case of amounts required to mandatorily
prepay the Term Loans pursuant to Sections 2.13(b), such mandatory prepayments
shall be allocated to each of the U.S. Term Loans and the Cayman Term Loans
based on the amount of Excess Cash Flow generated by each of the U.S. Borrower
and the Domestic Subsidiaries, on the one hand, and the Cayman Borrower and the
Foreign Subsidiaries, on the other hand, as determined in good faith by the U.S.
Borrower) and within each Class to any installments thereof (1) in direct order
of maturity of the remaining installments for the next eight amortization
payments following the relevant prepayment event, and (2) thereafter, ratably to
the remaining installments.

 



 69 

 

 

(f) Each Borrower shall deliver to the Administrative Agent, at the time of each
prepayment required under this Section 2.13, (i) a certificate signed by a
Financial Officer of each Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment and (ii) to the extent practicable,
at least three Business Days prior written notice of such prepayment. Each
notice of prepayment shall specify the prepayment date, the Type of each Term
Loan being prepaid and the principal amount of each Loan (or portion thereof) to
be prepaid. The Administrative Agent shall promptly advise the Lenders of any
notice given (and the contents thereof) pursuant to this Section 2.13. Each such
Term Lender may reject all of its pro rata share of the prepayment (excluding
the Outside Date Prepayment) (such declined amounts, the “Declined Proceeds”) by
providing written notice (each, a “Rejection Notice”) to the Administrative
Agent and the Borrowers no later than 5:00 P.M., New York City time, one (1)
Business Day after the date of such Term Lender’s receipt of such notice from
the Administrative Agent. Each Rejection Notice from a given Term Lender shall
specify the principal amount of the prepayment to be rejected by such Term
Lender. If a Term Lender fails to deliver a Rejection Notice to the
Administrative Agent within the time frame specified above or such Rejection
Notice fails to specify the principal amount of the prepayment to be rejected,
any such failure will be deemed an acceptance of the total amount of such
prepayment. Any Declined Proceeds may be retained by the Borrowers. All
prepayments of Borrowings under this Section 2.13 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty, and (other than
prepayments of ABR Revolving Loans that are not made in connection with the
termination or permanent reduction of the Revolving Credit Commitments) shall be
accompanied by accrued and unpaid interest on the principal amount to be prepaid
to but excluding the date of payment.

 

(g) In connection with any mandatory prepayments by the Borrowers of the Term
Loans pursuant to this Section 2.13, such prepayments shall be applied on a pro
rata basis to the then outstanding Term Loans being prepaid irrespective of
whether such outstanding Term Loans are Alternate Base Rate Loans or Eurodollar
Rate Loans; provided that if no Lenders exercise the right to waive a given
mandatory prepayment of the Term Loans pursuant to Section 2.13(f), then, with
respect to such mandatory prepayment, the amount of such mandatory prepayment
shall be applied first to Term Loans that are Alternate Base Rate Term Loans to
the full extent thereof before application to Term Loans that are Eurodollar
Rate Term Loans in a manner that minimizes the amount of any payments required
to be made by the Borrowers pursuant to Section 2.16.

 



 70 

 

 

(h) In the event of any termination of all the Revolving Credit Commitments, the
U.S. Borrower shall, on the date of such termination, repay or prepay all its
outstanding Revolving Credit Borrowings and replace, cause to be canceled or
collateralize in a manner reasonably satisfactory to the Issuing Bank with
respect to all outstanding Letters of Credit. If, after giving effect to any
partial reduction of the Revolving Credit Commitments, the Aggregate Revolving
Credit Exposure would exceed the Total Revolving Credit Commitment, then the
U.S. Borrower shall, on the date of such reduction, repay or prepay Revolving
Credit Borrowings and, after the Revolving Credit Borrowings shall have been
repaid or prepaid in full, replace, cause to be canceled or collateralize in a
manner reasonably satisfactory to the Administrative Agent and the Issuing Bank
with respect to Letters of Credit in an amount sufficient to eliminate such
excess.

 

Notwithstanding any other provisions of this Section 2.13, if the Borrowers
determine in good faith that the repatriation by any Foreign Subsidiary, of any
amounts required to mandatorily prepay the Term Loans pursuant to Sections
2.13(a) or (b) above would result in material and adverse tax consequences
(including from withholding tax), taking into account any foreign tax credit or
benefit actually realized in connection with such repatriation (such amount, a
“Restricted Amount”), as reasonably determined by the Borrowers, the amount that
the U.S. Borrower shall be required to mandatorily prepay pursuant to Sections
2.13(a) or (b) above, as applicable, shall be reduced by the Restricted Amount
until such time as such Foreign Subsidiaries may repatriate to the U.S. Borrower
the Restricted Amount without incurring such material and adverse tax liability
(the Borrowers hereby agreeing to use commercially reasonable efforts to, and to
cause each of its Foreign Subsidiaries to, promptly take all available actions
reasonably required to mitigate such tax liability); provided that to the extent
that the repatriation of any Net Cash Proceeds or Excess Cash Flow from the
relevant Foreign Subsidiary would no longer have an adverse tax consequence, an
amount equal to the Net Cash Proceeds or Excess Cash Flow, as applicable, not
previously applied pursuant to the immediately preceding clause shall be
promptly applied to the repayment of the Term Loans pursuant to Sections 2.13(a)
or (b) as otherwise required above (without regard to this paragraph).

 

SECTION 2.14. Reserve Requirements; Change in Circumstances. (a) Notwithstanding
any other provision of this Agreement, if any Change in Law shall: (i) impose,
modify or deem applicable any reserve, special deposit or similar requirement
against assets of, deposits with or for the account of or credit extended by any
Lender (except any such reserve requirement which is reflected in the Adjusted
LIBO Rate); (ii) subject any Lender to any Taxes (other than (A) Excluded Taxes
or (B) Indemnified Taxes) on its loans, loan principal, letters of credit,
commitments or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or (iii) impose on such Lender or the London
interbank market any other condition affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein; and
the result of any of the foregoing shall be to increase the cost to such Lender
of making or maintaining any Eurodollar Loan or increase the cost to any Lender
or the Issuing Bank of issuing or maintaining any Letter of Credit or purchasing
or maintaining a participation therein or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or otherwise) by an amount deemed by such Lender to be material, then the
Borrowers will pay to such Lender, upon demand such additional amount or amounts
as will compensate such Lender, for such additional costs incurred or reduction
in the amount received or receivable.

 



 71 

 

 

(b) If any Lender shall have determined that any Change in Law regarding capital
adequacy or liquidity has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made or
participations in Letters of Credit purchased by such Lender pursuant hereto or
the Letters of Credit issued by the Issuing Bank pursuant hereto to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy and liquidity) by an amount deemed by such Lender to be
material, then from time to time the Borrowers shall pay to such Lender, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Lender’s holding company for any such reduction suffered.

 

(c) A certificate of a Lender setting forth in reasonable detail the basis for
and the calculation of the amount or amounts necessary to compensate such Lender
or its holding company, as applicable, as specified in paragraph (a) or (b)
above shall be delivered to the Borrowers (with a copy to the Administrative
Agent) and shall be conclusive absent manifest error. The Borrowers shall pay
such Lender the amount shown as due on any such certificate delivered by it
within 10 days after its receipt of the same.

 

(d) Failure or delay on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrowers shall not be under any obligation
to compensate any Lender under paragraph (a) or (b) above with respect to
increased costs or reductions with respect to any period prior to the date that
is 120 days prior to such request if such Lender knew or could reasonably have
been expected to know of the circumstances giving rise to such increased costs
or reductions and of the fact that such circumstances would result in a claim
for increased compensation by reason of such increased costs or reductions;
provided, further, that the foregoing limitation shall not apply to any
increased costs or reductions arising out of the retroactive application of any
Change in Law within such 120-day period. The protection of this Section shall
be available to each Lender regardless of any possible contention of the
invalidity or inapplicability of the Change in Law that shall have occurred or
been imposed; provided that no Lender shall claim any compensation under this
Section unless such Lender is generally seeking similar compensation from
similarly situated borrowers.

 



 72 

 

 

SECTION 2.15. Change in Legality.   (a) Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, by written notice to
the Borrowers and to the Administrative Agent:

 

(i) such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods) and ABR Loans will not thereafter (for such
duration) be converted into Eurodollar Loans, whereupon any request for a
Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar Borrowing
or to continue a Eurodollar Borrowing for an additional Interest Period) shall,
as to such Lender only, be deemed a request for an ABR Loan (or a request to
continue an ABR Loan as such for an additional Interest Period or to convert a
Eurodollar Loan into an ABR Loan, as the case may be), unless such declaration
shall be subsequently withdrawn; and

 

(ii) such Lender may require that all outstanding Eurodollar Loans made by it be
converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.

 

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.

 

(b) For purposes of this Section 2.15, notices to the Borrowers by any Lender
shall be effective as to each Eurodollar Loan made by such Lender, if lawful, on
the last day of the Interest Period then applicable to such Eurodollar Loan; in
all other cases such notice shall be effective on the date of receipt by the
Borrowers.

 

SECTION 2.16. LIBOR Breakage. The Borrowers shall indemnify each Lender against
any loss or expense that such Lender may sustain or incur as a consequence of
any event, other than a default by such Lender in the performance of its
obligations hereunder, which results in (i) such Lender receiving or being
deemed to receive any amount on account of the principal of any Eurodollar Loan
prior to the end of the Interest Period in effect therefor, (ii) the conversion
of any Eurodollar Loan to an ABR Loan, or the conversion of the Interest Period
with respect to any Eurodollar Loan, in each case other than on the last day of
the Interest Period in effect therefor, or (iii) any Eurodollar Loan to be made
by such Lender (including any Eurodollar Loan to be made pursuant to a
conversion or continuation under Section 2.10) not being made after notice of
such Loan shall have been given by the Borrowers hereunder (any of the events
referred to in this sentence being called a “Breakage Event”). In the case of
any Breakage Event, such loss shall include an amount equal to the excess, as
reasonably determined by such Lender, of (i) its cost of obtaining funds for the
Eurodollar Loan that is the subject of such Breakage Event for the period from
the date of such Breakage Event to the last day of the Interest Period in effect
(or that would have been in effect) for such Loan over (ii) the amount of
interest likely to be realized by such Lender in redeploying the funds released
or not utilized by reason of such Breakage Event for such period. A certificate
of any Lender setting forth in reasonable detail the basis for and the
calculation of the amount or amounts which such Lender is entitled to receive
pursuant to this Section 2.16 shall be delivered to the Borrowers (with a copy
to the Administrative Agent) and shall be conclusive absent manifest error.

 



 73 

 

 

SECTION 2.17. Pro Rata Treatment. Subject to the express provisions of this
Agreement which require, or permit, differing payments to be made to
non-Defaulting Lenders as opposed to Defaulting Lenders, and as required or
contemplated under Sections 2.15 or 2.24, each Borrowing, each payment or
prepayment of principal of any Borrowing, each payment of interest on the Loans,
each payment of the Commitment Fees, each reduction of the Commitments or the
Revolving Credit Commitments and each conversion of any Borrowing to or
continuation of any Borrowing as a Borrowing of any Type shall be allocated pro
rata among the Lenders in accordance with their respective applicable
Commitments (or, if such Commitments shall have expired or been terminated, in
accordance with the respective principal amounts of their outstanding Loans).
Each Lender agrees that in computing such Lender’s portion of any Borrowing to
be made hereunder, the Administrative Agent may, in its discretion, round each
Lender’s percentage of such Borrowing to the next higher or lower whole dollar
amount.

 

SECTION 2.18. Sharing of Setoffs.

 

Each Lender agrees that if it shall, through the exercise of a right of banker’s
lien, setoff or counterclaim against the Borrowers or any other Loan Party, or
pursuant to a secured claim under Section 506 of Title 11 of the United States
Code or other security or interest arising from, or in lieu of, such secured
claim, received by such Lender under any applicable bankruptcy, insolvency or
other similar law or otherwise, or by any other means, obtain payment (voluntary
or involuntary) in respect of any Loans or L/C Disbursement as a result of which
the unpaid principal portion of its Loans and participations in L/C
Disbursements shall be proportionately less than the unpaid principal portion of
the Loans and participations in L/C Disbursements of any other Lender, it shall
be deemed simultaneously to have purchased from such other Lender at face value,
and shall promptly pay to such other Lender the purchase price for, a
participation in the Loans and L/C Exposure of such other Lender, so that the
aggregate unpaid principal amount of the Loans and L/C Exposure and
participations in Loans and L/C Exposure held by each Lender shall be in the
same proportion to the aggregate unpaid principal amount of all Loans and L/C
Exposure then outstanding as the principal amount of its Loans and L/C Exposure
prior to such exercise of banker’s lien, setoff or counterclaim or other event
was to the principal amount of all Loans and L/C Exposure outstanding prior to
such exercise of banker’s lien, setoff or counterclaim or other event; provided,
however, that (i) if any such purchase or purchases or adjustments shall be made
pursuant to this Section 2.18 and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest and (ii) the provisions of this
Section 2.18 shall not be construed to apply to any payment made by the
Borrowers pursuant to and in accordance with the express terms of this Agreement
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans. The Borrowers expressly consent to
the foregoing arrangements and agree that any Lender holding a participation in
a Loan or L/C Disbursement deemed to have been so purchased may exercise any and
all rights of banker’s lien, setoff or counterclaim with respect to any and all
moneys owing by the Borrowers to such Lender by reason thereof as fully as if
such Lender had made a Loan directly to the Borrowers in the amount of such
participation.

 



 74 

 

 

SECTION 2.19. Paymentsents.   (a) The Borrowers shall make each payment
(including principal of or interest on any Borrowing or any L/C Disbursement or
any Fees or other amounts) hereunder and under any other Loan Document not later
than 12:00 (noon), New York City time, on the date when due in immediately
available dollars, without setoff, defense or counterclaim. Each such payment
(other than Issuing Bank Fees, which shall be paid directly to the Issuing Bank)
shall be made to the Administrative Agent at its offices at Eleven Madison
Avenue, New York, NY 10010. All payments received by the Administrative Agent
after 12:00 (noon) New York City time, shall be deemed received on the next
Business Day (in the Administrative Agent’s sole discretion) and any applicable
interest shall continue to accrue. The Administrative Agent shall promptly
distribute to each Lender any payments received by the Administrative Agent on
behalf of such Lender. Each payment to be made by the Borrowers hereunder shall
be made in dollars.

 

(b) Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.

 

(c) Unless the Administrative Agent shall have received notice from the
Borrowers prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers have made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or the Issuing
Bank, as the case may be, the amount due. In such event, if the Borrowers do not
in fact make such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender, and to pay interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at a rate determined
by the Administrative Agent to represent its cost of overnight or short-term
funds (which determination shall be conclusive absent manifest error).

 



 75 

 

 

SECTION 2.20. Taxes.   (a) Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without deduction or withholding for any Taxes. If
any applicable law (as determined in the good faith discretion of the
Administrative Agent or any Loan Party) requires the deduction or withholding of
any Tax from any such payment by an applicable Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law. If such Taxes
are Indemnified Taxes, then the sum payable by the applicable Loan Party shall
be increased as necessary so that after all such required deductions have been
made (including deductions applicable to additional sums payable under this
Section), the Administrative Agent or Lender (as the case may be) receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

(b) In addition, the Loan Parties shall timely pay to the relevant Governmental
Authority in accordance with applicable law or, at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

 

(c) The Loan Parties shall severally indemnify the Administrative Agent and each
Lender, within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes payable or paid by the Administrative Agent or such Lender, or
required to be withheld or deducted from a payment to the Administrative Agent
or such Lender (including Indemnified Taxes or Other Taxes imposed or asserted
on or attributable to amounts payable under this Section), and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate setting forth in reasonable detail the
basis for and the calculation of the amount of such payment or liability
delivered to the Borrowers (with a copy to the Administrative Agent) by a
Lender, or by the Administrative Agent on behalf of itself or a Lender, shall be
conclusive absent manifest error.

 

(d) Each Lender shall severally indemnify the Administrative Agent, within 10
days after written demand therefor, for (i) (x) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so) and (y) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 9.04(f) relating to the maintenance of a Participant Register and (ii)
the full amount of any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent on or with respect to any
payment by or on account of any obligation of any Loan Party under any Loan
Document and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Excluded Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

 



 76 

 

 

(e) As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 2.20, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowers and the Administrative Agent, at the time or times
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrowers or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Borrowers or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.20(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii) Without limiting the generality of the foregoing, in the event that the
relevant Borrower is a U.S. Person,

 

(A) each Lender that is a U.S. Person, shall deliver to the Borrowers and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the reasonable request of
the Borrowers or the Administrative Agent), properly completed and duly executed
original copies of IRS Form W-9 or successor form certifying that such Lender is
exempt from U.S. federal backup withholding tax;

 

(B) each Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
after the reasonable request of the Borrowers or the Administrative Agent),
whichever of the following is applicable:

 

(1)  in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or BEN-E,
as applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 



 77 

 

 

(2) two accurate, complete, original and signed copies of IRS Form W-8ECI or
successor form;

 

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G to the effect that such Foreign Lender is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or BEN-E, as applicable; or

 

(4) in the case of such a Foreign Lender that is not the beneficial owner of
payments hereunder (including a partnership or a participating Lender), (x) two
accurate, complete, original and signed copies of IRS Form W-8IMY or successor
form on behalf of itself and (y) an IRS Form W-8ECI or W-8BEN or BEN-E, as
applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit G, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that, if the Foreign Lender is a
partnership (and not a participating Lender) and one or more beneficial owners
of such Foreign Lender are claiming the portfolio interest exemption, such
Foreign Lender may provide a U.S. Tax Compliance Certificate substantially in
the form of Exhibit G on behalf of such beneficial owner(s);

 

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 



 78 

 

 

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (C), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

 

Each Lender agrees that if any change in circumstances which would modify or
render invalid any form or certification provided pursuant to this Section 2.20,
it shall promptly update such form or certification or promptly notify the
Borrowers and the Administrative Agent in writing of its legal inability to do
so.

 

(g) At no time shall the Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.20 (including by the payment of additional amounts
pursuant to this Section 2.20), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 2.20 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph (g) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other person.

 



 79 

 

 

(h) Each party’s obligations under this Section 2.20 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

(i) For purposes of this Section 2.20, the term “applicable law” includes FATCA.

 

SECTION 2.21. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate.   (a) In the event (i) any Lender delivers a certificate requesting
compensation pursuant to Section 2.14, (ii) any Lender delivers a notice
described in Section 2.15, (iii) the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority on account of any
Lender pursuant to Section 2.20, (iv) any Lender becomes a Defaulting Lender or
(v) any Lender refuses to consent to any amendment, waiver or other modification
of any Loan Document requested by the Borrowers that requires the consent of a
greater percentage of the Lenders than the Required Lenders and such amendment,
waiver or other modification is consented to by the Required Lenders, each
Borrower may, at its sole expense and effort (including with respect to the
processing and recordation fee referred to in Section 9.04(b)), upon notice to
such Lender, as the case may be, and the Administrative Agent, require such
Lender to transfer and assign, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all of its interests, rights and
obligations under this Agreement (or, in the case of clause (v) above, all of
its interests, rights and obligation with respect to the Class of Loans or
Commitments that is the subject of the related consent, amendment, waiver or
other modification) to an Eligible Assignee that shall assume such assigned
obligations (which Eligible Assignee may be another Lender, if a Lender accepts
such assignment); provided that (x) such assignment shall not conflict with any
law, rule or regulation or order of any court or other Governmental Authority
having jurisdiction, (y) the Borrowers shall have received the prior written
consent of the Administrative Agent (and, if a Revolving Credit Commitment is
being assigned, of the Issuing Bank), which consent shall not unreasonably be
withheld or delayed, and (z) the Borrowers or such Eligible Assignee shall have
paid to the affected Lender in immediately available funds an amount equal to
the sum of the principal of and interest accrued to the date of such payment on
the outstanding Loans or L/C Disbursements of such Lender, plus all Fees and
other amounts accrued for the account of such Lender hereunder with respect
thereto (including (x) the premium, if any, that would have been payable
pursuant to Section 2.12(d) if such Lender’s Loans had been prepaid on such date
and (y) any amounts under Sections 2.14, 2.16 and 9.05 (as to events arising
prior to the date of assignment); provided, further, that, if prior to any such
transfer and assignment the circumstances or event that resulted in such
Lender’s claim for compensation under Section 2.14, notice under Section 2.15 or
the amounts paid pursuant to Section 2.20, as the case may be, cease to cause
such Lender to suffer increased costs or reductions in amounts received or
receivable or reduction in return on capital, or cease to have the consequences
specified in Section 2.15, or cease to result in amounts being payable under
Section 2.20, as the case may be (including as a result of any action taken by
such Lender pursuant to paragraph (b) below), or if such Lender shall waive its
right to claim further compensation under Section 2.14 in respect of such
circumstances or event or shall withdraw its notice under Section 2.15 or shall
waive its right to further payments under Section 2.20 in respect of such
circumstances or event or shall consent to the proposed amendment, waiver,
consent or other modification, as the case may be, then such Lender shall not
thereafter be required to make any such transfer and assignment hereunder. Each
Lender hereby grants to the Administrative Agent an irrevocable power of
attorney (which power is coupled with an interest) to execute and deliver, on
behalf of such Lender, as assignor, any Assignment and Acceptance (provided that
any Assignment and Acceptance executed and delivered by the Administrative Agent
pursuant to the power of attorney granted hereby shall be in the form of Exhibit
B) necessary to effectuate any assignment of such Lender’s interests hereunder
in the circumstances contemplated by this Section 2.21(a). The Administrative
Agent shall promptly notify the applicable Lender in respect of any Assignment
and Acceptance pursuant to this Section 2.21.

 



 80 

 

 

(b) If (i) any Lender shall request compensation under Section 2.14, (ii) any
Lender delivers a notice described in Section 2.15 or (iii) the Borrowers are
required to pay any additional amount to any Lender or any Governmental
Authority on account of any Lender, pursuant to Section 2.20, then such Lender
shall use reasonable efforts (which shall not require such Lender to incur an
unreimbursed loss or unreimbursed cost or expense or otherwise take any action
inconsistent with its internal policies or legal or regulatory restrictions or
suffer any disadvantage or burden deemed by it to be significant) (x) to file
any certificate or document reasonably requested in writing by the Borrowers or
(y) to assign its rights and delegate and transfer its obligations hereunder to
another of its offices, branches or affiliates, if such filing or assignment
would reduce its claims for compensation under Section 2.14 or enable it to
withdraw its notice pursuant to Section 2.15 or would reduce amounts payable
pursuant to Section 2.20, as the case may be, in the future. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such filing or assignment, delegation and transfer.

 

Notwithstanding the foregoing, no Lender shall seek compensation under Section
2.14, 2.15 or 2.16 unless such Lender is generally seeking similar and
proportionate compensation from similarly situated borrowers.

 

SECTION 2.22. Letters of Credit

 

(a) General. The U.S. Borrower may request the issuance of a Letter of Credit
denominated in dollars for their own accounts or for the account of any
Subsidiaries (in which case the U.S. Borrower and such Subsidiary shall be
co-applicants with respect to such Letter of Credit), in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time while the L/C Commitment remains in effect; provided that, for
the avoidance of doubt, neither Credit Suisse AG nor any of its Affiliates shall
be required to issue documentary or commercial (as opposed to standby) Letters
of Credit. This Section shall not be construed to impose an obligation upon the
Issuing Bank to issue any Letter of Credit that is inconsistent with the terms
and conditions of this Agreement.

 



 81 

 

 

(a) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. In
order to request the issuance of a Letter of Credit (or to amend, renew or
extend an existing Letter of Credit), the U.S. Borrower shall deliver or fax to
the Issuing Bank and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, the date of issuance, amendment, renewal or
extension, the date on which such Letter of Credit is to expire (which shall
comply with paragraph (c) below), the amount of such Letter of Credit), the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare such Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if, and upon issuance, amendment, renewal or
extension of each Letter of Credit the U.S. Borrower shall be deemed to
represent and warrant that, after giving effect to such issuance, amendment,
renewal or extension (i) the L/C Exposure shall not exceed $5,000,000 and
(ii) the Aggregate Revolving Credit Exposure shall not exceed the Total
Revolving Credit Commitment.

 

(b) Expiration Date. Each Letter of Credit shall expire at the close of business
on the earlier of the date one year after the date of the issuance of such
Letter of Credit and the date that is five Business Days prior to the Revolving
Credit Maturity Date, unless such Letter of Credit expires by its terms on an
earlier date; provided, however, that a Letter of Credit may, upon the request
of the U.S. Borrower, include a provision whereby such Letter of Credit shall be
renewed automatically for additional consecutive periods of 12 months or less
(but not beyond the date that is five Business Days prior to the Revolving
Credit Maturity Date) unless the Issuing Bank notifies the beneficiary thereof
at least 30 days (or such longer period as may be specified in such Letter of
Credit) prior to the then-applicable expiration date that such Letter of Credit
will not be renewed; provided, further, that any such Letter of Credit may
expire after the Revolving Credit Maturity Date so long as it is a condition to
the issuance of such Letter of Credit that the U.S. Borrower, at least 10 days
prior to the Revolving Credit Maturity Date, collateralizes (by means of cash or
letters of credit) such Letter of Credit on terms reasonably acceptable to the
Issuing Bank and, in such event, acceptance by the Issuing Bank of collateral in
respect of such Letter of Credit will relieve each Revolving Credit Lender of
its obligation to participate in such Letter of Credit after the termination of
the Revolving Credit Commitments in accordance with this Agreement.

 



 82 

 

 

(c) Participations. By the issuance of a Letter of Credit and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Revolving Credit Lender, and each such Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Pro Rata Percentage of the aggregate amount available to be
drawn under such Letter of Credit, effective upon the issuance of such Letter of
Credit. In consideration and in furtherance of the foregoing, each Revolving
Credit Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, such Lender’s Pro
Rata Percentage of each L/C Disbursement made by the Issuing Bank and not
reimbursed by the U.S. Borrower (or, if applicable, another party pursuant to
its obligations under any other Loan Document) forthwith on the date due as
provided in Section 2.02(e) in dollars. Each Revolving Credit Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including the
occurrence and continuance of a Default or an Event of Default, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.

 

(d) Reimbursement. If the Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, the U.S. Borrower shall pay to the Administrative
Agent an amount equal to such L/C Disbursement on or prior to the later of (1)
the Business Day immediately following the day on which the U.S. Borrower shall
have received notice from the Issuing Bank that payment of such draft will be
made and (2) the Business Day after the day on which such payment is actually
made.

 

(e) Obligations Absolute. The U.S. Borrower’s obligations to reimburse L/C
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:

 

(i) any lack of validity or enforceability of any Letter of Credit or any Loan
Document, or any term or provision therein;

 

(ii) the existence of any claim, setoff, defense or other right that the U.S.
Borrower, any other party guaranteeing, or otherwise obligated with, the U.S.
Borrower, any Subsidiary or other Affiliate thereof or any other person may at
any time have against the beneficiary under any Letter of Credit, the Issuing
Bank, the Administrative Agent or any Lender or any other person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;

 



 83 

 

 

(iii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

 

(iv) payment by the Issuing Bank under a Letter of Credit against presentation
of a draft or other document that does not strictly comply with the terms of
such Letter of Credit; and

 

(v) any other act or omission to act or delay of any kind of the Issuing Bank,
the Lenders, the Administrative Agent or any other person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of the U.S. Borrower’s obligations hereunder.

 

The foregoing shall not be construed to excuse the Issuing Bank from liability
to the U.S. Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the U.S.
Borrower to the extent permitted by applicable law) suffered by the U.S.
Borrower that are caused by the Issuing Bank’s gross negligence or willful
misconduct in determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof; it is understood that the
Issuing Bank may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary and, in making any payment under any Letter of
Credit (i) the Issuing Bank’s exclusive reliance on the documents presented to
it under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect, if such document on
its face appears to be in order, and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever and (ii) any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit with the terms thereof shall, in
each case, be deemed not to constitute gross negligence or willful misconduct of
the Issuing Bank.

 

(f) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall as promptly as possible
give telephonic notification, confirmed by fax, to the Administrative Agent and
the U.S. Borrower of such demand for payment and whether the Issuing Bank has
made or will make an L/C Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the U.S. Borrower of their
obligation to reimburse the Issuing Bank and the Revolving Credit Lenders with
respect to any such L/C Disbursement.

 

(g) Interim Interest. If the Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, then, unless the U.S. Borrower shall reimburse
such L/C Disbursement in full on such date, the unpaid amount thereof shall bear
interest for the account of the Issuing Bank, for each day from and including
the date of such L/C Disbursement, to but excluding the earlier of the date of
payment by the U.S. Borrower or the date on which interest shall commence to
accrue thereon as provided in Section 2.02(e), at the rate per annum that would
apply to such amount if such amount were an ABR Revolving Loan.

 



 84 

 

 

(h) Resignation or Removal of the Issuing Bank. The Issuing Bank may resign at
any time by giving 30 days’ prior written notice to the Administrative Agent,
the Lenders and the U.S. Borrower, and may be removed at any time by the U.S.
Borrower by notice to the Issuing Bank, the Administrative Agent and the
Lenders. Upon the acceptance of any appointment as the Issuing Bank hereunder by
a Lender that shall agree to serve as successor Issuing Bank, such successor
shall succeed to and become vested with all the interests, rights and
obligations of the retiring Issuing Bank. At the time such removal or
resignation shall become effective, the U.S. Borrower shall pay all accrued and
unpaid fees pursuant to Section 2.05(c)(ii). The acceptance of any appointment
as the Issuing Bank hereunder by a successor Lender shall be evidenced by an
agreement entered into by such successor, in a form satisfactory to the U.S.
Borrower and the Administrative Agent, and, from and after the effective date of
such agreement, (i) such successor Lender shall have all the rights and
obligations of the previous Issuing Bank under this Agreement and the other Loan
Documents and (ii) references herein and in the other Loan Documents to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the resignation or removal of the Issuing Bank
hereunder, the retiring Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement and the other Loan Documents with respect to Letters of Credit issued
by it prior to such resignation or removal, but shall not be required to issue
additional Letters of Credit.

 

(i) Cash Collateralization. If any Event of Default shall occur and be
continuing, the U.S. Borrower shall, on the Business Day after they receive
notice from the Administrative Agent or the Required Lenders (or, if the
maturity of the Loans has been accelerated, Revolving Credit Lenders holding
participations in outstanding Letters of Credit representing greater than 50% of
the aggregate undrawn amount of all outstanding Letters of Credit) thereof and
of the amount to be deposited, deposit in an account with the Collateral Agent,
for the benefit of the Revolving Credit Lenders, an amount in cash equal to 103%
of the L/C Exposure as of such date. Such deposit shall be held by the
Collateral Agent as collateral for the payment and performance of the
Obligations. The Collateral Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits in Cash Equivalents, which
investments shall be made at the option and sole discretion of the Collateral
Agent, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
(i) automatically be applied by the Administrative Agent to reimburse the
Issuing Bank for L/C Disbursements for which it has not been reimbursed, (ii) be
held for the satisfaction of the reimbursement obligations of the U.S. Borrower
for the L/C Exposure at such time and (iii) if the maturity of the Loans has
been accelerated (but subject to the consent of Revolving Credit Lenders holding
participations in outstanding Letters of Credit representing greater than 50% of
the aggregate undrawn amount of all outstanding Letters of Credit), be applied
to satisfy the Obligations. If the U.S. Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the U.S. Borrower within three Business Days after all Events of Default have
been cured or waived.

 



 85 

 

 

(j) Additional Issuing Banks. The U.S. Borrower may, at any time and from time
to time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed) and such Lender, designate one or more
additional Lenders to act as an issuing bank under the terms of this Agreement,
subject to reporting requirements reasonably satisfactory to the Administrative
Agent with respect to issuances, amendments, extensions and terminations of
Letters of Credit by such additional issuing bank. Any Lender designated as an
issuing bank pursuant to this paragraph (k) shall be deemed to be an “Issuing
Bank” (in addition to being a Lender) in respect of Letters of Credit issued or
to be issued by such Lender, and, with respect to such Letters of Credit, such
term shall thereafter apply to the other Issuing Bank and such Lender.

 



 86 

 

 

SECTION 2.23. Refinancing Amendments. (a) At any time after the Closing Date,
the Borrower may obtain, from any Lender or any Additional Lender, Credit
Agreement Refinancing Indebtedness in respect of all or any portion of the Term
Loans or outstanding Revolving Loans (or unused Revolving Credit Commitments)
under this Agreement, in the form of Other Term Loans (or Other Term Loan
Commitments) or Other Revolving Loans (or Other Revolving Credit Commitments),
as the case may be, in each case pursuant to a Refinancing Amendment); provided
that such Credit Agreement Refinancing Indebtedness (i) shall be secured by the
Collateral, and Guaranteed by the Guarantors, on a pari passu basis with the
Obligations pursuant to the Security Documents and shall not be secured by any
property or assets other than Collateral or Guaranteed by any person other than
a Guarantor, (ii) (x) in the case of Other Revolving Credit Commitments, will
have a maturity date that is not prior to the maturity date of Revolving Credit
Commitments being refinanced and (y) in the case of any Other Term Loans, will
have a maturity date that is not prior to the maturity date of, and will have a
Weighted Average Life to Maturity that is not shorter than, the Term Loans being
refinanced and (iii) in the event that a Refinancing Amendment with respect to
Loans (other than Incremental Loans) does not refinance the Loans (other than
Incremental Loans) in full, if the initial yield on such Credit Agreement
Refinancing Indebtedness (as determined by the Administrative Agent to be equal
to the sum of (x) the margin above the Adjusted LIBO Rate on such Loans (which
shall be increased by the amount that any “LIBOR floor” applicable to such Loans
on the date such Loans are made would exceed the Adjusted LIBO Rate for a
three-month Interest Period commencing on such date) and (y) if such Loans are
initially made at a discount or the Lenders making the same receive a fee
directly or indirectly from Holdings, the Borrowers or any Subsidiary for doing
so (but excluding the effect of any arrangement, structuring, syndication or
other fees payable in connection therewith that are not shared with all lenders
or holders thereof) (the amount of such discount or fee, expressed as a
percentage of such Loans, being referred to herein as “OID”), the amount of such
OID divided by the lesser of (A) the average life to maturity (expressed in
years) of such Loans and (B) four) exceeds by more than 50 basis points (the
amount of such excess above 50 basis points being referred to herein as the
“Refinancing Yield Differential”) the sum of (A) the Applicable Rate then in
effect for Eurodollar Term Loans (which shall be increased by the amount that
any “LIBOR floor” applicable to such Eurocurrency Term Loans on the date such
Credit Agreement Refinancing Indebtedness is incurred would exceed the Adjusted
LIBO Rate for a three-month Interest Period commencing on such date (without
taking into account the last sentence of the definition of LIBO Rate)) and (B)
the amount of the OID initially paid in respect of the Term Loans, divided by
four, then the Applicable Rate then in effect for the Term Loans shall
automatically be increased by the Refinancing Yield Differential, effective upon
the making of the Credit Agreement Refinancing Indebtedness.

 

(b) The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
paragraphs (b) and (c) of Section 4.01 and, except as otherwise specified in the
applicable Refinancing Amendment, the Administrative Agent shall have received
(with sufficient copies for each of the Additional Lenders) legal opinions,
board resolutions and other closing certificates reasonably requested by the
Administrative Agent and consistent with those delivered on the Closing Date
under Section 4.02, other than changes to such legal opinions resulting from a
change in law, change in fact or change to counsel’s form of opinion that are
reasonably satisfactory to the Administrative Agent.

 

(c) Each Class of Credit Agreement Refinancing Indebtedness incurred under this
Section 2.23 shall be in an aggregate principal amount not less than $5,000,000
and an integral multiple of $1,000,000 in excess thereof unless such amount
represents the total outstanding amount of the Refinanced Debt or the
Administrative Agent otherwise consents. The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Refinancing Amendment.

 

(d) Any Refinancing Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrowers, to reflect the existence of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto and to otherwise effect the provisions of
this Section 2.23.

 



 87 

 

 

SECTION 2.24. Incremental Loans. (a) The Borrowers may, by written notice
delivered to the Administrative Agent from time to time on one or more occasions
after the Closing Date, request Incremental Commitments in an aggregate
principal amount for all such Incremental Commitments of up to (i) $10,000,000
(which shall not be reduced by any amount incurred in reliance on clause (ii)
below) plus (ii) an unlimited amount, so long as in the case of this clause
(ii), after giving effect to such Incremental Loans (and assuming in the case of
any Incremental Revolving Credit Commitments, that such Incremental Revolving
Loans have been fully drawn) and the use of proceeds thereof, the Total Net
Leverage Ratio calculated on a Pro Forma Basis shall be equal to or less than
4.00 to 1.00 (the “Incremental Loan Amount”); provided that the Borrowers may
elect to use this clause (ii) prior to clause (i) above, and if both clause (i)
above and this clause (ii) are available and the Borrowers do not make an
election, the Borrowers will be deemed to have elected this clause (ii). Such
notice shall set forth (x) the amount of the Incremental Commitments being
requested (which shall be in minimum increments of $1,000,000 and a minimum
amount of $5,000,000 or such lesser amount equal to the remaining Incremental
Loan Amount), (y) the date on which such Incremental Loan Commitments are
requested to become effective (which shall not be less than 5 Business Days nor
more than 60 days after the date of such notice, unless the Administrative Agent
shall otherwise agree and (z) whether such Incremental Commitments are
commitments to make additional Term Loans, additional Revolving Loans or term
loans or revolving loans with terms different from the Loans (loans with
different terms from the Loans being referred to herein as “Specified
Incremental Loans” and such commitments, “Specified Incremental Loan
Commitments”), as applicable.

 

(b) The Borrowers and each Incremental Lender shall execute and deliver to the
Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Incremental Commitment of each Incremental Lender. Each Incremental
Assumption Agreement shall specify the terms of any Incremental Loans to be made
thereunder; provided that (i) without the prior written consent of the Required
Lenders,

 

(A) the final maturity date of any Incremental Term Loans shall be no earlier
than the Maturity Date and the Weighted Average Life to Maturity of the
Incremental Term Loans shall be no shorter than the Weighted Average Life to
Maturity of the Term Loans;

 

(B) the final maturity date of any Incremental Revolving Loans shall be no
earlier than a date to be determined by the Borrowers and the Incremental
Lenders (but not later than five years after the Closing Date) (such date, the
“Incremental Revolving Credit Maturity Date”);

 

(C) the interest rate margins applicable to any Incremental Term Loan or any
Incremental Revolving Loan will be determined by the Borrowers and the
applicable Incremental Lenders; provided that

 

(I) solely for the benefit of the Term Loans incurred on the Closing Date and
the Additional U.S. Term Loans incurred on the First Restatement Date, if the
initial yield on such Incremental Loan (as reasonably determined by the
Administrative Agent in consultation with the Borrowers to be equal to the sum
of (x) the margin above the Adjusted LIBO Rate on such Loans (which shall be
increased by the amount that any “LIBOR floor” applicable to such Loans on the
date such Loans are made would exceed the LIBO Rate for a three-month Interest
Period commencing on such date) and (y) if such Loans are initially made with
OID, the amount of such OID divided by the lesser of (A) the average life to
maturity (expressed in years) of such Loans and (B) four) exceeds by more than
50 basis points (the amount of such excess above 50 basis points being referred
to herein as the “Incremental Yield Differential”) the sum of (A) the Applicable
Rate then in effect for Eurodollar Term Loans (which shall be increased by the
amount that any “LIBOR floor” applicable to such Eurodollar Term Loans, on the
date such Incremental Loans are made would exceed the Adjusted LIBO Rate for a
three-month Interest Period commencing on such date) (but excluding any
customary arrangement, underwriting, structuring or similar fees in connection
therewith that are not paid to all of the Lenders providing such Incremental
Loans), and (B) the amount of the OID initially paid in respect of the Term
Loans, divided by four, then the Applicable Rate then in effect for the Term
Loans shall automatically be increased by the Incremental Yield Differential,
effective upon the making of the Incremental Loans, and

 



 88 

 

 

(II) solely for the benefit of the Incremental Revolving Loans incurred under
the Incremental Revolving Credit Commitments in effect on the Second Restatement
Date, if the initial yield on such additional Incremental Revolving Loans (if
documented as a separate tranche) (as reasonably determined by the
Administrative Agent in consultation with the Borrowers to be equal to the sum
of (x) the margin above the Adjusted LIBO Rate on such additional Incremental
Revolving Loans (which shall be increased by the amount that any “LIBOR floor”
applicable to such additional Incremental Revolving Loans on the date such
additional Incremental Revolving Loans are made would exceed the LIBO Rate for a
three-month Interest Period commencing on such date) and (y) if such additional
Incremental Revolving Loans are initially made with OID, the amount of such OID
divided by the lesser of (A) the average life to maturity (expressed in years)
of such additional Incremental Revolving Loans and (B) four) exceeds by more
than 50 basis points, the sum of (A) the Applicable Rate then in effect for the
existing Eurodollar Revolving Loans (which shall be increased by the amount that
any “LIBOR floor” applicable to such Eurodollar Revolving Loans incurred under
the Incremental Revolving Credit Commitments in effect on the Second Restatement
Date on the date such additional Incremental Revolving Loans are made would
exceed the Adjusted LIBO Rate for a three-month Interest Period commencing on
such date) (but excluding any customary arrangement, underwriting, structuring
or similar fees in connection therewith that are not paid to all of the Lenders
providing such additional Incremental Revolving Loans), and (B) the amount of
the OID initially paid in respect of the existing Revolving Loans, divided by
four, then the Applicable Rate then in effect for the existing Incremental
Revolving Loans incurred under the Incremental Revolving Credit Commitments in
effect on the Second Restatement Date shall automatically be increased by the
Incremental Yield Differential, effective upon the making of the additional
Incremental Revolving Loans;

 



 89 

 

 

(D) all representations and warranties set forth in Article III and in each
other Loan Document shall be true, correct and complete in all material respects
on and as of the date of effectiveness of any Incremental Assumption Agreement
and with the same effect as though made on and as of such date; provided that to
the extent such representations and warranties expressly relate to an earlier
date, such representations and warranties shall be true, correct and complete in
all respects as of such earlier date; provided, further that any representation
and warranty that is qualified as to “materiality”, “Material Adverse Effect” or
similar language shall be true, correct and complete in all respects on and as
of the date of effectiveness of any Incremental Assumption Agreement or on such
earlier date, as the case may be; and provided further that if the proceeds of
Incremental Loans are to be used to finance a Permitted Acquisition, in lieu of
the condition set forth in this clause (D) only “specified representations”
pursuant to customary “SunGard” or “certain funds” conditionality (conformed as
necessary for such Permitted Acquisition) shall be required to be true and
correct in all material respects;

 

(E) no Default or Event of Default shall exist or would exist immediately after
giving effect thereto; provided that if the proceeds of Incremental Loans are to
be used to finance a Permitted Acquisition, in lieu of the condition set forth
in this clause (E), no Incremental Loan may be made if any Event of Default
under Sections 8.01(b), (c), (g) or (h) exists or would result therefrom;

 

(F) the Incremental Loans shall have the same guarantees as, and be secured on a
pari passu basis by the same Collateral securing the existing Loans, and;

 

(G) all fees and expenses owing in respect of such increase to the
Administrative Agent and the Lenders shall have been paid;

 

and (ii) all terms and documentation with respect to any Incremental Loans which
differ from those with respect to the Term Loans or Revolving Loans, as
applicable (except those terms forth in clauses (i)(A), (B), (C) and (F) above),
shall be reasonably satisfactory to the Administrative Agent; provided that, for
the avoidance of doubt, synthetic letter of credit facilities shall be permitted
to be requested as Incremental Term Loan Commitments. The Administrative Agent
shall promptly notify each Lender as to the effectiveness of each Incremental
Assumption Agreement. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Incremental Assumption Agreement, this Agreement shall be
deemed amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental Commitments and the Incremental Loans
evidenced thereby.

 



 90 

 

 

(c) Notwithstanding the foregoing, no Incremental Commitment shall become
effective under this Section 2.24 unless the Administrative Agent shall have
received legal opinions, board resolutions and other closing certificates
reasonably requested by the Administrative Agent and consistent with those
delivered on the Closing Date under Section 4.02, other than changes to such
legal opinions resulting from a change in law, change in fact or change to
counsel’s form of opinion that are reasonably satisfactory to the Administrative
Agent.

 

(d) Each of the parties hereto hereby agrees that the Administrative Agent may,
in consultation with the Borrowers, take any and all action as may be reasonably
necessary to ensure that all Incremental Loans (other than Specified Incremental
Loans), when originally made, are included in each Borrowing of outstanding
Revolving Loans or Term Loans, as applicable, on a pro rata basis. This may be
accomplished by requiring each outstanding Eurodollar Borrowing to be converted
into an ABR Borrowing on the date of each Incremental Loan, or by allocating a
portion of each Incremental Loan to each outstanding Eurodollar Borrowing on a
pro rata basis. Any conversion of Eurodollar Loans to ABR Loans required by the
preceding sentence shall be subject to Section 2.16. If any Incremental Loan is
to be allocated to an existing Interest Period for a Eurodollar Borrowing, then
the interest rate thereon for such Interest Period and the other economic
consequences thereof shall be as set forth in the applicable Incremental
Assumption Agreement. In addition, to the extent any Incremental Term Loans are
Term Loans, the scheduled amortization payments under Section 2.11(a)(i) or
(ii), as the case may be, required to be made after the making of such
Incremental Term Loans shall be ratably increased by the aggregate principal
amount of such Incremental Term Loans.

 

(e) The Borrowers may seek commitments in respect of Incremental Loans from
existing Lenders (each of which shall be entitled to agree or decline to
participate in its sole discretion) and, in consultation with the Administrative
Agent, additional banks, financial institutions and other institutional lenders
who will become Lenders in connection therewith; provided that the
Administrative Agent shall have consent rights (not to be unreasonably withheld
or delayed) with respect to such additional Lenders, if such consent would be
required pursuant to Section 9.04 for an assignment of loans or commitments, as
applicable, to such additional Lender.

 



 91 

 

 

SECTION 2.25. Loan Modification Offers.

 

(a) The Borrowers may, by written notice to the Administrative Agent from time
to time, make one or more offers (each, a “Loan Modification Offer”) to all the
Lenders of one or more Classes of Loans and/or Commitments (each Class subject
to such a Loan Modification Offer, an “Affected Class”) to make one or more
Permitted Amendments pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to the Borrowers. Such notice
shall set forth (i) the terms and conditions of the requested Permitted
Amendment and (ii) the date on which such Permitted Amendment is requested to
become effective. Permitted Amendments shall become effective only with respect
to the Loans and Commitments of the Lenders of the Affected Class that accept
the applicable Loan Modification Offer (such Lenders, the “Accepting Lenders”)
and, in the case of any Accepting Lender, only with respect to such Lender’s
Loans and Commitments of such Affected Class as to which such Lender’s
acceptance has been made (but without the consent of any other Lender or the
Required Lenders).

 

(b) The Borrowers and each other Loan Party and each Accepting Lender shall
execute and deliver to the Administrative Agent a Loan Modification Agreement
and such other documentation as the Administrative Agent shall reasonably
specify to evidence the acceptance of the Permitted Amendments and the terms and
conditions thereof. The Administrative Agent shall promptly notify each Lender
as to the effectiveness of each Loan Modification Agreement. Notwithstanding
anything to the contrary herein, each of the parties hereto hereby agrees that,
upon the effectiveness of any Loan Modification Agreement, this Agreement shall
be deemed amended to the extent (but only to the extent) necessary to reflect
the existence and terms of the Permitted Amendment evidenced thereby and only
with respect to the Loans and Commitments of the Accepting Lenders of the
Affected Class. Notwithstanding the foregoing, no Permitted Amendment shall
become effective under this Section 2.25 unless the Administrative Agent, to the
extent so reasonably requested by the Administrative Agent, shall have received
legal opinions, board resolutions and other closing certificates consistent with
those delivered on the Closing Date under Section 4.02, other than changes to
such legal opinions resulting from a change in law, change in fact or change to
counsel’s form of opinion that are reasonably satisfactory to the Administrative
Agent.

 

SECTION 2.26. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a) any amount payable to any Defaulting Lender hereunder (whether on account of
principal, interest, fees or otherwise) may, in lieu of being distributed to
such Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable Requirements of Law, be applied at such
time or times as may be determined by the Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (ii) second, pro rata, to the payment of any amounts owing by
such Defaulting Lender to the Issuing Bank hereunder, (iii) third, to the
funding of any Revolving Loan or the funding or cash collateralization of any
participation in any Letter of Credit in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent, (iv) fourth, if so determined by the
Administrative Agent and the Borrowers, held in a deposit account as cash
collateral for future funding obligations of the Defaulting Lender under this
Agreement, (v) fifth, as the Borrowers may request, to the funding of any Loan
in respect of which that Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as reasonably determined by the
Administrative Agent, (vi) sixth, pro rata, to the payment of any amounts owing
to the Borrowers or the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by the Borrowers or any Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement and (vii) seventh, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
such payment is (x) a prepayment of the principal amount of any Loans in respect
of L/C Disbursements which a Defaulting Lender has funded its participation
obligations and (y) made at a time when the conditions set forth in Section 4.02
are satisfied, such payment shall be applied solely to prepay the Loans of all
non-Defaulting Lenders pro rata prior to being applied to the prepayment of any
Loans of any Defaulting Lender.

 



 92 

 

 

(b) In the event that the Administrative Agent, the Borrowers or the Issuing
Bank, as the case may be, each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
L/C Exposure of the Revolving Credit Lenders shall be readjusted to reflect the
inclusion of such Lender’s Revolving Credit Commitment and on such date such
Lender shall purchase at par such of the Revolving Loans of the other Lenders as
the Administrative Agent shall determine may be necessary in order for such
Lender to hold all Revolving Loans in accordance with the relevant Pro Rata
Percentages. The rights and remedies against a Defaulting Lender under this
Section 2.26 are in addition to other rights and remedies that the Borrowers,
the Administrative Agent, the Issuing Bank and the non-Defaulting Lenders may
have against such Defaulting Lender. The arrangements permitted or required by
this Section 2.26 shall be permitted under this Agreement, notwithstanding any
limitation on Liens or the pro rata sharing provisions or otherwise.

 

(c) The Commitment Fees shall cease to accrue on the unused portion of the
Revolving Credit Commitment of such Lender so long as it is a Defaulting Lender
(except to the extent it is payable to the Issuing Bank pursuant to clause
(d)(v) below).

 

(d) if any Revolving Credit Lender has any L/C Exposure at the time such
Revolving Credit Lender becomes a Defaulting Lender then:

 

(i) all or any part of such L/C Exposure shall be reallocated among the
non-Defaulting Lenders with Revolving Credit Commitments in accordance with
their respective Pro Rata Percentages but only to the extent the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures and L/C Exposure thereunder
does not exceed the total of all non-Defaulting Lenders’ Revolving Credit
Commitments;

 

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the U.S. Borrower shall within one Business Day
following notice by the Administrative Agent cash collateralize such Defaulting
Lender’s L/C Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures herein for so long as
such L/C Exposure is outstanding;

 



 93 

 

 

(iii) if any portion of such Defaulting Lender’s L/C Exposure is cash
collateralized pursuant to clause (ii) above, the U.S. Borrower shall not be
required to pay the L/C Participation Fee or Commitment Fee with respect to such
portion of such Defaulting Lender’s L/C Exposure so long as it is cash
collateralized;

 

(iv) if any portion of such Defaulting Lender’s L/C Exposure is reallocated to
the non-Defaulting Lenders pursuant to clause (i) above, then the L/C
Participation Fee and Commitment Fee with respect to such portion shall be
allocated among the non-Defaulting Lenders in accordance with their Pro Rata
Percentages of Revolving Credit Commitments (giving effect to such
reallocation); and

 

(v) if any portion of such Defaulting Lender’s L/C Exposure is neither cash
collateralized nor reallocated pursuant to this Section 2.26(d), then, without
prejudice to any rights or remedies of the Issuing Bank or any Lender hereunder,
the Commitment Fee that otherwise would have been payable to such Defaulting
Lender and the L/C Participation Fee payable with respect to such Defaulting
Lender’s L/C Exposure shall be payable to the Issuing Bank until such L/C
Exposure is cash collateralized and/or reallocated.

 

(e) so long as any Revolving Credit Lender is a Defaulting Lender, no Issuing
Bank shall be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure will be 100% covered by the Revolving
Credit Commitments of the non-Defaulting Lenders and/or cash collateralized in
accordance with Section 2.26(b), and participations in any such newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in
accordance with their respective Pro Rata Percentages in the Revolving Credit
Commitments (and Defaulting Lenders shall not participate therein).

 

ARTICLE III

Representations and Warranties

 

Each of Holdings and each Borrower represents and warrants to the Administrative
Agent, the Collateral Agent and each of the Lenders that:

 

SECTION 3.01. Organization; Powers. Holdings, the Borrowers and each of the
Restricted Subsidiaries (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization (to the extent
such status or an analogous concept applies to such an organization), (b) has
all requisite organizational power and authority to own its material property
and assets and to carry on its business in all material respects, (c) is
qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required, and (d) has the power and authority to
execute, deliver and perform its obligations under each of the Loan Documents
and each other agreement or instrument contemplated thereby to which it is a
party and, in the case of the Borrowers, to borrow hereunder; except in the case
of clause (a) or (c), to the extent the failure to comply therewith would not
reasonably be expected to have a Material Adverse Effect.

 



 94 

 

 

SECTION 3.02. Authorization. The Loan Documents (a) have been duly authorized by
the Loan Parties by all requisite corporate, limited liability company, and, if
required, stockholder or other applicable action and (b) will not (i) violate
(A) any provision of law, statute, rule or regulation, or of the certificate or
articles of incorporation or other constitutive documents of the Loan Parties,
(B) any order of any Governmental Authority or (C) any provision of any material
indenture, agreement or other instrument to which such Loan Party is a party or
by which any of them or any of their property is or may be bound or (ii) result
in the creation or imposition of any Lien upon any property or assets of the
Loan Parties (other than any Lien created hereunder or under the Security
Documents), except in the case of clause (b)(i), to the extent the failure to
comply therewith would not reasonably be expected to have a Material Adverse
Effect.

 

SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by the Borrowers and constitutes, and each other Loan Document when
executed and delivered by each Loan Party thereto will constitute, a legal,
valid and binding obligation of such Loan Party enforceable against such Loan
Party in accordance with its terms except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

 

SECTION 3.04. Approvals. No action, consent or approval of, registration or
filing with or any other action by any Governmental Authority or any other
person is or will be required in connection with the Transactions, except for
(a) the filing of UCC financing statements and filings with the United States
Patent and Trademark Office and the United States Copyright Office,
(b) recordation of the Mortgages on statutory registers or otherwise and
(c) such as either have been made or obtained and are in full force and effect
or the failure to make or obtain the same would not reasonably be expected to
have a Material Adverse Effect.

 



 95 

 

 

SECTION 3.05. Financial Statements; Projections.   (a) The Borrowers have
heretofore furnished to the Administrative Agent consolidated balance sheets and
related statements of income, stockholders’ equity and cash flows of the U.S.
Borrower for the fiscal years ended December 31, 2014, December 31, 2013 and
December 31, 2012, audited by and accompanied by the opinion of Marcum LLP. Such
financial statements present fairly, in all material respects, the financial
condition and results of operations and cash flows of the U.S. Borrower and its
consolidated subsidiaries as of such dates and for such periods subject to
year-end adjustments and the absence of footnotes. Such financial statements
were prepared in accordance with GAAP applied on a consistent basis except as
otherwise noted therein.

 

(b) The Borrowers have heretofore delivered to the Administrative Agent a pro
forma consolidated balance sheet and related pro forma consolidated statements
of income and cash flows of the U.S. Borrower as of December 31, 2014, in each
case adjusted to give effect to the Closing Date Transactions, the other
transactions related thereto and such other adjustments as are reflected in the
agreed upon model dated December 31, 2014, heretofore provided to the Lead
Arranger (the “Pro Forma Financial Statements”). Such Pro Forma Financial
Statements have been prepared in good faith by the U.S. Borrower, are based on
assumptions that are believed by management of the U.S. Borrower on the date
hereof to be reasonable, are based on the best information available to the U.S.
Borrower as of the date of delivery thereof, accurately reflect all adjustments
required to be made to give effect to the Closing Date Transactions and present
fairly in all material respects on a pro forma basis the estimated consolidated
financial position of the U.S. Borrower and its consolidated Subsidiaries as of
such date and for such period, assuming that the Closing Date Transactions had
actually occurred at such date or at the beginning of such period, as the case
may be.

 

SECTION 3.06. No Material Adverse Change. No event, change or condition has
occurred that, individually or in the aggregate, has had, or would reasonably be
expected to have, a material adverse effect on the business, assets, results of
operations or financial condition of the Borrowers and the Restricted
Subsidiaries, taken as a whole, since the Closing Date.

 

SECTION 3.07. Title to Properties; Intellectual Property.   (a) Each Borrower
and each of the Restricted Subsidiaries has good and valid title to, or valid
leasehold interests in, all its material properties and assets (excluding all of
its Intellectual Property Rights but including its Mortgaged Vessels), except as
would not reasonably be expected to have a Material Adverse Effect. All such
material properties and assets are free and clear of Liens, other than Permitted
Liens.

 

(b) [Reserved].

 

(c) Each Borrower and their Restricted Subsidiaries owns, or is licensed or
otherwise has the right to use, all patents, inventions, trademarks, service
marks, trade names, domain names, copyrights, and registrations and applications
for the foregoing, know-how, manufacturing processes, product designs,
specifications, data, formulae, trade secrets and other intellectual property
rights (collectively, the “Intellectual Property Rights”) that are necessary in
all material respects for the conduct of its business as currently conducted
(collectively, the “Company Intellectual Property Rights”), except for those the
failure to own, license or have the right to use which, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
Except as set forth on Schedule 3.07(c), no material action, suit, arbitration,
or legal, administrative or other proceeding (other than office actions or other
proceedings in the ordinary course of prosecution before the United States
Patent and Trademark Office or the United States Copyright Office or any foreign
counterpart) is pending, or, to the knowledge of the Borrowers, threatened in
writing, which challenges the validity or effectiveness of any Company
Intellectual Property Rights and which could reasonably be expected to have a
Material Adverse Effect.

 



 96 

 

 

SECTION 3.08. Subsidiaries. Schedule 3.08 sets forth as of the Closing Date a
list of all Subsidiaries and the percentage ownership interest of the Borrowers
therein. Except as would not, individually, or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, the shares of capital stock or
other ownership interests so indicated on Schedule 3.08 are fully paid and
non-assessable and are owned by the Borrowers, directly or indirectly, free and
clear of all Liens (other than Liens created under the Security Documents or
Permitted Liens). As of the Closing Date, there are no Unrestricted
Subsidiaries.

 

SECTION 3.09. Litigation; Compliance with Laws.   (a) Except as set forth on
Schedule 3.09(a), there are no actions, suits or proceedings at law or in equity
or by or before any Governmental Authority now pending or, to the knowledge of
the Borrowers, threatened in writing against or affecting the Borrowers or any
Restricted Subsidiary or any business or material property of any such person
(i) with respect to any Loan Document or (ii) which would reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

 

(b) The Borrowers and each of their Restricted Subsidiaries is in compliance
with all applicable laws, statutes, ordinances, rules and regulations and has
filed all applications and has obtained all licenses, permits and approvals or
other regulatory authorizations of each Governmental Authority with regulatory
authority over the activities of the Borrowers and their Restricted Subsidiaries
(“Regulatory Approvals”), other than where the failure to so be in compliance,
make such filings or obtain such authorizations would not reasonably be expected
to have a Material Adverse Effect.

 

(c) Since the Closing Date, there has been no change in the status of the
matters disclosed on any of Schedule 3.09(a) that, individually or in the
aggregate, has resulted in, or would reasonably be expected to result in, a
Material Adverse Effect.

 

SECTION 3.10. Agreements.   Neither the Borrowers nor any of the Restricted
Subsidiaries is in default under any provision of any indenture or other
agreement or instrument evidencing Material Indebtedness, or any other material
agreement or instrument to which it is a party or by which it or any of its
properties or assets are or may be bound, where such default would reasonably be
expected to result in a Material Adverse Effect.

 



 97 

 

 

SECTION 3.11. Federal Reserve Regulations.   (a) None of Holdings, the Borrowers
or any of the Restricted Subsidiaries is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
buying or carrying Margin Stock.

 

(b) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for the purpose of buying or carrying Margin Stock or for any
purpose that entails a violation of the provisions of the Regulations of the
Board, including Regulation T, U or X.

 

SECTION 3.12. Investment Company Act. None of Holdings, the Borrowers or any
Restricted Subsidiary is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

 

SECTION 3.13. Use of Proceeds. The proceeds of the Term Loan Facility and
Revolving Loans and issuance of the Letters of Credit will be used by the
Borrowers only for the purposes set forth in Section 5.08.

 

SECTION 3.14. Tax Returns. Except as would not reasonably be expected to have a
Material Adverse Effect, each Borrower and the Subsidiaries has filed or caused
to be filed all U.S. federal and material state, local and non-U.S. Tax returns
or materials required to have been filed by it and has paid or caused to be paid
all material Taxes due and payable by it and all assessments received by it,
except Taxes that may be paid without penalty or that are being contested in
good faith by appropriate proceedings and for which the Borrowers or such
Subsidiary, as applicable, has set aside on its books adequate reserves in
accordance with GAAP.

 

SECTION 3.15. No Material Misstatements. No written information, reports,
financial statements, exhibits or schedules (other than projections, estimates,
general market or industry data), taken as a whole, furnished by or on behalf of
Holdings or the Borrowers to the Administrative Agent or any Lender in
connection with the negotiation of any Loan Document or included therein or
delivered pursuant thereto (as modified or supplemented by other information so
furnished), contains when furnished any material misstatement of fact or omits
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not materially
misleading; provided that projections and pro forma financial information are
based upon good faith estimates and assumptions believed to be reasonable by
management at such time in the preparation of such information, report,
financial statement, exhibit or schedule and when furnished; it being understood
that such projections are inherently uncertain, are not a guarantee of financial
performance, may vary from actual results, and that such variances may be
material.

 



 98 

 

 

SECTION 3.16. Employee Benefit Plans. (a) Each Plan is in compliance in all
material respects with the applicable provisions of ERISA and the Code and the
regulations and published interpretations thereunder. No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events, would reasonably be expected to result in a Material
Adverse Effect.

 

(b) Each Foreign Pension Plan is in compliance in all material respects with all
requirements of law applicable thereto and the respective requirements of the
governing documents for such plan. With respect to each Foreign Pension Plan,
none of the Borrowers, their Affiliates or any of their respective directors,
officers, employees or agents has engaged in a transaction which would subject
the Borrowers or any Subsidiary, directly or indirectly, to a tax or civil
penalty which would reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect. With respect to each Foreign Pension Plan,
reserves have been established in the financial statements furnished to Lenders
in respect of any unfunded liabilities in accordance with applicable law and
prudent business practice or, where required, in accordance with ordinary
accounting practices in the jurisdiction in which such Foreign Pension Plan is
maintained. The aggregate unfunded liabilities with respect to such Foreign
Pension Plans would not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 3.17. Environmental Matters.   (a) Except as set forth in Schedule 3.17
or except as would not reasonably be expected to result in a Material Adverse
Effect, neither the Borrowers nor any of the Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, which in
either case remains outstanding, (ii) is subject to any Environmental Liability
or (iii) has received written notice of any claim with respect to any
Environmental Liability that remains outstanding.

 

(b) Since the Closing Date, there has been no change in the status of the
matters disclosed on Schedule 3.17 that would reasonably be expected to result
in a Material Adverse Effect.

 

SECTION 3.18. Insurance. The Borrowers and their Restricted Subsidiaries have
insurance in such amounts and covering such risks and liabilities as are in the
good faith judgment of the Borrowers in accordance with normal industry
practice.

 



 99 

 

 

SECTION 3.19. Security Documents.   (a) Except as otherwise provided in Section
3.19(b) and Section 3.19(c), the Collateral Agreements create in favor of the
Collateral Agent, for the ratable benefit of the Secured Parties, a legal, valid
and enforceable security interest in the Collateral to the extent intended to be
created thereby and required therein and (i) upon the taking of possession or
control by the Collateral Agent of the Pledged Collateral as required by the
Collateral Agreements, the Liens created by the Collateral Agreements shall
constitute fully perfected Liens on, and security interests in, all right, title
and interest of the grantors in such Pledged Collateral, in each case prior and
superior in right to any other person, and (ii) when financing statements in
appropriate form are accepted by the appropriate filing offices specified on
Schedule 3.19(a), the Lien created under the Collateral Agreements shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in all Collateral in which a security interest
therein may be perfected by the filing of financing statements in such offices,
in each case prior and superior in right to any other person, other than with
respect to Liens expressly permitted by Section 6.02 or the Collateral
Agreements.

 

(b) Upon the recordation of an intellectual property security agreement with the
United States Patent and Trademark Office or the United States Copyright Office,
as applicable, together with the financing statements or such other filings in
appropriate form filed in the offices specified on Schedule 3.19(a), the Lien
created under each of the Collateral Agreements shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in the Intellectual Property (as defined in each of the
Collateral Agreements) in which a security interest may be perfected by filing
financing statements or filings with the United States Patent and Trademark
Office or the United States Copyright Office, in each case prior and superior in
right to any other person, other than with respect to Liens expressly permitted
by Section 6.02 (it being understood that subsequent recordings in the United
States Patent and Trademark Office or the United States Copyright Office may be
necessary to perfect a Lien on registered trademarks and patents, trademark and
patent applications and registered copyrights acquired by the Loan Parties after
the date hereof).

 

(c) The Mortgages (or, in the case of any Mortgage executed and delivered after
the date hereof in accordance with the provisions of Section 5.12, will be) are
effective to create in favor of the Collateral Agent, for the ratable benefit of
the Secured Parties, a legal, valid and enforceable Lien on all of the Loan
Parties’ right, title and interest in and to the Mortgaged Vessel thereunder,
and when the Mortgages are duly filed with the applicable filing office and all
related recording fees paid, the Mortgages shall constitute a fully perfected
Lien on all right, title and interest of the Loan Parties in such Mortgaged
Vessel, in each case prior and superior in right to any other person, other than
with respect to the rights of persons pursuant to Liens expressly permitted by
Section 6.02 or by such mortgage.

 

SECTION 3.20. Labor Matters. As of the Closing Date, there are no strikes,
lockouts or slowdowns against the Borrowers or any Restricted Subsidiary pending
or, to the knowledge of the Borrowers, threatened. The consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Borrowers or any Restricted Subsidiary is bound.

 

SECTION 3.21. Solvency. (i) Immediately after the consummation of the First
Restatement Date Transactions and after giving effect to the application of the
proceeds of each Loan made on the First Restatement Date, (ii) immediately after
the consummation of the Second Restatement Date Transactions and after giving
effect to the application of the proceeds of each Loan made on the Second
Restatement Date and (iii) on the date of each Borrowing of the Revolving Loans
or issuance of Letters of Credit hereunder, the U.S. Borrower and its
Subsidiaries on a consolidated basis are Solvent.

 

SECTION 3.22. USA PATRIOT Act. To the extent applicable, each Credit Party is in
compliance, in all material respects, with the USA PATRIOT Act.

 

SECTION 3.23. OFAC. Neither Holdings, the Borrowers, nor any of their
Subsidiaries, nor, to the knowledge of Holdings, the Borrowers and their
Subsidiaries, any employee, agent, controlled affiliate or representative
thereof, is an individual or entity that is a Sanctioned Person.

 



 100 

 

 

SECTION 3.24. Anti-Corruption Laws. Since January 1, 2012, Holdings, the
Borrowers and their Restricted Subsidiaries have conducted their businesses in
compliance in all material respects with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar applicable
anti-corruption legislation and are instituting and will maintain policies and
procedures reasonably designed to promote and achieve compliance with such laws.

 

SECTION 3.25. No Default. No Default or Event of Default has occurred and is
continuing.

 

SECTION 3.26. Acquisition Documents. The Administrative Agent has been furnished
true and complete copies of each Acquisition Document.

 

SECTION 3.27. Mortgaged Vessels. Each Mortgaged Vessel (i) is owned and operated
by a Guarantor, (ii) is operated in all material respects in compliance with all
Requirements of Law, (iii) is in class with no material outstanding
recommendations in the case of each Mortgaged Vessel that is classified on the
Closing Date, and (iv) is maintained in all material respects in accordance with
all requirements set forth in the Security Documents. Each Mortgaged Vessel is
covered by all such insurance as is required by the respective Mortgage with
respect to such Mortgaged Vessel.

 

SECTION 3.28. Citizenship. Each of the U.S. Subsidiary Guarantors is, and
following the Restructuring, the U.S. Borrower shall be, a citizen of the United
States, within the meaning of 46 U.S.C. §50501, eligible to own and operate
vessels in the coastwise trade of the United States.

 

ARTICLE IV

Conditions of Lending

 

The obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder are subject to the satisfaction of the following
conditions:

 

SECTION 4.01. All Credit Events. On the date of each Borrowing (other than a
conversion or a continuation of a Borrowing) and on the date of each issuance,
amendment, extension or renewal of a Letter of Credit (each such event being
called a “Credit Event”):

 

(a) The Administrative Agent shall have received a notice of such Borrowing as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.02) or, in the case of the issuance, amendment,
extension or renewal of a Letter of Credit, the Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance,
amendment, extension or renewal of such Letter of Credit as required by
Section 2.22(b).

 



 101 

 

 

(b) All representations and warranties set forth in Article III and in each
other Loan Document shall be true, correct and complete in all material respects
on and as of the date of such Credit Event (and, with respect to the Credit
Events to occur on the Closing Date, both before and after giving effect to the
Closing Date Transactions) with the same effect as though made on and as of such
date; provided that to the extent such representations and warranties expressly
relate to an earlier date, such representations and warranties shall be true,
correct and complete in all respects as of such earlier date; provided, further
that any representation and warranty that is qualified as to “materiality”,
“Material Adverse Effect” or similar language shall be true, correct and
complete in all respects on and as of the date of such Credit Event or on such
earlier date, as the case may be.

 

(c) At the time of and immediately after such Credit Event and after giving
effect to the use of proceeds thereof, no Default or Event of Default shall have
occurred and be continuing, or, with respect to the Credit Events to occur on
the Closing Date, would result from the Closing Date Transactions.

 

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrowers on the date of such Credit Event as to the matters specified in
paragraphs (b) and (c) of this Section 4.01.

 

SECTION 4.02. Conditions to Initial Credit Extensions. (A) On the Closing Date:

 

(a) The Administrative Agent shall have received, on behalf of itself, the
Lenders, a customary written opinion of (i) Foley & Lardner LLP, counsel for the
Loan Parties, (ii) Conyers Dill & Pearman, special Cayman Islands counsel for
the Loan Parties and (iii) Snell & Wilmer, as special Nevada counsel for the
Loan Parties, in each case, (A) dated the Closing Date and (B) addressed to the
Administrative Agent and the Lenders.

 

(b) There shall have been delivered to the Administrative Agent an executed
counterpart of each of the Loan Documents.

 

(c) The Administrative Agent shall have received a solvency certificate in the
form of Exhibit H from the chief financial officer of the U.S. Borrower
certifying that the U.S. Borrower and each of its Subsidiaries, on a
consolidated basis after giving effect to the Closing Date Transactions and the
other transactions contemplated thereby, are Solvent.

 



 102 

 

 

(d) The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation or certificate of formation, as applicable,
including all amendments thereto, of each Loan Party, certified as of a recent
date by the Secretary of State or equivalent of the state of its organization,
and a certificate as to the good standing of each Loan Party as of a recent
date, from such Secretary of State (or a comparable government official, as
applicable); (ii) a certificate of the Secretary or Assistant Secretary of each
Loan Party dated the Closing Date and certifying (A) that attached thereto is a
true and complete copy of the by-laws, memorandum and articles of association or
other operating agreement, as applicable, of such Loan Party as in effect on the
Closing Date and at all times since a date prior to the date of the resolutions
described in clause (B) below, (B) that attached thereto is a true and complete
copy of resolutions duly adopted by the board of directors or members, as
applicable, of such Loan Party authorizing the execution, delivery and
performance of the Loan Documents to which such person is a party and, in the
case of the Borrowers, the borrowings hereunder, and that such resolutions have
not been modified, rescinded or amended and are in full force and effect,
(C) that the certificate or articles of incorporation, certificate of formation
or other constitutional documentation, as applicable, of such Loan Party, and
all such amendments thereto as in effect on the Closing Date, have not been
amended since the date of the last amendment thereto as certified in accordance
with clause (i) above, and (D) as to the incumbency and specimen signature of
each officer executing any Loan Document or any other document delivered in
connection herewith on behalf of such Loan Party; and (iii) a certificate of
another officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate pursuant to clause (ii) above.

 

(e) From December 31, 2014 there has not been any change, development,
condition, occurrence, event or effect relating to the Borrowers or their
Subsidiaries that, individually or in the aggregate, resulted in, or would
reasonably be expected to result in, a Company Material Adverse Effect.

 

(f) All costs, fees, expenses and other compensation payable to the Lenders, the
Administrative Agent, the Collateral Agent or the Lead Arranger on the Closing
Date, including pursuant to this Agreement, any other Loan Document and the Fee
Letter, to the extent documented and invoiced in reasonable detail at least one
Business Day prior to the Closing Date, shall, upon the initial borrowing under
the Term Loan Facility, have been paid (which amounts may be offset against the
proceeds of the Term Loan Facility).

 

(g) The Administrative Agent shall have received:

 

(i) to the extent the Equity Interests pledged pursuant to the Security
Documents are certificated, the certificates representing such Equity Interests,
together with an undated stock power or share transfer forms for each such
certificate executed in blank by the pledgor thereof (or such other instrument
of transfer required under local law); and

 

(ii) (A) UCC financing statements in form appropriate for filing in all
jurisdictions in order to perfect the Liens created under the Security Documents
and (B) Intellectual Property Security Agreements (as defined in the U.S.
Collateral Agreement) duly executed by the applicable Loan Party or Loan Parties
to be filed with the United States Patent and Trademark Office or United States
Copyright Office, as applicable.

 



 103 

 

 

(h) [Reserved].

 

(i) The Administrative Agent shall have received a certificate as to coverage
under the general liability and property insurance policies required by
Section 5.02.

 

(j) There shall be no amendment, modification or waiver of the Acquisition
Agreement or any consent thereunder which is materially adverse to the
Borrowers, the Lenders or the Lead Arranger for the Term Loan Facility without
the prior written consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) (it being understood and agreed that any
decrease in the Acquisition Consideration shall be deemed to be a modification
which is materially adverse to the Lead Arranger and the Lenders).

 

(k) The Restructuring shall have been consummated, or substantially
simultaneously with the closing under the Term Loan Facility in accordance with
applicable law and on the terms described in the Commitment Letter and in the
Acquisition Agreement.

 

(l) The Lenders shall have received the financial statements referred to in
Section 3.05(a) and the Pro Forma Financial Statements.

 

(m) Other than as provided in Section 6.01, all amounts due or outstanding in
respect of any existing Indebtedness shall have been (or substantially
simultaneously with the closing under the Term Loan Facility shall be) paid in
full, all commitments (if any) in respect thereof terminated and all guarantees
(if any) thereof and security (if any) therefor discharged and released. After
giving effect to the Closing Date Transactions and the other transactions
contemplated hereby, the Borrowers and their respective subsidiaries shall have
outstanding no indebtedness or preferred stock other than (a) the Loans under
the Term Loan Facility, (b) Existing Indebtedness set forth on Schedule 6.01(a)
and (c) Indebtedness permitted under Section 6.01.

 

(n) At least three Business Days prior to the Closing Date, each Loan Party
shall have provided to the Lenders all documentation and other information
theretofore requested in writing by the Administrative Agent at least five
Business Days prior to the Closing Date that is required by regulatory
authorities under applicable “know your customer” and anti-money-laundering
rules and regulations, including the USA PATRIOT Act.

 

(o) The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by the chief executive officer or a Financial Officer of
each of the Borrowers, confirming compliance with the conditions precedent set
forth in Section 4.01(b) and (c) and this Section 4.02(e), (j) and (k).

 



 104 

 

 

It being understood that, to the extent any security interest in any Collateral
is not or cannot be provided and/or perfected on the Closing Date (other than
any security interest in any Collateral which may be perfected by the filing of
a financing statement under the UCC or intellectual property filings or the
delivery of stock certificates (and related stock powers)) after the Borrowers’
use of commercially reasonable efforts to do so without undue burden or expense,
then the provision and/or perfection of a security interest in such Collateral
shall not constitute a condition precedent to the availability of the Loans on
the Closing Date, but instead shall be required to be delivered and/or perfected
after the Closing Date pursuant to Section 5.17.

 

(B) On the First Restatement Date:

 

(a) The Administrative Agent shall have received, on behalf of itself, the
Lenders, a customary written opinion of (i) Foley & Lardner LLP, counsel for the
Loan Parties, (ii) Conyers Dill & Pearman, special Cayman Islands counsel for
the Loan Parties and (iii) Snell & Wilmer, as special Nevada counsel for the
Loan Parties, in each case, (A) dated as of the First Restatement Date and (B)
addressed to the Administrative Agent and the Lenders.

 

(b) There shall have been delivered to the Administrative Agent an executed
counterpart of this Agreement and the Reaffirmation Agreement. The
Administrative Agent shall have received a solvency certificate in the form of
Exhibit H from the chief financial officer of the U.S. Borrower certifying that
the U.S. Borrower and each of its Subsidiaries, on a consolidated basis after
giving effect to the First Restatement Date Transactions and the other
transactions contemplated thereby, are Solvent.

 



 105 

 

 

(c) The Administrative Agent shall have received (i) either (x) a copy of the
certificate or articles of incorporation or certificate of formation, as
applicable, including all amendments thereto, of each Loan Party, certified as
of a recent date by the Secretary of State or equivalent of the state of its
organization, and a certificate as to the good standing of each Loan Party as of
a recent date, from such Secretary of State (or a comparable government
official, as applicable) or (y) written certification by such Loan Party’s
Secretary or Assistant Secretary that such Loan Party’s certificate or articles
of incorporation or formation certified and delivered to the Administrative
Agent on the Closing Date pursuant to Section 4.02(A)(d) remain in full force
and effect on the First Restatement Date without modification or amendment;
(ii) a certificate of the Secretary or Assistant Secretary of each Loan Party
dated the First Restatement Date and certifying (A) that attached thereto is a
true and complete copy of the by-laws, memorandum and articles of association or
other operating agreement, as applicable, of such Loan Party as in effect on the
First Restatement Date and at all times since a date prior to the date of the
resolutions described in clause (B) below, (B) that attached thereto is a true
and complete copy of resolutions duly adopted by the board of directors or
members, as applicable, of such Loan Party authorizing the execution, delivery
and performance of the Loan Documents to which such person is a party and, in
the case of the Borrowers, the borrowings hereunder, and that such resolutions
have not been modified, rescinded or amended and are in full force and effect,
(C) that the certificate or articles of incorporation, certificate of formation
or other constitutional documentation, as applicable, of such Loan Party, and
all such amendments thereto as in effect on the First Restatement Date, have not
been amended since the date of the last amendment thereto as certified in
accordance with clause (i) above, and (D) as to the incumbency and specimen
signature of each officer executing any Loan Document or any other document
delivered in connection herewith on behalf of such Loan Party; provided that to
the extent any operating agreement or by-laws of any Loan Party are required to
be delivered pursuant to this clause (ii) and were delivered and certified to
the Administrative Agent on the Closing Date pursuant to Section 4.02(A)(d),
such required delivery under this clause (ii) may be satisfied, in lieu of such
delivery, by a written certification by such Loan Party’s Secretary or Assistant
Secretary that such previously delivered and certified operating agreement or
by-laws remain in full force and effect on the First Restatement Date without
modification or amendment since such original delivery; and (iii) a certificate
of another officer as to the incumbency and specimen signature of the Secretary
or Assistant Secretary executing the certificate pursuant to clause (ii) above.

 

(d) All costs, fees, expenses and other compensation payable to the Lenders, the
Administrative Agent, the Collateral Agent or the Lead Arranger on the First
Restatement Date, including pursuant to this Agreement, any other Loan Document
and the Facility Upsize Fee Letter, to the extent documented and invoiced in
reasonable detail at least one Business Day prior to the Restatement Date,
shall, upon the borrowing of the Additional U.S. Term Loans under the Term Loan
Facility, have been paid (which amounts may be offset against the proceeds of
the Additional U.S. Term Loans).

 

(e) The Administrative Agent shall have received a certificate, dated the First
Restatement Date and signed by the chief executive officer or a Financial
Officer of each of the Borrowers, confirming compliance with the conditions
precedent set forth in Section 4.01(b) and (c).

 



 106 

 

 

ARTICLE V

Affirmative Covenants

 

The Borrowers covenant and agree with each Lender that, at all times prior to
the Termination Date, the Borrowers will, and will cause each of the Restricted
Subsidiaries to:

 

SECTION 5.01. Existence; Compliance with Laws; Businesses and Properties.   (a)
Do or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence, except (i) as otherwise expressly
permitted under Section 6.05 or (ii) in the case of a Restricted Subsidiary,
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect.

 

(b) Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations and registrations of and applications for patents,
copyrights and trademarks material to the conduct of its business; provided,
however, that neither the Borrowers nor the Restricted Subsidiaries shall be
required to obtain, preserve or extend any such rights, licenses, permits,
franchises, authorizations and registrations of and applications for patents,
copyrights and trademarks if the obtainment, preservation or extension thereof
is no longer desirable in the conduct of the business of the Borrowers and the
Restricted Subsidiaries or the failure to obtain, preserve, renew, extend or
keep in full force and effect thereof would not reasonably be expected to result
in a Material Adverse Effect; comply in all material respects with all material
applicable laws (including, without limitation, the USA PATRIOT Act, FCPA and
OFAC), rules, regulations and decrees and orders of any Governmental Authority,
whether now in effect or hereafter enacted, except as could not reasonably be
expected to result in a Material Adverse Effect; and at all times take
reasonable steps to maintain and preserve all tangible property material to the
conduct of such business and keep such tangible property in good repair, working
order and condition, ordinary wear and tear, obsolescence and casualty excepted,
except as would not reasonably be expected to result in a Material Adverse
Effect; provided, that, with respect to the Mortgaged Vessels, the Borrowers
will, or will cause the Mortgaged Vessel Owning Subsidiaries to, maintain and
keep such Mortgaged Vessels in such condition, repair and working order as is
required by the Security Documents.

 



 107 

 

 

(c) Do or cause to be done all things necessary to maintain each of the U.S.
Subsidiary Guarantors and, following consummation of the Restructuring, the U.S.
Borrower, as a citizen of the United States, within the meaning of 46 U.S.C.
§50501, eligible to own and operate vessels in the coastwise trade of the United
States.

 

SECTION 5.02. Insurance.   (a) Maintain such insurance, to such extent and
against such risks as is prudent in the good faith judgment of the Borrowers.

 

(b) Cause all such policies covering any Collateral to be endorsed in a form
reasonably satisfactory to the Administrative Agent and the Collateral Agent.

 

(c) If at any time the area in which the Premises (as defined in the Mortgages)
are located is designated (i) a “flood hazard area” in any Flood Insurance Rate
Map published by the Federal Emergency Management Agency (or any successor
agency), obtain flood insurance in such total amount as the Administrative
Agent, the Collateral Agent or the Required Lenders may from time to time
reasonably require, and otherwise comply with the National Flood Insurance
Program as set forth in the Flood Disaster Protection Act of 1973, as it may be
amended from time to time, or (ii) a “Zone 1” area, obtain earthquake insurance
in such total amount as the Administrative Agent, the Collateral Agent or the
Required Lenders may from time to time reasonably require.

 



 108 

 

 

SECTION 5.03. Obligations and Taxes. Pay its indebtedness and other obligations
promptly and in accordance with their terms and pay and discharge promptly when
due all material Taxes, assessments and governmental charges or levies imposed
upon it or upon its income or profits or in respect of its property, before the
same shall become delinquent or in default, as well as all lawful claims for
labor, materials and supplies or otherwise that, if unpaid, might give rise to a
Lien upon such properties or any part thereof, except, in each case, where the
failure to pay or perform such items would not reasonably be expected to have a
Material Adverse Effect; provided, however, that such payment and discharge
shall not be required with respect to any such Tax, assessment, charge, levy or
claim so long as the validity or amount thereof shall be contested in good faith
by appropriate proceedings and the Borrowers shall have set aside on their books
adequate reserves with respect thereto in accordance with GAAP and such contest
operates to suspend enforcement of a Lien and, in the case of a Mortgaged
Vessel, there is no risk of forfeiture of such property.

 

SECTION 5.04. Financial Statements, Reports, etc. In the case of the Borrowers,
furnish to the Administrative Agent who will distribute to each Lender:

 

(a) within 90 days after the end of each fiscal year ending after the Closing
Date, (i) its consolidated balance sheet and related statements of income and
cash flows showing the financial condition of Holdings and its consolidated
Subsidiaries as of the close of such fiscal year and the results of its
operations and the operations of such subsidiaries during such year, together
with comparative figures for the immediately preceding fiscal year, all audited
by Marcum LLP or other independent public accountants of recognized national
standing and accompanied by an opinion of such accountants (which opinion shall
be without an explanatory paragraph (or other explanatory language) to the
standard report about whether there is substantial doubt about the entity’s
ability to continue as a going concern other than with respect to any upcoming
maturity date of the Loans and any refinancings and replacements thereof or
potential non-compliance with any financial covenant contained in any other
Indebtedness and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements fairly present
in all material respects the financial condition and results of operations of
Holdings and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP (except as otherwise expressly noted therein) consistently applied and
(ii) a narrative report and management’s discussion and analysis of the
financial condition and results of operations of Holdings and its consolidated
Subsidiaries for such fiscal year, as compared to amounts for the previous
fiscal year and budgeted amounts (it being understood that after the
consummation of the Acquisition, the delivery by the Borrowers to the
Administrative Agent of annual reports on Form 10-K shall satisfy the
requirements of this Section 5.04(a) solely to the extent such annual reports
include the information specified herein);

 



 109 

 

 

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year beginning March 31, 2015, (i) its consolidated balance sheet
and related statements of income and cash flows showing the financial condition
of Holdings and its consolidated Subsidiaries as of the close of such fiscal
quarter and the results of its operations and the operations of such
subsidiaries during such fiscal quarter and the then elapsed portion of the
fiscal year, and, starting with the fiscal quarter ending March 31, 2015,
comparative figures for the same periods in the immediately preceding fiscal
year, all certified by one of its Financial Officers as fairly presenting in all
material respects the financial condition and results of operations of Holdings
and its consolidated Subsidiaries on a consolidated basis in accordance with
GAAP (except as otherwise expressly noted therein) consistently applied, subject
to normal year-end audit adjustments and the absence of footnotes and (ii) a
narrative report and management’s discussion and analysis of the financial
condition and results of operations of Holdings and its consolidated
Subsidiaries for such fiscal quarter and the then elapsed portion of the fiscal
year, as compared to the comparable periods in the previous fiscal year and
budgeted amounts (it being understood that after the consummation of the
Acquisition, the delivery by the Borrowers to the Administrative Agent of
quarterly reports on Form 10-Q shall satisfy the requirements of this Section
5.04(b) solely to the extent such quarterly reports include the information
specified herein);

 

(c) concurrently with any delivery of financial statements under paragraph (a)
above, a certificate of the accounting firm opining on such statements (which
certificate may be limited to accounting matters and disclaim responsibility for
legal interpretations) certifying that no Event of Default has occurred with
respect to Section 6.10, or, if such an Event of Default has occurred,
specifying the extent thereof (it being understood that such certificate shall
be limited to the items and scope that independent certified public accountants
are permitted to cover in such certificates pursuant to their professional
standards and customs of profession);

 

(d) concurrently with any delivery of financial statements under paragraph (a)
or (b) above in respect of any period ending after the Closing Date, a
certificate of a Financial Officer (i) certifying that no Event of Default or
Default has occurred and is continuing or, if such an Event of Default or
Default has occurred and is continuing, specifying the nature and extent thereof
and any corrective action taken or proposed to be taken with respect thereto,
(ii) setting forth computations in reasonable detail satisfactory to the
Administrative Agent demonstrating compliance with the covenant contained in
Section 6.10 and (iii) together with each set of consolidated financial
statements referred to in paragraph (a) or (b) above, the related consolidating
financial statements reflecting the adjustments necessary to eliminate the
accounts of Unrestricted Subsidiaries (if any) (which may be in footnote form
only) from such consolidated financial statements;

 

(e) not later than 90 days after the commencement of the fiscal year of Holdings
beginning January 1, 2016, and 90 days after the commencement of each fiscal
year thereafter, a consolidated budget for such fiscal year and for each quarter
within such fiscal year, including a projected consolidated balance sheet and
related statements of projected operations and cash flows as of the end of and
for such fiscal year in a form customarily prepared by Holdings and, promptly
when available, any revisions of such budget (that Holdings in good faith
determines to be material);

 



 110 

 

 

(f) promptly after the same become publicly available, copies of all periodic
and other material reports, proxy statements and other materials, if any, filed
by Holdings or any Restricted Subsidiary with the Securities and Exchange
Commission, or any Governmental Authority succeeding to any or all of the
functions of said Commission (it being understood that information required to
be delivered pursuant to this clause (f) shall be deemed to have been delivered
if such information, or one or more annual, quarterly or other periodic reports
containing such information, shall be available on the website of the SEC at
http://www.sec.gov);

 

(g) promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act; and

 

(h) promptly, such other information regarding the operations, business affairs
and financial condition of Holdings, each of the Borrowers or any Restricted
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent may reasonably request.

 

Documents required to be delivered pursuant to this Section 5.04 may be
delivered electronically.

 

SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative Agent
promptly after it is known to a Responsible Officer written notice, of the
following:

 

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;

 

(b) the filing or commencement of, or any written threat or written notice of
intention of any person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority, against
Holdings, the Borrowers or any Subsidiary which would reasonably be expected to
result in a Material Adverse Effect; and

 

(c) any development that has resulted in, or would reasonably be expected to
result in, a Material Adverse Effect.

 



 111 

 

 

SECTION 5.06. Information Regarding Collateral.   (a) Furnish to the
Administrative Agent prompt written notice of any change (i) in any Loan Party’s
corporate name, (ii) in the jurisdiction of organization or formation of any
Loan Party, or (iii) in any Loan Party’s Federal Taxpayer Identification Number.

 

(b) In the case of the Borrowers, at the time of delivery of the financial
statements required by Section 5.04(a), deliver to the Administrative Agent a
certificate of a Financial Officer setting forth all the occasions on which any
Loan Party has become a “new debtor” (as defined in Section 9-102(a)(56) of the
UCC) or confirming that there has been no change in such information since the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section 5.06.

 

(c) If requested by the Administrative Agent (i) an operating report for the
Mortgaged Vessels showing the current locations of such vessels or (ii) written
notice of any charters of any Mortgaged Vessel and copies of such charter, in
each case, not more than once per fiscal quarter.

 

(d) On or before March 1 of each year and only so long as an Event of Default
shall have occurred and be continuing, updated appraisals for the Mortgaged
Vessels of Holdings, the Borrowers and the Restricted Subsidiaries in the form
of desktop appraisals performed by an internationally recognized appraiser
reasonably satisfactory to the Administrative Agent (and in any event an
appraiser that is a member of the National Association of Marine Surveyors and
the American Society of Appraisers).

 

SECTION 5.07. Maintaining Records; Access to Properties and Inspections.   Keep
proper books of record and account in which full, true and correct entries in
all material respects in conformity with GAAP. The Borrowers and each Restricted
Subsidiary will, and will cause each of its subsidiaries to, permit any
representatives designated by the Administrative Agent in writing to visit and
inspect the financial records and the properties of such person from time to
time (but in the absence of an Event of Default, no more often than once during
any calendar year) upon prior reasonable notice and at such reasonable times
during normal business hours as shall be agreed to and to make extracts from and
copies of such financial records, and permit any representatives designated by
the Administrative Agent or any Lender to discuss the affairs, finances and
condition of such person with the officers thereof and (provided that a
representative of each Borrower is given the opportunity to be present)
independent accountants therefor, all at the cost of the Borrowers (which
amounts shall be reasonable); provided that except during the existence of an
Event of Default, the Borrowers shall not be responsible for the costs of more
than one visit per calendar year.

 

SECTION 5.08. Use of Proceeds. The Borrowers will use the proceeds of the Term
Loans (a) made on the Closing Date to finance the Restructuring and to pay
related fees, commissions and expenses, (b) made on the First Restatement Date
for general corporate purposes and to pay related fees, commissions and
expenses. The U.S. Borrower will use the proceeds of the Revolving Loans and any
Letters of Credit for working capital and general corporate purposes. In the
case of Incremental Loans or Other Loans, only for the purposes specified in the
relevant Incremental Assumption Agreement or Refinancing Amendment, as
applicable.

 



 112 

 

 

SECTION 5.09. Employee Benefits. (a) Except as would not reasonably be expected
to result in a Material Adverse Effect, comply with the provisions of ERISA and
the Code applicable to any Plan and the laws applicable to any Foreign Pension
Plan and (b) furnish to the Administrative Agent as soon as possible after, and
in any event within ten days after any Responsible Officer of a Borrower knows
that, an ERISA Event has occurred that, alone or together with any other ERISA
Events would reasonably be expected to result in liability of the Borrowers and
the Subsidiaries in an aggregate amount exceeding $1,000,000, a statement of a
Financial Officer of each Borrower setting forth details as to such ERISA Event
and the action, if any, that such Borrower proposes to take with respect
thereto.

 

SECTION 5.10. Compliance with Environmental Laws. Except as would not reasonably
be expected to result in a Material Adverse Effect, comply and undertake
commercially reasonable efforts to cause all lessees and other persons occupying
its properties to comply with all Environmental Laws applicable to its
operations and properties (including the Mortgaged Vessels); obtain and renew
all material environmental permits necessary for its operations and properties;
and conduct any remedial action required by Environmental Law or by any
Governmental Authority in accordance in all material respects with Environmental
Laws; provided, however, that neither the Borrowers nor any Subsidiary shall be
required to undertake any remedial action required by Environmental Laws or any
Governmental Authority to the extent that its obligation to do so is being
contested in good faith and by proper proceedings and appropriate reserves are
being maintained with respect to such circumstances in accordance with GAAP.

 

SECTION 5.11. Preparation of Environmental Reports. If a Default caused by
reason of a breach of Section 3.17 or Section 5.10 shall have occurred and be
continuing for more than 30 days without the Borrowers or any Subsidiary
commencing activities reasonably likely to cure such Default, at the written
request of the Required Lenders though the Administrative Agent, the Borrowers
shall provide to the Lenders within 60 days after such request, at the expense
of the Loan Parties, an environmental site assessment report regarding the
matters which are the subject of such Default prepared by an environmental
consulting firm reasonably acceptable to the Administrative Agent and indicating
whether Hazardous Materials are present in violation of Environmental Law, and
the estimated cost of any compliance or remedial action in connection with such
Default.

 



 113 

 

 

SECTION 5.12. Further Assurances. (a) (i) Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing UCC and other financing statements, mortgages and deeds of
trust) that may be required under applicable law, or that the Required Lenders,
the Administrative Agent or the Collateral Agent may reasonably request, in
order to effectuate the transactions contemplated by the Loan Documents and in
order to grant, preserve, protect and perfect the validity and first priority of
the security interests created or intended to be created hereunder and by the
Security Documents; provided that, notwithstanding anything in this Agreement or
any other Loan Document to the contrary, the Loan Parties shall not have any
obligation to perfect any security interest or Lien, or record any notice
thereof, in any Intellectual Property (as defined in each of the Collateral
Agreements) included in the Collateral in any jurisdiction other than the United
States or a jurisdiction in which a guarantor is organized or in any Excluded
Property;

 

(ii) Subject to Section 9.21, Holdings will cause any subsequently acquired or
organized Subsidiary (other than an Excluded Subsidiary) to become a Loan Party
by executing or joining the Guarantee Agreement and each applicable Security
Document in favor of the Collateral Agent; provided, however, that no Foreign
Subsidiary shall be required under this Agreement or the Guarantee Agreement to
Guarantee any U.S. Obligations or any other obligations of the U.S. Borrower;

 

(iii) In addition, the Borrowers will give prompt notice to the Administrative
Agent of the acquisition by it or any of the Loan Parties of any owned real
property (other than Excluded Property) having a value in excess of $2,500,000
and will deliver, at its cost and expense, a mortgage with respect to such owned
real property as additional collateral to secure the Obligations, which mortgage
shall be in a form reasonably acceptable to the Borrowers and the Administrative
Agent. In connection with any such mortgage interest, the Borrowers shall also
deliver or cause to be delivered to the Lenders all such instruments and
documents (including legal opinions, title insurance policies and lien searches
and, in accordance with the requirements of Section 5.02(c), “life of loan”
flood determinations (signed by each Borrower, to the extent required)) as the
Collateral Agent shall reasonably request to evidence compliance with this
Section. Notwithstanding the foregoing, the parties hereto agree that the
Borrowers shall only be required to deliver surveys of after acquired properties
to the Administrative Agent to the extent any surveys are in the possession of
the Borrowers. In the event a survey of the after acquired property does not
exist, the related title insurance policy may be subject to an exception for any
matters that would be revealed by an accurate survey of the applicable property.

 

(b) if the Borrowers or any Guarantor acquires any marine vessel with a Fair
Market Value in excess of $5,000,000 (other than a marine vessel acquired with
Indebtedness permitted by Section 6.01), then the Borrowers or the applicable
Subsidiary (as applicable) shall, within twenty Business Days of such
acquisition, execute and deliver such mortgages and other security instruments
as shall be necessary to cause such vessel to become a Mortgaged Vessel subject
to a perfected first-priority security interest (subject to Permitted Liens).

 

(c) if the Fair Market Value of any marine vessel owned by the Borrowers or any
Guarantor (other than a marine vessel acquired with Indebtedness permitted by
Section 6.01) increases to an amount in excess of $5,000,000 because of
improvements to such marine vessel, then the Borrowers or the applicable
Subsidiary (as applicable) shall, within twenty Business Days of a Responsible
Officer of the Borrowers learning of such increase in Fair Market Value, execute
and deliver such mortgages and other security instruments as shall be necessary
to cause such vessel to become a Mortgaged Vessel subject to a perfected
first-priority security interest (subject to Permitted Liens).

 



 114 

 

 

(d) Notwithstanding anything in this Agreement or any Security Document to the
contrary, in no event shall the Equity Interests of any Foreign Subsidiary be
pledged by any Loan Party to secure any U.S. Obligation, other than 65% of the
Equity Interests of a Foreign Subsidiary the Equity Interests of which are owned
directly by Holdings or a Domestic Subsidiary.

 

SECTION 5.13. Credit Ratings. For so long as any Loans remain outstanding, the
Borrowers shall use their commercially reasonable efforts to maintain a public
corporate family rating and public corporate credit rating with respect to
Holdings and a public credit rating with respect to the Term Loan Facility, in
each case from each of Moody’s and S&P (but not to obtain a specific rating).

 

SECTION 5.14. Designation of Subsidiaries. The Borrowers may designate any
Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that immediately before and
after giving effect to such designation, no Event of Default shall have occurred
and be continuing; provided, further, that the designation of any Subsidiary as
an Unrestricted Subsidiary after the date hereof shall constitute an Investment
by the Borrowers and their Restricted Subsidiaries, as applicable, therein at
the date of designation in an amount equal to the fair market value (as
determined by a Responsible Officer of the U.S. Borrower in good faith) of the
applicable parties’ Investment therein and no such designation shall be
effective unless the Borrowers and the Restricted Subsidiaries are in compliance
with Section 6.04 after giving effect to such Investment. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i) the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time and (ii) a return on any Investment by
the Borrowers or any Restricted Subsidiary in Unrestricted Subsidiaries pursuant
to the preceding sentence in an amount equal to the fair market value at the
date of such designation of the Borrowers’ and their Restricted Subsidiaries’
(as applicable) Investment in such Subsidiary.

 

SECTION 5.15. Lender Calls. The Borrowers will, upon the request of the
Administrative Agent or the Required Lenders, use commercially reasonable
efforts to participate in a conference call with the Administrative Agent and
the Lenders once per calendar year, at such a time as may be reasonably agreed
to by the Borrowers and the Administrative Agent.

 

SECTION 5.16. Anti-Corruption Laws. The Borrowers and their Restricted
Subsidiaries shall conduct their businesses in compliance in all material
respects with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar applicable anti-corruption legislation and
shall institute and maintain policies and procedures reasonably designed to
promote and achieve compliance with such laws.

 

SECTION 5.17. Post-Closing. Each of the Credit Parties shall satisfy the
requirements set forth on Schedule 5.17 on or before the date specified for such
requirement or such later date to be determined by Administrative Agent in its
reasonable discretion.

 



 115 

 

 

ARTICLE VI

 
Negative Covenants

 

Each of Holdings (solely with respect to Section 6.08) and each Borrower
covenants and agrees with each Lender that, at all times prior to the
Termination Date, neither Holdings (solely with respect to Section 6.08) nor the
Borrowers will, nor will the Borrowers cause or permit any of the Restricted
Subsidiaries to:

 

SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

 

(a) Indebtedness existing on the date hereof and set forth on Schedule 6.01;

 

(b) Indebtedness created hereunder and under the other Loan Documents;

 

(c) Indebtedness under Hedging Agreements not entered into for speculative
purposes;

 

(d) intercompany Indebtedness of the Borrowers and the Restricted Subsidiaries
to the extent permitted by Section 6.04(c);

 

(e) Indebtedness of the Borrowers or any Restricted Subsidiary incurred to
finance the acquisition, construction, improvement, replacement or repair of any
property, assets or person (including marine vessels); provided that (i) such
Indebtedness is incurred prior to or within 180 days after such acquisition or
replacement or the completion of such construction, improvement or repair and
(ii) the aggregate principal amount of Indebtedness permitted by this
Section 6.01(e), when combined with the aggregate principal amount of all
Capital Lease Obligations and Synthetic Lease Obligations incurred pursuant to
Section 6.01(f) shall not exceed the greater of (x) $20,000,000 and (y) 8.0% of
Consolidated Total Assets (calculated as of the most recent date for which
financial statements have been furnished pursuant to Section 5.04(a) or (b)), at
the time incurred;

 

(f) Capital Lease Obligations and Synthetic Lease Obligations (and any
refinancings thereof) in an aggregate principal amount, when combined with the
aggregate principal amount of all Indebtedness incurred pursuant to
Section 6.01(e), not in excess of the greater of (x) $20,000,000 and (y) 8.0% of
Consolidated Total Assets (calculated as of the most recent date for which
financial statements have been furnished pursuant to Section 5.04(a) or (b)), at
the time incurred;

 

(g) Indebtedness under performance bonds, surety bonds, release, appeal and
similar bonds, customs, bids, statutory obligations, or similar obligations or
with respect to workers’ compensation claims, in each case incurred in the
ordinary course of business, and reimbursement obligations in respect of any of
the foregoing;

 



 116 

 

 

(h) Indebtedness incurred by Foreign Subsidiaries in an aggregate principal
amount not exceeding the greater of (x) $20,000,000 and (y) 8.0% of Consolidated
Total Assets (calculated as of the most recent date for which financial
statements have been furnished pursuant to Section 5.04(a) or (b)), at the time
incurred;

 

(i) Guarantees of the Borrowers and the Restricted Subsidiaries in respect of
Indebtedness otherwise permitted hereunder (other than Indebtedness incurred
pursuant to paragraph (l) below);

 

(j) Indebtedness to future, present or former officers, directors, employees,
members of management and consultants, their respective estates, executors,
administrators, heirs, family members, legatees, distributees, spouses, former
spouses, domestic partners and former domestic partners of Holdings or any
Subsidiary to finance the purchase or redemption of Equity Interests of Holdings
permitted by Section 6.07;

 

(k) the accrual of interest, the accretion or amortization of original issue
discount, or the payment of interest on any Indebtedness of the Borrowers and
the Restricted Subsidiaries otherwise permitted under this Section 6.01 in the
form of additional Indebtedness with the same term;

 

(l) Indebtedness of any person existing at the time such person is acquired (or
all or substantially all of such person’s assets are acquired) by the Borrowers
or a Subsidiary in connection with any Permitted Acquisition or other
transaction permitted under this Agreement and not incurred in anticipation or
contemplation thereof so long as the Total Net Leverage Ratio calculated on a
Pro Forma Basis as of the last day of the most recently ended Test Period for
which financial statements have been delivered pursuant to Section 5.04(a) or
(b), as applicable, prior to the date of the execution of the definitive
agreement governing such Indebtedness shall not exceed 4.00 to 1.00;

 

(m) Indebtedness of the Borrowers or any Subsidiary Guarantor arising from
agreements providing for earnouts, escrows, holdbacks and other, similar
unsecured deferred payment obligations, indemnification, adjustment of purchase
price or other similar obligations, in each case, that are contingent
obligations (provided that, to the extent such obligations become due and
payable, and are not subject to a good faith dispute, they shall be paid within
60 days of the date on which they are due);

 



 117 

 

 

(n) Indebtedness of the Borrowers or the Restricted Subsidiaries in respect of
overdrafts and related liabilities and/or arising from cash management services
(including treasury, depository, overdraft, credit, purchasing or debit card,
electronic funds transfer, netting, ACH services and other cash management
arrangements), incurred in the ordinary course of business and Indebtedness
arising from the honoring by a bank or other financial institution of a check,
draft or similar instrument inadvertently (except in the case of a daylight
overdraft) drawn against insufficient funds in the ordinary course of business;

 

(o) Indebtedness arising in connection with endorsements of instruments for
deposit in the ordinary course of business;

 

(p) reimbursement and related obligations in respect of standby letters of
credit or bank guarantees issued for the account of the Borrowers or any
Restricted Subsidiary in an aggregate face amount outstanding at any time not
exceeding the greater of (x) $30,000,000 and (y) 12.0% of Consolidated Total
Assets (calculated as of the most recent date for which financial statements
have been furnished pursuant to Section 5.04(a) or (b)) at the time incurred;

 

(q) any Permitted First Priority Refinancing Debt, Permitted Second Priority
Refinancing Debt and Permitted Unsecured Refinancing Debt;

 

(r) Indebtedness representing deferred compensation or other similar arrangement
in the ordinary course;

 

(s) any extensions, renewals, refinancings and replacements of the Indebtedness
permitted to be incurred under Sections 6.01(a), (e), (f), (h), (l) and (q) (the
Indebtedness being extended, renewed, refinanced or replaced being referred to
herein as the “Refinanced Indebtedness”; and the Indebtedness incurred under
this Section 6.01(s) being referred to herein as “Permitted Refinancing
Indebtedness”); provided that (i) the aggregate principal amount of the
Permitted Refinancing Indebtedness shall not exceed the aggregate principal
amount of the Refinanced Indebtedness (except by an amount equal to the accrued
interest and premium on, or other amounts paid (including underwriting
discounts), and reasonable fees and other customary costs and expenses incurred,
in connection with such extension, renewal, refinancing or replacement) and (ii)
the Permitted Refinancing Indebtedness has a later or equal final maturity and a
longer or equal Weighted Average Life to Maturity than the Refinanced
Indebtedness;

 

(t) [Reserved]; and

 

(u) other Indebtedness of the Borrowers or the Subsidiaries in an aggregate
principal amount not exceeding the greater of (x) $20,000,000 and (y) 8.0% of
Consolidated Total Assets (calculated as of the most recent date for which
financial statements have been furnished pursuant to Section 5.04(a) or (b)), at
the time incurred.

 

For purposes of determining compliance with this Section 6.01, in the event that
an item of Indebtedness (or any portion thereof) meets the criteria of more than
one of the categories above, the Borrowers may, in their sole discretion, at the
time of incurrence, divide or classify such item of Indebtedness (or any portion
thereof) in any manner that complies with this covenant.

 



 118 

 

 

SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including Equity Interests or other securities of any
person) now owned or hereafter acquired by it or on any income or revenues or
rights in respect of any thereof, except (collectively, the “Permitted Liens”):

 

(a) Liens on property or assets of the Borrowers or any Restricted Subsidiaries
existing on the date hereof and set forth in Schedule 6.02; provided that such
Liens shall secure only those obligations which they secure on the date hereof
and extensions, renewals and replacements thereof;

 

(b) any Lien created under the Loan Documents;

 

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrowers or any Restricted Subsidiary or existing on any property or
assets of any person that becomes a Restricted Subsidiary after the date hereof
prior to the time such person becomes a Restricted Subsidiary, as the case may
be; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such person becoming a Restricted
Subsidiary, (ii) such Lien does not apply to any other property or assets of the
Borrowers or any Restricted Subsidiary (other than the proceeds or products
thereof (it being understood and agreed that individual financings otherwise
permitted to be secured hereunder provided by one person (or its Affiliates) may
be cross collateralized to other financings provided by such person (or its
Affiliates) on customary terms) and (iii) such Lien secures only those
obligations which it secured on the date of such acquisition or the date such
person becomes a Restricted Subsidiary, as the case may be, and any
replacements, renewals and extensions thereof (provided that the property
covered thereby is not increased);

 

(d) Liens for Taxes not yet due and payable or which are being contested in
compliance with Section 5.03;

 

(e) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business and securing obligations
that are not overdue by more than 60 days or which are being contested in
compliance with Section 5.03;

 

(f) pledges and deposits made in the ordinary course of business in compliance
with workmen’s compensation, unemployment insurance and other social security
laws or regulations or in connection with performance bonds, surety bonds or
statutory obligations or letters of credit to support the same, or with respect
to workers’ compensation claims;

 

(g) deposits to secure the performance of bids, sales, tenders, trade contracts
(other than for Indebtedness), liability to insurance carriers, leases (other
than Capital Lease Obligations), statutory obligations, surety, release, appeal
or similar bonds, performance bonds, self-insurance programs and other
obligations of a like nature incurred in the ordinary course of business;

 



 119 

 

 

(h) zoning restrictions, easements, rights-of-way, restrictions on use of real
property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and do not
materially interfere with the ordinary conduct of the business of the Borrowers
or any of their Subsidiaries;

 

(i) Liens in property or assets to secure Indebtedness of the Borrowers or any
Restricted Subsidiary incurred to finance the acquisition, construction,
improvement, replacement or repair of such property or assets; provided that
(i) such Liens secure Indebtedness permitted by Section 6.01, (ii) the
Indebtedness secured thereby does not exceed the cost of such property or assets
at the time of such acquisition (or construction or improvement) and (iii) such
Liens do not apply to any other property or assets of the Borrowers or any
Subsidiary (other than proceeds or products thereof); provided that individual
financings otherwise permitted to be secured hereunder provided by one person
(or its Affiliates) may be cross collateralized to other financings provided by
such person (or its Affiliates) on customary terms;

 

(j) Liens arising out of judgments, attachments or awards not resulting in an
Event of Default;

 

(k) Liens granted by a Restricted Subsidiary that is not a Loan Party in favor
of the Borrowers or another Loan Party in respect of Indebtedness to or other
obligations owed by such Restricted Subsidiary to such Loan Party;

 

(l) [Reserved];

 

(m) Liens of a collection bank arising under Section 4-210 of the UCC on items
in the course of collection;

 

(n) any Lien consisting of rights reserved to or vested in any Governmental
Authority by any statutory provision;

 

(o) the rights reserved or vested in persons by the terms of any lease, license,
franchise, grant or permit held by the Borrowers or any of their Restricted
Subsidiaries or by a statutory provision, term terminate any such lease,
license, franchise, grant or permit, or to require annual or periodic payments
as a condition to the continuance thereof;

 

(p) Liens on assets of Foreign Subsidiaries; provided that (i) such Liens do not
extend to, or encumber, assets that constitute Collateral or the Equity
Interests of the Borrowers or any of the Restricted Subsidiaries, and (ii) such
Liens extending to the assets of any Foreign Subsidiary secure only Indebtedness
incurred by such Foreign Subsidiary pursuant to Section 6.01(h), (p) or (u) (or
Permitted Refinancing Indebtedness in respect thereof);

 



 120 

 

 

(q) Liens in connection with Indebtedness permitted by Section 6.01(e) or (f)
(or any Permitted Refinancing Indebtedness in respect thereof) as long as such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness (other than proceeds or products thereof); provided that
individual financings otherwise permitted to be secured hereunder provided by
one person (or its Affiliates) may be cross collateralized to other financings
provided by such person (or its Affiliates) on customary terms;

 

(r) (i) any interest or title of a lessor, sublicensor, or licensor under any
lease, sublicense or license (including licenses or sublicenses of (or other
grants of rights to use or exploit) Intellectual Property Rights) covering only
the assets so leased, sublicensed or licensed, and (ii) licenses, sublicenses,
leases or subleases (including licenses or sublicenses of (or other grants of
rights to use or exploit) Intellectual Property Rights) granted to third persons
or Affiliates, in each case, not adversely interfering in any material respect
with the business of the Borrowers or the Subsidiaries;

 

(s) rights of setoff or bankers’ liens upon deposits of cash in favor of banks
or other financial institutions in the ordinary course of business;

 

(t) Liens arising from precautionary UCC financing statements regarding
operating leases or consignments;

 

(u) (i) contractual or statutory Liens of landlords to the extent relating to
the property and assets relating to any lease agreements with such landlord,
(ii) contractual Liens of suppliers (including sellers of goods) to the extent
limited to property or assets relating to such contract, (iii) contractual or
statutory Liens of governmental or other customers to the extent limited to the
property or assets relating to such contract, and (iv) Liens in favor of
governmental bodies to secure advance or progress payments pursuant to any
contract or statute;

 

(v) any (i) customary restriction on the transfer of licensed Intellectual
Property Rights and (ii) customary provision in any agreement that restricts the
assignment of such agreement or any Intellectual Property Rights thereunder;

 

(w) Liens deemed to exist in connection with Investments in repurchase
agreements for Cash Equivalents;

 

(x) Liens attached to cash earnest money deposits made by the Borrowers or a
Restricted Subsidiary in connection with any letter of intent or purchase
agreement entered into by the Borrowers or a Restricted Subsidiary;

 

(y) Liens on cash or Cash Equivalents and/or the related goods and documents to
secure reimbursement and related obligations incurred under Section 6.01(p);

 

(z) Liens on the Collateral securing Permitted First Priority Refinancing Debt
or Permitted Second Priority Refinancing Debt (or any Permitted Refinancing
Indebtedness in respect thereof);

 



 121 

 

 

(aa) Liens upon specific items of inventory or other goods and proceeds of any
person securing such person’s obligations in respect of bankers’ acceptances
issued or created for the account of such person to facilitate the purchase,
shipment or storage of such inventory or other goods in the ordinary course of
business;

 

(bb) Liens (i) on advances of cash or Cash Equivalents in favor of the seller of
any property to be acquired in an Investment permitted pursuant to Section 6.04
to be applied against the purchase price for such Investment or, (ii) consisting
of an agreement to dispose of any property in a disposition permitted under
Section 6.05, in each case, solely to the extent such Investment or disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien or on the date of any contract for such Investment or disposition;

 

(cc) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 6.04 and reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts maintained in the ordinary course of business and not
for speculative purposes;

 

(dd) to the extent constituting Liens, dispositions expressly permitted under
Section 6.05;

 

(ee) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

 

(ff) customary rights of first refusal and tag, drag and similar rights in joint
venture agreements entered into in the ordinary course of business;

 

(gg) utility and similar deposits in the ordinary course of business; and

 

(hh) other Liens securing obligations in an aggregate amount that does not
exceed the greater of (x) $20,000,000 and (y) 8.0% of Consolidated Total Assets
(calculated as of the most recent date for which financial statements have been
furnished pursuant to Section 5.04(a) or (b)), at the time incurred.

 

SECTION 6.03. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred unless (a) the sale or transfer of such
property is permitted by Section 6.05 and (b) any Capital Lease Obligations,
Synthetic Lease Obligations or Liens arising in connection therewith are
permitted by Sections 6.01 and 6.02, as the case may be.

 



 122 

 

 

SECTION 6.04. Investments, Loans and Advances. Purchase, hold or acquire any
Equity Interests, evidences of indebtedness (by way of Guarantee or otherwise)
or other securities of, make or permit to exist any loans or advances to, or
purchase, lease or otherwise acquire (in one transaction or a series of
transactions) all or substantially all of the assets or a line of business of,
any other person (all of the foregoing, collectively, “Investments”), except:

 

(a) (i) Investments by the Borrowers and the Restricted Subsidiaries existing on
the Closing Date in the Equity Interests of the Restricted Subsidiaries and
(ii) additional Investments by the Borrowers and the Restricted Subsidiaries in
the Equity Interests of the Subsidiaries made after the Closing Date; provided
that (A) any such Equity Interests held by a Loan Party shall be pledged
pursuant to the applicable Security Documents (subject to the limitations
referred to therein or in Section 5.12) and (B) the aggregate amount of
Investments made after the Closing Date by Loan Parties in, and loans and
advances by Loan Parties to, Restricted Subsidiaries that are not Loan Parties
(without any adjustments for increases or decreases in value, or write-ups,
write-downs or write-offs with respect to such Investments shall not exceed the
greater of (x) $10,000,000 and (y) 5.0% of Consolidated Total Assets (calculated
as of the most recent date for which financial statements have been furnished
pursuant to Section 5.04(a) or (b)), at the time made;

 

(b) cash and Cash Equivalents;

 

(c) loans or advances made by the Borrowers to any Restricted Subsidiary and
made by any Restricted Subsidiary to Holdings, the Borrowers or any other
Restricted Subsidiary; provided that (i) if such loans and advances made by a
Loan Party are evidenced by a promissory note, it shall be pledged to the
Collateral Agent for the ratable benefit of the Secured Parties pursuant to the
applicable Security Documents and (ii) the amount of such loans and advances
made by Loan Parties to Restricted Subsidiaries that are not Loan Parties shall
be subject to the limitation set forth in clause (a) above;

 

(d) Investments (i) received in satisfaction or partial satisfaction of
delinquent accounts and disputes with customers or suppliers of such person;
(ii) acquired as a result of foreclosure of a Lien securing an Investment or the
transfer of the assets subject to such Lien in lieu of foreclosure, (iii)
consisting of deposits, prepayments or other credits to suppliers; and (iv) in
the ordinary course of business consisting of endorsements of negotiable
instruments for collection or deposit;

 

(e) the establishment, creation or acquisition of Subsidiaries (provided that
the making of any Investment in such Subsidiaries shall require the usage of
another section under this Section 6.04);

 

(f) Investments existing on the Closing Date listed on Schedule 6.04 and
renewals or extensions of any such Investment to the extent not involving any
additional Investments other than as a result of the accrual or accretion of
investment or original issue discount or the issuance of pay-in-kind securities,
in each case pursuant to the terms of such Investments as in effect on the
Closing Date;

 



 123 

 

 

(g) loans and advances to directors, employees and officers of Holdings, the
Borrowers and the Restricted Subsidiaries (i) for bona fide business purposes,
(ii) to purchase Equity Interests of Holdings, in an aggregate amount for all
such loans and advances made by any Borrower and the Restricted Subsidiaries not
to exceed $1,500,000 at any time outstanding and (iii) to purchase Equity
Interests of Holdings (other than Disqualified Capital Stock), so long as, in
the case of this Section 6.04(g)(ii), a cash amount equal to such loans or
advances is promptly reinvested in the Borrowers;

 

(h) Hedging Agreements that are not entered into for speculative purposes;

 

(i) the Borrowers or any Subsidiary may acquire (whether by purchase, merger or
otherwise) all or substantially all the assets of a person or line of business,
unit or division of such person, or not less than 90% of the Equity Interests
(other than directors’ or foreign national qualifying shares) of a person
(referred to herein as the “Acquired Entity”); provided that (i) such
acquisition was not preceded by an unsolicited tender offer for such Equity
Interests by, or proxy contest initiated by, Holdings or any Subsidiary;
(ii) such acquisition shall be consummated in accordance with all material
Requirements of Law; (iii) the Acquired Entity shall be in a line of business
permitted under Section 6.08 with respect to the Borrowers and the Restricted
Subsidiaries; (iv) at the time of such transaction (A) both immediately before
and after giving effect thereto, no Event of Default shall have occurred and be
continuing and (B) the Total Net Leverage Ratio calculated on a Pro Forma Basis
as of the last day of the most recently ended Test Period for which financial
statements have been delivered pursuant to Section 5.04(a) or (b), as
applicable, prior to the date of the execution of the definitive agreement
governing such acquisition shall not exceed 4.00 to 1.00; (v) if the total
consideration paid in connection with such acquisition exceeds $5,000,000, each
Borrower shall have delivered a certificate of a Financial Officer, certifying
as to the foregoing and containing reasonably detailed calculations in support
thereof, in form and substance satisfactory to the Administrative Agent; (vi)
the Acquired Entity and each of its wholly owned Subsidiaries (other than
Excluded Subsidiaries) shall become Loan Parties (to the extent required by
Section 5.12) by executing or joining the Guarantee Agreement and each
applicable Security Document in favor of the Collateral Agent; (vii) the
aggregate amount of such acquisitions by the Borrowers and their Restricted
Subsidiaries of entities that are not (or do not become) Loan Parties shall not
exceed the greater of (x) $20,000,000 and (y) 8.0% of Consolidated Total Assets
(calculated as of the most recent date for which financial statements have been
furnished pursuant to Section 5.04(a) or (b)), and (viii) if such acquisition
involves the acquisition of one or more marine vessels, in each case having a
Fair Market Value in excess of $5,000,000, the Borrowers or the applicable
Subsidiary shall abide by the terms of Section 5.12(c) (any acquisition of an
Acquired Entity meeting all the criteria of this Section 6.04(i) being referred
to herein as a “Permitted Acquisition”);

 



 124 

 

 

(j) any Investment held by any person in existence at the time such person
becomes a Restricted Subsidiary; provided that such Investment was not made in
connection with or anticipation of such person becoming a Restricted Subsidiary,
and any modification, replacement, renewal or extension of such Investment which
does not involve an additional Investment;

 

(k) Investments constituting Capital Expenditures (provided that the exclusions
set forth in such definition shall be disregarded for purposes of this Section
6.04(k));

 

(l) Investments in Restricted Subsidiaries to the extent made to effectuate a
substantially contemporaneous Permitted Acquisition otherwise permitted
hereunder, provided that any such Investments in Restricted Subsidiaries that do
not become Loan Parties are counted against the limitation on the acquisition of
Restricted Subsidiaries that do not become Loan Parties pursuant to and as set
forth in Section 6.04(i)(vii);

 

(m) Investments by the Borrowers and the Restricted Subsidiaries consisting of
extensions of credit in the nature of accounts receivable or notes receivable
arising from the grant of trade credit in the ordinary course of business, and
Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors to the extent reasonably necessary in order
to prevent or limit loss and other extensions of credit arising in the ordinary
course of business and consistent with past practices (including endorsements of
negotiable instruments);

 

(n) Guarantees by the Borrowers and the Restricted Subsidiaries (i) of leases
(other than Capital Lease Obligations) or of other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business and (ii) permitted by Section 6.01; provided that any Guarantee by a
Loan Party of the obligations of a person that is not a Loan Party shall be
subject to, and included as an Investment in the basket provided for in
paragraph (a) above;

 

(o) Investments made with the proceeds of Asset Sales, Recovery Events and
Permitted Asset Sales of the Equity Interests or assets of joint ventures,
Restricted Subsidiaries that are not Loan Parties or Unrestricted Subsidiaries;

 

(p) Investments by Holdings, the Borrowers and the Restricted Subsidiaries in
the form of promissory notes or equity or debt securities acquired in connection
with dispositions permitted pursuant to Section 6.05;

 



 125 

 

 

(q) Investments in joint ventures, Restricted Subsidiaries that are not Loan
Parties or Unrestricted Subsidiaries; provided that the aggregate amount of all
such Investments (without any adjustments for increases or decreases in value,
or write-ups, write-downs or write-offs with respect to such Investment, loan or
advance) minus the amount of cash (and the fair market value of other assets)
returned or repaid with respect to such Investments shall not exceed the greater
of (x) $20,000,000 and (y) 8.0% of Consolidated Total Assets (calculated as of
the most recent date for which financial statements have been furnished pursuant
to Section 5.04(a) or (b)), at the time made;

 

(r) Investments in an amount not to exceed the Available Basket Amount at the
time of such Investment; provided that (x) no Default or Event of Default shall
have occurred and be continuing at the time of such Investment or would result
therefrom, and (y) the Total Net Leverage Ratio calculated on a Pro Forma Basis
as of the last day of the most recently ended Test Period for which financial
statements have been delivered pursuant to Section 5.04(a) or (b), as
applicable, prior to the date of the execution of the definitive agreement
governing such investment shall not exceed 2.50 to 1.00;

 

(s) Investments consisting of Liens, Indebtedness, fundamental changes,
dispositions and Restricted Payments permitted under Section 6.01, Section 6.02,
Section 6.05, Section 6.06 and Section 6.07, respectively;

 

(t) advances of payroll payments to directors, officers, employees, members of
management and consultants in the ordinary course of business;

 

(u) Investments to the extent that payment for such Investments is made solely
with Qualified Capital Stock of Holdings or out of the proceeds of, the
substantially concurrent sale of, Qualified Capital Stock of Holdings or
contributions to the equity capital of Holdings (other than any Disqualified
Capital Stock);

 

(v) Investments in any Restricted Subsidiary in connection with reorganizations
and related activities related to tax planning; so long as the Borrowers provide
to the Administrative Agent evidence reasonably acceptable to the Administrative
Agent that, after giving pro forma effect to any such reorganization and related
activities (i) the granting, perfection, validity and priority of the security
interest of the Collateral Agent in the Collateral, taken as a whole, is not
materially impaired and (ii) no material assets, on a net basis (as determined
in good faith in writing by a Responsible Officer of the U.S. Borrower), shall
have been moved from Loan Parties to Restricted Subsidiaries that are not
Guarantors in reliance on this subclause; and

 

(w) in addition to Investments permitted by paragraphs (a) through (v) above,
additional Investments by the Borrowers and the Restricted Subsidiaries so long
as the aggregate amount invested pursuant to this paragraph (w) (without any
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect to such Investment) minus the amount of cash (and the
fair market value of other asset) returned or repaid with respect to such
Investments does not exceed the greater of (x) $20,000,000 and (y) 8.0% of
Consolidated Total Assets (calculated as of the most recent date for which
financial statements have been furnished pursuant to Section 5.04(a) or (b)), at
the time made.

 



 126 

 

 

SECTION 6.05. Mergers, Consolidations and Sales of Assets.   (a) Merge into or
consolidate with any other person, or permit any other person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all the assets
(whether now owned or hereafter acquired) of the Borrowers, except that (i) for
the avoidance of doubt, the Borrowers and any Subsidiary may purchase inventory,
equipment and other assets in the ordinary course of business, (ii) (w) any
wholly owned Subsidiary may liquidate or dissolve or merge or consolidate into
either of the Borrowers in a transaction in which either of the Borrowers is the
surviving corporation, (x) any wholly owned Subsidiary may merge, liquidate,
dissolve into or consolidate with any other wholly owned Subsidiary in a
transaction in which the surviving entity is a wholly owned Subsidiary (provided
that if any party to any such transaction is a Loan Party, the surviving entity
of such transaction shall be a Loan Party), (y) any Subsidiary may liquidate or
dissolve if the U.S. Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrowers and is not materially
disadvantageous to the Lenders and (z) any Subsidiary may sell, transfer, lease
or otherwise dispose of all or substantially all of its assets to the Borrowers
or a Subsidiary Guarantor (provided that if such Subsidiary is a Subsidiary
Guarantor, the transferee in such transaction shall be a Borrower or a
Subsidiary Guarantor), (iii) the Borrowers and the Subsidiaries may make any
Investment permitted by Section 6.04 by way of merger, consolidation or
amalgamation, (iv) for the avoidance of doubt, the Borrowers and the Restricted
Subsidiaries may sell or otherwise dispose of assets in transactions that do not
constitute an Asset Sale or are permitted pursuant to clause (b) below, (v) the
Borrowers and the other Restricted Subsidiaries may consummate the Transactions
and the Merger; (vi) any Restricted Subsidiary may merge, dissolve, liquidate,
amalgamate, consolidate with or into another Person in order to effect an Asset
Sale permitted pursuant to clause (b) below or a sale, transfer or other
disposition of assets that does not constitute an Asset Sale; and (vii) the
Borrowers and any Restricted Subsidiary may make dispositions permitted by
Section 6.04, this Section 6.05(a) and Section 6.06 and incur Liens permitted by
Section 6.02.

 

(b) Engage in any Asset Sale unless if the assets sold, transferred or otherwise
disposed of have a fair market value in excess of $1,000,000 (i) such Asset Sale
is for consideration at least 75% of which is cash or Cash Equivalents or
Designated Non-Cash Consideration to the extent that all Designated Non-Cash
Consideration at such time does not exceed $5,000,000 (with the fair market
value of each item of Designated Non-Cash Consideration being measured at the
time received and without giving effect to subsequent changes in value) and
(ii) such consideration is at least equal to the fair market value of the assets
being sold, transferred, leased or disposed of.

 



 127 

 

 

SECTION 6.06. Restricted Payments; Restrictive Agreements.   (a) Declare or
make, directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so; provided, however, that (i) any Restricted
Subsidiary of the Borrowers may declare and pay dividends or make other
distributions to its equity holders (so long as, to the extent such Subsidiary
is not a wholly owned Subsidiary, such dividends or distributions are made on a
pro rata basis), (ii) so long as no Event of Default shall have occurred and be
continuing or would result therefrom, the Borrowers or any Subsidiary may, or
the Borrowers or any Restricted Subsidiary may make distributions to Holdings so
that Holdings may, repurchase its Equity Interests owned by current or former
directors, officers, employees or consultants of Holdings, the Borrowers or the
Restricted Subsidiaries or any estate, family member of, or trust or other
entity for the benefit of, any of the foregoing persons upon termination of
employment, in connection with the exercise of stock options, stock appreciation
rights or similar equity incentives or equity based incentives pursuant to
management incentive plans, in connection with the exercise of rights by
Holdings or any Restricted Subsidiary under any agreement with any such current
or former directors, officers, employees or consultants or in connection with
the death or disability of such current or former directors, officers, employees
or consultants, in an aggregate amount for all such repurchases not to exceed
$1,000,000 in any fiscal year but not more than $5,000,000 in the aggregate plus
the cash proceeds of key man life insurance policies received by the Borrowers
after the Closing Date less any amounts previously applied to the payment of
Restricted Payments pursuant to this clause (a)(ii), (iii) Holdings, the
Borrowers and each Restricted Subsidiary may declare and pay dividends payable
solely in shares of common stock or other Qualified Capital Stock of Holdings,
the Borrowers or such Restricted Subsidiary, (iv) Holdings may purchase,
repurchase, defease, acquire or retire for value the capital stock of Holdings
or options, warrants or other rights to acquire such capital stock solely in
exchange for, or out of the proceeds of the sale of (so long as such purchase,
repurchase, redemption, defeasance, acquisition or retirement is consummated
within 60 days of such sale) Qualified Capital Stock of Holdings or options,
warrants or other rights to acquire such Qualified Capital Stock, (v) Holdings
may purchase, repurchase, defease or retire for value the capital stock of
Holdings or options, warrants or other rights to acquire such capital stock
deemed to occur upon the exercise of options, warrants or other rights to
acquire such capital stock solely to the extent that shares or options, warrants
or other rights to acquire such capital stock represent all or any portion of
the exercise price of such options, warrants or other rights to acquire such
capital stock, (vi) the making of cash payments in lieu of the issuance of
fractional shares in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for equity interests of Holdings
shall be permitted, (vii) the Borrowers or any Restricted Subsidiary may make
Restricted Payments to Holdings (v) to finance any Investment permitted to be
made pursuant to Section 6.04; provided that (A) such Restricted Payment shall
be made substantially concurrently with the closing of such Investment and (B)
such persons shall, promptly following the closing thereof, cause (1) all
property acquired (whether assets or Equity Interests) to be contributed to the
Borrowers or a Restricted Subsidiary or (2) the merger, amalgamation,
consolidation or sale of all or substantially all assets (to the extent
permitted in Section 6.05) of the person formed or acquired into the Borrowers
or a Restricted Subsidiary in order to consummate such Investment, in each case,
in accordance with the requirements of Section 5.12 and Section 6.04; (w) the
proceeds of which shall be used by Holdings to pay costs, fees and expenses
related to any equity or debt offering permitted by this Agreement (whether or
not successful); (x) to the extent necessary to pay general corporate and
overhead expenses incurred by Holdings (including legal, accounting and filing
costs), (y) to the extent necessary to pay fees and expenses and (z) in an
amount necessary to pay the Tax liabilities of Holdings directly attributable to
(or arising as a result of) the operations or income of the Borrowers and the
Restricted Subsidiaries; provided, however, that the amount of such dividends
made pursuant to subclause (z) above for any taxable period shall not exceed the
amount that the Borrowers and the Restricted Subsidiaries would be required to
pay in respect of Federal, state, local and non-U.S. Taxes for such period,
taking into account any available net operating loss carryovers or other tax
attributes of the Borrowers and the Restricted Subsidiaries, were the Borrowers
and the Restricted Subsidiaries to pay such Taxes as stand-alone taxpayers;
(viii) Holdings, the Borrowers and the Restricted Subsidiaries may make
additional Restricted Payments, in an amount not to exceed the Available Basket
Amount immediately prior to the time such Restricted Payment is paid, shall be
permitted; provided that (x) no Default or Event of Default has occurred and is
continuing at the time of any such Restricted Payment or would result therefrom
and (y) the Total Net Leverage Ratio calculated on a Pro Forma Basis as of the
last day of the most recently ended Test Period for which financial statements
have been delivered pursuant to Section 5.04(a) or (b), as applicable, prior to
the date of the execution of the definitive agreement governing such Restricted
Payment shall not exceed 2.50 to 1.00; (ix) Holdings, the Borrowers and the
Restricted Subsidiaries may make additional Restricted Payments in an amount not
exceeding 6.0% per annum of the Net Cash Proceeds that Holdings, the Borrowers
and its Subsidiaries actually receive as a result of the consummation of the
Acquisition and are not used to pay the Acquisition Consideration or the
Transaction Costs; provided that such amount shall automatically increase in any
year by the amount of Restricted Payments permitted, but not made, pursuant to
this clause (ix) for any prior year or years during the term of this Agreement;
(x) the Borrowers may make Restricted Payments to Holdings the proceeds of which
shall be used by Holdings to repurchase Equity Interests of Holdings from the
Investors in an aggregate amount not to exceed $35,000,000; provided that (i)
Holdings, the Borrowers and Restricted Subsidiaries shall be in compliance with
Section 6.10 as of the last day of the most recently ended Test Period for which
financial statements have been delivered pursuant to Section 5.04(a) or (b), as
applicable, prior to the date of such Restricted Payment, (ii) the Liquidity
Amount shall be greater than $75,000,000 and (iii) no Default or Event of
Default has occurred and is continuing at the time of any such Restricted
Payment or would result therefrom; (xi) Holdings, the Borrowers and the
Restricted Subsidiaries may make any Restricted Payment within 60 days after the
date of declaration thereof, if at the date of such declaration such Restricted
Payment would have complied with another provision of this Section 6.06;
provided that the making of such Restricted Payment will reduce capacity for
Restricted Payments pursuant to such other provision when so made and (xii)
Holdings, the Borrowers and the Restricted Subsidiaries may make additional
Restricted Payments with any cash received by Holdings, which is contributed as
common equity to the U.S. Borrower, as the exercise price in connection with an
exercise of warrants or options with respect to Equity Interests of Holdings by
the holders of such warrants or options.

 



 128 

 

 

(b) Enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (i) the ability of the
Borrowers or any Restricted Subsidiary to create, incur or permit to exist any
Lien upon any of its property or assets to secure the Obligations, or (ii) the
ability of any Restricted Subsidiary of the Borrowers to pay dividends or other
distributions with respect to any of its Equity Interests or to make or repay
loans or advances to the Borrowers or any other Restricted Subsidiary or to
Guarantee Indebtedness of the Borrowers or any other Restricted Subsidiary;
provided that (A) the foregoing shall not apply to restrictions and conditions
imposed by any Requirement of Law or by any Loan Document or documentation
relating to the Permitted First Priority Refinancing Debt, Permitted Second
Priority Refinancing Debt or Permitted Unsecured Refinancing Debt, (B) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a Restricted Subsidiary or assets pending
such sale, provided that such restrictions and conditions apply only to the
Restricted Subsidiary that is to be sold and such sale is permitted hereunder,
(C) [reserved], (D) the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, (E) the foregoing shall not apply to
customary provisions in leases and other contracts restricting subleasing or the
assignment thereof, (F) the foregoing shall not apply to customary restrictions
and conditions contained in any agreement relating to the sale of any property
permitted under this Agreement pending the consummation of such sale, (G) the
foregoing shall not apply to restrictions or conditions arising pursuant to an
agreement or instrument relating to any Indebtedness permitted to be incurred by
Section 6.01 if such restrictions or conditions taken as a whole are no more
onerous to the Borrowers or the Restricted Subsidiaries than the terms of this
Agreement, (H) the foregoing shall not apply to any agreement or instrument
governing Indebtedness assumed in connection with the acquisition of assets by
the Borrowers or any Restricted Subsidiary permitted hereunder or secured by a
Lien encumbering assets acquired in connection therewith, which encumbrance or
restriction is not applicable to any person, or the properties of any person,
other than the person or the properties or assets of the person so acquired as
long as such agreement or instrument was not entered into in contemplation of
the acquisition of such assets, (I) the foregoing shall not apply to any
restrictions on cash or other deposits imposed by customers under contracts or
other arrangements entered into or agreed to in the ordinary course of business,
(J) the foregoing shall not apply to any provisions in joint venture agreements
(relating solely to the respective joint venture) entered into in the ordinary
course of business, (K) the foregoing shall not apply to customary
non-assignment provisions in leases, contracts, licenses and other agreements,
(L) the foregoing shall not apply to any agreement in effect at the time a
person becomes a Restricted Subsidiary of the Borrowers, so long as such
agreement was not entered into in connection with or in contemplation of such
person becoming a Restricted Subsidiary of the Borrowers, which encumbrance or
restriction is not applicable to the properties or assets of any Loan Party,
other than the Restricted Subsidiary, or the property or assets of the
Restricted Subsidiary, so acquired and (M) the foregoing shall not apply to
customary restrictions that arise in connection with any Lien permitted by
Section 6.02 or any document in connection therewith provided that such
restriction relates only to the property subject to such Lien (and any proceeds
and products thereof).

 



 129 

 

 

SECTION 6.07. Transactions with Affiliates. Except for transactions by or among
the Borrowers and their Restricted Subsidiaries, sell or transfer any property
or assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except that
(a) the Borrowers or any Restricted Subsidiary may engage in any of the
foregoing transactions at prices and on terms and conditions taken as a whole
not materially less favorable to the Borrowers or such Restricted Subsidiary
than could be obtained on an arm’s-length basis from unrelated third parties,
(b) the Borrowers and the Restricted Subsidiaries may perform their respective
obligations under documents existing on or prior to the Closing Date and
specified on Schedule 6.07 and any amendment or replacement thereof so long as
it is not materially more disadvantageous to the Administrative Agent and the
Lenders, taken as a whole, than the original agreement, (c) the Borrowers or any
Restricted Subsidiary may declare or make Restricted Payments permitted by
Section 6.06(a) and enter into agreements related thereto, (d) the Borrowers and
the Subsidiary Guarantors may make Investments in Foreign Subsidiaries permitted
by Section 6.04, (e) the Borrowers and the Restricted Subsidiaries may adopt,
enter into, maintain and perform their obligations under employment,
compensation, severance or indemnification plans and arrangements for current or
former directors, officers, employees and consultants of Holdings, the Borrowers
and any Restricted Subsidiary entered into in the ordinary course of business,
(f)  the Borrowers and the Restricted Subsidiaries may make loans or advances to
directors, officers, employees and consultants of Holdings, the Borrowers and
any Restricted Subsidiary otherwise permitted by Section 6.04(g) or Section
6.04(t), (g) Holdings may grant stock options or similar rights to directors,
officers, employees and consultants of Holdings, the Borrowers and any
Restricted Subsidiary and (h) Holdings may issue and sell Equity Interests to
Affiliates and customary rights in connection therewith.

 

SECTION 6.08. Business of Holdings, the Borrowers and Subsidiaries.   (a) With
respect to Holdings, engage in any business activities or have any material
assets or material liabilities other than (i) agreements, plans or other
arrangements relating to its current or former directors, officers, employees
and consultants, (ii) receipt and declaration and payment of Restricted
Payments, (iii) the performance of activities (including stockholder and other
agreements) relating to the issuance, sale, purchase, repurchase or registration
of securities of Holdings (including in connection with a public offering) and
the incurrence and payment of fees, costs and expenses in connection therewith,
(iv) the making of Investments to the extent of Restricted Payments permitted to
be made pursuant to Section 6.06(a)(vii)(v), (v) the participation in tax,
accounting and other administrative matters as a member of the consolidated
group of Holdings, the Borrowers and their Restricted Subsidiaries, including
compliance with applicable laws and legal, tax and accounting matters related
thereto and activities relating to its officers, directors, managers and
employees, (vi) the holding of any cash and Cash Equivalents and maintaining of
deposit accounts in connection with the conduct of its business, (vii) its
ownership of the Equity Interests of (and/or intercompany advances or loans
permitted hereunder to or from) the Borrowers and their Subsidiaries and
activities, assets and liabilities incidental thereto (including, without
limitation, its liabilities pursuant to the Guarantee Agreement and Guarantees
of and security interests granted to support Permitted First Priority
Refinancing Debt, Permitted Second Priority Refinancing Debt, Guarantees of
Credit Agreement Refinancing Indebtedness and other indebtedness permitted
pursuant to Section 6.01 and other obligations of the Borrowers and their
Subsidiaries), (viii) activities related to the maintenance of its corporate
existence and compliance with applicable law, and (ix) activities, assets and
liabilities incidental to the foregoing clauses.

 



 130 

 

 

(b) With respect to the Borrowers and the Restricted Subsidiaries, engage at any
time in any business or business activity other than the business currently
conducted by it and business activities reasonably similar, ancillary or related
thereto or reasonable extensions of any of the foregoing.

 

SECTION 6.09. Other Indebtedness and Agreements.    (a) Permit any waiver,
supplement, modification, amendment, termination or release of any
organizational documents of Holdings, the Borrowers or any Subsidiary Guarantor
in a manner that would adversely and materially affect the interests of the
Lenders, or any indenture, instrument or agreement pursuant to which any
subordinated Indebtedness of Holdings, the Borrowers or any of the Restricted
Subsidiaries is outstanding if the effect of such waiver, supplement,
modification, amendment, termination or release would materially increase the
obligations of the obligor thereunder or confer additional material rights on
the holder of any such subordinated Indebtedness in a manner materially adverse
to Holdings, the Borrowers, any of the Restricted Subsidiaries or the Lenders.

 

(b) Make any distribution, whether in cash, property, securities or a
combination thereof, in respect of, or pay, or directly or indirectly redeem,
repurchase, retire or otherwise acquire for consideration, or set apart any sum
for the aforesaid purposes, any second lien Indebtedness, subordinated
Indebtedness or any unsecured Indebtedness (“Junior Financing”) except (i) the
refinancing thereof with the Net Cash Proceeds of, or in exchange for, any
Permitted Refinancing Indebtedness, (ii) the prepayment, redemption, repurchase,
defeasance, exchange, acquisition or retirement or other acquisition of any
Junior Financing in exchange for, or out of the proceeds of, the substantially
concurrent sale of, Qualified Capital Stock of Holdings or contributions to the
equity capital of Holdings (other than any Disqualified Capital Stock) not
otherwise included in the Available Basket Amount and (iii) the prepayment,
redemption, repurchase, defeasance, exchange, acquisition or retirement or other
acquisition of any Junior Financing in an amount not to exceed the Available
Basket Amount immediately prior to the time such payment is paid; provided that
(a) no Event of Default has occurred and is continuing at the time of any such
payment or would result therefrom and (b) the Total Net Leverage Ratio
calculated on a Pro Forma Basis as of the last day of the most recently ended
Test Period for which financial statements have been delivered pursuant to
Section 5.04(a) or (b), as applicable, prior to the date of the execution of the
definitive agreement governing such payment shall not exceed 1.50 to 1.00.

 



 131 

 

 

SECTION 6.10. Total Net Leverage Ratio. Permit the Total Net Leverage Ratio as
at such last day of such fiscal quarter ending during the relevant period set
forth below to be greater than the applicable ratio set forth below.

 

Period  Ratio      June 30, 2015 through December 31, 2015  4.75 to 1.00 March
31, 2016 through December 31, 2016  4.50 to 1.00 March 31, 2017 through December
31, 2017  4.25 to 1.00 March 31, 2018 through December 31, 2018  4.00 to 1.00
March 31, 2019 through December 31, 2019  3.75 to 1.00 March 31, 2020 and
thereafter  3.50 to 1.00

 

SECTION 6.11. Fiscal Year. With respect to Holdings and the Borrowers, change
its fiscal year end to a date other than December 31; provided that Holdings and
the Borrowers may, upon written notice to the Administrative Agent, change its
fiscal year end to a day reasonably acceptable to Administrative Agent, in which
case, (x) Holdings, the Borrowers and the Administrative Agent will, and are
hereby authorized by the Lenders to, make any adjustments to this Agreement that
are necessary to reflect such change in fiscal year and (y) for any such fiscal
year in which such change is made, Holdings and the Borrowers will also deliver
financial statements in compliance with Section 5.04(a) as though the fiscal
year end were December 31.

 

SECTION 6.12. Limitation on Accounting Changes. Make or permit any material
change in accounting policies or reporting practices, except changes that are
required by GAAP or recommended by its independent public accountants.

 

SECTION 6.13. [Reserved].

 

SECTION 6.14. Sanctions. No Loan Party shall, directly or, to the Borrowers’
knowledge, indirectly, use the proceeds of any credit extension, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity controlled by a Loan Party, to
fund any activities of or business with any Sanctioned Person in violation of
Sanctions or in any other manner that will result in a violation by any
individual or entity participating in the transaction, whether as Lender, Lead
Arranger, Administrative Agent or otherwise of Sanctions.

 

SECTION 6.15. Anti-Corruption Laws. No Loan Party shall, directly or indirectly,
use the proceeds of any credit extension for any purpose which would violate the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar applicable anti-corruption legislation and shall institute and
maintain policies and procedures reasonably designed to promote and achieve
compliance with such laws.

 



 132 

 

 

SECTION 6.16. Vessel Flags. Holdings and each of the Borrowers shall not, and
shall not permit any of the Restricted Subsidiaries to, change the flag under
which any Mortgaged Vessel is registered unless (i) Holdings shall have provided
at least 10 Business Days’ (or such shorter period permitted by the
Administrative Agent in its sole discretion) advance notice to the
Administrative Agent, (ii) the flag under which such Mortgaged Vessel is to be
registered is listed on Schedule 6.16 or is otherwise acceptable to the
Administrative Agent in its sole discretion and (iii) the Borrowers otherwise
comply with the requirements contained in the Mortgage applicable to the
Mortgaged Vessel in question with respect to changing the flag of a Mortgaged
Vessel.

 

ARTICLE VII

Events of Default

 

In case of the happening of any of the following events (“Events of Default”):

 

(a) any representation or warranty made or deemed made in or in connection with
any Loan Document or the borrowings or issuances of Letters of Credit hereunder,
or any representation, warranty, statement or information contained in any
report, certificate, financial statement or other instrument furnished in
connection with or pursuant to any Loan Document, shall prove to have been false
or misleading in any material respect when so made, deemed made or furnished;

 

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;

 

(c) default shall be made in the payment of any interest on any Loan or any Fee
or the reimbursement with respect to any L/C Disbursement or any other amount
(other than an amount referred to in (b) above) due under any Loan Document,
when and as the same shall become due and payable, and such default shall
continue unremedied for a period of five calendar days;

 

(d) default shall be made in the due observance or performance by Holdings, the
Borrowers or any Restricted Subsidiary of any covenant, condition or agreement
contained in Section 5.01(a) (with respect to the Borrowers), 5.05 or 5.08 or in
Article VI;

 

(e) default shall be made in the due observance or performance by Holdings, the
Borrowers or any Restricted Subsidiary of any covenant, condition or agreement
contained in any Loan Document (other than those specified in paragraph (b), (c)
or (d) above) and such default shall continue unremedied for a period of 30 days
after written notice thereof from the Administrative Agent or the Required
Lenders to the Borrowers;

 



 133 

 

 

(f) (i) Holdings, the Borrowers or any Material Subsidiary shall fail to pay any
principal or interest, regardless of amount, due in respect of any Material
Indebtedness (other than Obligations), when and as the same shall become due and
payable (after any applicable grace periods provided therein), or (ii) any other
event or condition occurs that results in any Material Indebtedness becoming due
prior to its scheduled maturity or that enables or permits (with or without the
giving of notice, the lapse of time or both) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity
and any applicable grace or cure period shall have expired; provided that this
clause (ii) shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness; provided, in either case, that such failure remains unremedied and
is not waived by the holder thereof prior to acceleration hereunder;

 

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Holdings, the Borrowers or any Material Subsidiary, or of a
substantial part of the property or assets of Holdings, the Borrowers or a
Material Subsidiary, under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other Federal, state or foreign
bankruptcy, insolvency, receivership or similar law or (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Holdings, the Borrowers or any Material Subsidiary or for a substantial part of
the property or assets of Holdings, the Borrowers or a Material Subsidiary; and
such proceeding or petition shall continue undismissed for 60 days or an order
or decree approving or ordering any of the foregoing shall be entered;

 

(h) Holdings, the Borrowers or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of any proceeding or the filing of any petition
described in (g) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Holdings, the Borrowers or any Material Subsidiary or for a substantial part of
the property or assets of Holdings, the Borrowers or any Material Subsidiary,
(iv) make a general assignment for the benefit of creditors, (v) become unable,
admit in writing its inability or fail generally to pay its debts as they become
due or (vi) take any corporate action for the purpose of effecting any of the
foregoing;

 

(i) one or more judgments shall be rendered against Holdings, the Borrowers, any
Material Subsidiary or any combination thereof and the same shall remain
undischarged, unsatisfied, unvacated or unbonded for a period of 30 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to levy upon assets or properties of
Holdings, the Borrowers or any Material Subsidiary to enforce any such judgment
and such judgment is for the payment of money in an aggregate amount in excess
of $5,000,000 (except to the extent covered by insurance for which the carrier
has not denied liability);

 



 134 

 

 

(j) an ERISA Event shall have occurred that, when taken together with all other
such ERISA Events, would reasonably be expected to result in a Material Adverse
Effect;

 

(k) any Guarantee under the Guarantee Agreement for any reason be declared by a
court of competent jurisdiction to be null and void (other than in accordance
with its terms), or any Guarantor shall deny in writing that it has any further
liability under the Guarantee Agreement (other than as a result of the discharge
of such Guarantor in accordance with the terms of the Loan Documents);

 

(l) any security interest purported to be created by any Security Document shall
cease to be, or shall be asserted by the Borrowers or any other Loan Party not
to be, a valid and perfected (except as otherwise expressly provided in this
Agreement or such Security Document) security interest in the securities, assets
or properties covered thereby, except to the extent that any such loss of
perfection or priority relates to Collateral with an aggregate fair market value
of less than $5,000,000 or results from the failure of the Collateral Agent to
maintain possession of certificates representing securities pledged under the
Security Document;

 

(m) the Indebtedness under any subordinated Indebtedness of Holdings, the
Borrowers or any Subsidiary constituting Material Indebtedness shall cease (or
any Loan Party or an Affiliate of any Loan Party shall so assert), for any
reason, to be validly subordinated to the Obligations as provided in the
agreements evidencing such subordinated Indebtedness; or

 

(n) there shall have occurred a Change in Control;

 

then, and in every such event (other than an event with respect to the Borrowers
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrowers, take either or both of
the following actions, at the same or different times:  (i) terminate forthwith
the Commitments and (ii) declare the Loans then outstanding to be forthwith due
and payable in whole or in part, whereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and any
unpaid accrued Fees and all other liabilities of the Borrowers accrued hereunder
and under any other Loan Document, shall become forthwith due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by Holdings and the Borrowers to the extent
permitted by law, anything contained herein or in any other Loan Document to the
contrary notwithstanding; and in any event with respect to Holdings or the
Borrowers described in paragraph (g) or (h) above, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of Holdings and the Borrowers accrued hereunder and under any other
Loan Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by Holdings and the Borrowers, anything contained herein or in
any other Loan Document to the contrary notwithstanding.

 



 135 

 

 

The Lenders, the Administrative Agent and the Collateral Agent agree, as among
such parties, as follows: after the occurrence and during the continuance of an
Event of Default, all amounts collected or received by the Administrative Agent,
the Collateral Agent or any Lender on account of amounts then due and
outstanding under any of the Loan Documents shall, except as otherwise expressly
provided herein, be applied as follows: first, to pay all reasonable
out-of-pocket costs and expenses (including reasonable attorneys’ fees to the
extent provided herein) due and owing hereunder of the Administrative Agent and
the Collateral Agent in connection with enforcing the rights of the Agents and
the Lenders under the Loan Documents (including all expenses of sale or other
realization of or in respect of the Collateral and any sums advanced to the
Collateral Agent or to preserve its security interest in the Collateral),
second, to pay interest on Loans then outstanding, third, to pay principal of
Loans then outstanding and obligations under Hedging Agreements permitted
hereunder and secured by the Security Documents, ratably among the applicable
Secured Parties in proportion to the respective amounts described in this clause
“third” payable to them and fourth, to pay the surplus, if any, to whomever may
be lawfully entitled to receive such surplus. To the extent any amounts
available for distribution pursuant to clause “second” or “third” above are
insufficient to pay all obligations described therein in full, such moneys shall
be allocated pro rata among the applicable Secured Parties in proportion to the
respective amounts described in the applicable clause at such time. This
paragraph may be amended (and the Lenders hereby irrevocably authorize the
Administrative Agent to enter into any such amendment) to the extent necessary
to reflect differing amounts payable, and priorities of payments, to Lenders
participating in any new classes or tranches of loans added pursuant to Sections
2.23, 2.24 and 2.25, as applicable.

 

ARTICLE VIII

The Administrative Agent and the Collateral Agent

 

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent and the Collateral Agent (for purposes of this
Article VIII, the Administrative Agent and the Collateral Agent are referred to
collectively as the “Agents”) its agent, and each of the Lenders hereby
irrevocably appoints the Collateral Agent to hold any security interest created
by the Security Documents for and on behalf of, or in trust for, such Lender,
and authorizes the Agents to take such actions on its behalf and to exercise
such powers as are delegated to such Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.
Without limiting the generality of the foregoing, the Agents are hereby
expressly authorized to execute any and all documents (including releases and
any loss sharing agreements) with respect to the Collateral and the rights of
the Secured Parties with respect thereto, as contemplated by and in accordance
with the provisions of this Agreement and the Security Documents.

 

The institution serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with Holdings, the Borrowers or any
Subsidiary or other Affiliate thereof as if it were not an Agent hereunder.

 



 136 

 

 

Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is instructed in writing to exercise by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.08), and (c) except
as expressly set forth in the Loan Documents, neither Agent shall have any duty
to disclose, nor shall it be liable for the failure to disclose, any information
relating to Holdings, the Borrowers or any of the Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent and/or
Collateral Agent or any of its Affiliates in any capacity. Neither Agent shall
be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.08) or in the absence of its own gross negligence or willful
misconduct. Neither Agent shall be deemed to have knowledge of any Default
unless and until written notice thereof is given to such Agent by Holdings, the
Borrowers or a Lender, and neither Agent shall be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to such Agent.

 

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper person. Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
person, and shall not incur any liability for relying thereon. Each Agent may
consult with legal counsel (who may be counsel for Holdings or the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

 



 137 

 

 

Subject to the appointment and acceptance of a successor Agent as provided
below, either Agent may resign upon 30 days’ notice by notifying the Lenders,
the Issuing Bank and the Borrowers. Upon any such resignation, the Required
Lenders shall have the right, upon the consent of the Borrowers (except that the
consent of the Borrowers shall not be required after the occurrence and during
the continuance of any Event of Default under Sections (b), (c), (g) or (h) of
Article VII), to appoint a successor. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may, on behalf of the Lenders and the Issuing Bank, appoint a
successor Agent which shall be a Lender in consultation with the Borrowers. If
no successor Agent has been appointed pursuant to the immediately preceding
sentence by the 30th day after the date such notice of resignation was given by
such Agent, such Agent’s resignation shall become effective and the Required
Lenders shall thereafter perform all the duties of such Agent hereunder and/or
under any other Loan Document until such time, if any, as the Required Lenders
appoint a successor Agent. Any such resignation by such Agent hereunder shall
also constitute, to the extent applicable, its resignation as an Issuing Bank,
in which case such resigning Agent (a) shall not be required to issue any
further Letters of Credit and (b) shall maintain all of its rights and
obligations as Issuing Bank, as the case may be, with respect to any Letters of
Credit issued by it prior to the date of such resignation.

 

Upon the acceptance of its appointment as Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrowers to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After an Agent’s resignation hereunder, the provisions of this Article and
Section 9.05 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while acting as Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.

 



 138 

 

 

None of the Lenders or other persons identified on the facing page of this
Agreement as a “bookrunner”, “lead arranger”, “syndication agent” or
“documentation agent” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders. Without limiting the foregoing, none of the Lenders or other persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

 

ARTICLE IX

Miscellaneous

 

SECTION 9.01. Notices; Electronic Communications. Notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax, as follows:

 

(a) if to the Borrowers or Holdings, to it at 96 Morton Street, 9th Floor, New
York, New York 10014, Attention: Ian Rogers, Chief Operating Officer, Tel: (212)
261-9006, Fax: (212) 265-3770, ianr@expeditions.com; and with a copy, in the
case of any notice of Default or action, demand or further notice in connection
therewith, to each of (i) Skadden, Arps, Slate, Meagher & Flom LLP, Four Times
Square, New York, New York 10036, Attention: Steven Messina, Tel: (212)
735-3509, Fax: (917) 777-3509, steven.messina@skadden.com; and (ii) Foley &
Lardner LLP, 3000 K Street N.W., Washington, D.C. 20007, Attention: Steven B.
Chameides, Tel: (202) 672-5372, Fax: (202) 672-5399, schameides@foley.com;

 

(b) if to Credit Suisse AG as Issuing Bank, Administrative Agent or Collateral
Agent, to Credit Suisse AG, Eleven Madison Avenue, 6th Floor, New York,
NY 10010, Attention of Agency Manager (Fax No. (212) 322-2291), Email:
agency.loanops@credit-suisse.com;

 

(c) if to a Lender, to it at its address (or fax number) set forth on Schedule
2.01 or in the Assignment and Acceptance pursuant to which such Lender shall
have become a party hereto.

 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt (if such day is a Business Day, otherwise on the first Business
Day after receipt) if delivered by hand or overnight courier service or when
sent by fax or on the date three Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 9.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 9.01. As agreed to among Holdings, the Borrowers, the Administrative
Agent and the applicable Lenders from time to time, notices and other
communications may also be delivered by e-mail to the e-mail address of a
representative of the applicable person provided from time to time by such
person.

 



 139 

 

 

Holdings and the Borrowers hereby agree, unless directed otherwise by the
Administrative Agent or unless the electronic mail address referred to below has
not been provided by the Administrative Agent, that it will, or will cause the
Subsidiaries to, provide to the Administrative Agent all information, documents
and other materials that it is obligated to furnish to the Administrative Agent
pursuant to the Loan Documents or to the Lenders under Article V, including all
notices, requests, financial statements, financial and other reports,
certificates and other information materials (all such communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format acceptable to the Administrative Agent to an electronic mail address as
directed by the Administrative Agent.

 

Holdings and the Borrowers hereby acknowledge that (a) the Administrative Agent
will make available to the Lenders and the Issuing Bank materials and/or
information provided by or on behalf of it hereunder (collectively, the
“Borrower Materials”) by posting the Borrower Materials on Intralinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to Holdings and its Subsidiaries or their
securities) (each, a “Public Lender”). Holdings and the Borrowers hereby agree
that (i) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(ii) by marking Borrower Materials “PUBLIC,” Holdings and the Borrowers shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to Holdings and its Subsidiaries or their securities for purposes of
United States federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 9.15); (iii) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Investor;” and (iv) the Administrative Agent shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor.”
Notwithstanding the foregoing, the following Borrower Materials shall be deemed
to be marked “PUBLIC”, unless the Borrowers notify the Administrative Agent
promptly that such document contains material non-public information: (A) the
Loan Documents, (B) notification of changes in the terms of the Credit
Facilities and (C) the financial statements, reports, compliance and other
certificates and other information furnished by the Borrowers to the
Administrative Agent pursuant to Section 5.04 of this Agreement (other than any
budget and projected financial statements furnished by the Borrowers to the
Administrative Agent pursuant to Section 5.04(e) of this Agreement or
otherwise).

 

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to, and receive,
Communications that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to Holdings and its Subsidiaries or their securities for purposes
of United States Federal or state securities laws.

 



 140 

 

 

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES (THE “AGENT PARTIES”) WARRANTS THE ACCURACY
OR COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH
EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE AGENT PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER
PERSON FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND
INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY
LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS
FOUND IN A FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.

 

Nothing herein shall prejudice the right of the Loan Parties, the Administrative
Agent or any Lender to give any notice or other communication pursuant to any
Loan Document in any other manner specified in such Loan Document.

 



 141 

 

 

SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrowers or Holdings herein and in the certificates
or other instruments prepared or delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the Lenders and the Issuing Bank and shall survive the making by
the Lenders of the Loans and the issuance of Letters of Credit by the Issuing
Bank, regardless of any investigation made by the Lenders or the Issuing Bank or
on their behalf, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any Fee or any other amount
payable under this Agreement or any other Loan Document (other than contingent
indemnification obligations for which no claim has been made) is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated. The provisions of Sections 2.14, 2.16, 2.20 and 9.05
shall remain operative and in full force and effect regardless of the expiration
of the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Loans and L/C Disbursements, the expiration
of the Commitments, the expiration of any Letter of Credit the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent,
the Collateral Agent or any Lender or the Issuing Bank.

 

SECTION 9.03. Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or
other electronic transmission (i.e., a “pdf” or “tif” document) shall be
effective as delivery of a manually executed counterpart of this Agreement.

 



 142 

 

 

SECTION 9.04. Successors and Assigns.   (a) Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrowers, Holdings, the Administrative Agent,
the Collateral Agent, the Issuing Bank or the Lenders that are contained in this
Agreement shall bind and inure to the benefit of their respective successors and
assigns.

 

(b) Each Lender may assign to one or more Eligible Assignees all or a portion of
its interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it), with the prior
written consent of the Administrative Agent, Issuing Banks and the Borrowers (in
each case, not to be unreasonably withheld or delayed); provided, however, that
(i) each assignment of the U.S. Term Loans and the Cayman Term Loans shall be
made on a pro rata basis by such assigning Lender in proportion to the
respective amounts of such Loans held by such assigning Lender at such time; 
(ii) if the Borrowers have not responded within ten Business Days to any request
for an assignment, the Borrowers shall be deemed to have consented to such
assignment, (iii) the consent of the Borrowers shall not be required if such
assignment is made (A) to another Lender, an Affiliate of a Lender or a Related
Fund of any such Lender, (B) after the occurrence and during the continuance of
any Event of Default or (C) to effectuate the primary syndication of the Term
Loan Facility on or after the Closing Date to persons (other than to
Disqualified Institutions) identified by the Lead Arranger to the Borrowers,
(iii) the consent of the Administrative Agent shall not be required in the case
of an assignment of a Revolving Credit Commitment if such assignment is made to
another Lender, an Affiliate of a Lender or a Related Fund of any such Lender,
(iv) in the case of an assignment of a Revolving Credit Commitment, the Issuing
Bank must also give its prior written consent to such assignment (which consent
shall not be unreasonably withheld or delayed), (v) unless otherwise agreed to
by the Administrative Agent (not to be unreasonably withheld or delayed), the
amount of the Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent on an aggregate
basis in the event of concurrent assignments to Related Funds) shall not be less
than $1,000,000 (or, if less, the entire remaining amount of such Lender’s
Commitment or Loans of the relevant Class), (vi) the consent of the
Administrative Agent shall not be required if such assignment is made to another
Lender, an Affiliate of a Lender or a Related Fund of any such Lender, (vii) the
parties to each such assignment shall execute and deliver to the Administrative
Agent an Assignment and Acceptance via an electronic settlement system
acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent), and (viii) the assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire and all applicable tax forms including any forms
required by Section 2.20. Upon acceptance and recording pursuant to
paragraph (e) of this Section 9.04, from and after the effective date specified
in each Assignment and Acceptance, (A) the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement and
(B) the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 2.14, 2.16, 2.20 and 9.05,
as well as to any Fees accrued for its account and not yet paid).

 



 143 

 

 

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows:  (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim; (ii) except
as set forth in (i) above, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement, or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, any other Loan Document or any other instrument or
document furnished pursuant hereto, or the financial condition of Holdings, the
Borrowers or any Subsidiary or the performance or observance by Holdings, the
Borrowers or any Subsidiary of any of its obligations under this Agreement, any
other Loan Document or any other instrument or document furnished pursuant
hereto; (iii) such assignee represents and warrants that it is an Eligible
Assignee and is legally authorized to enter into such Assignment and Acceptance;
(iv) such assignee confirms that it has received a copy of this Agreement,
together with copies of the most recent financial statements referred to in
Section 3.05 or delivered pursuant to Section 5.04 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (v) such assignee will
independently and without reliance upon the Administrative Agent, the Collateral
Agent, such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (vi) such
assignee appoints and authorizes the Administrative Agent and the Collateral
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent and the
Collateral Agent, respectively, by the terms hereof, together with such powers
as are reasonably incidental thereto; and (vii) such assignee agrees that it
will perform in accordance with their terms all the obligations which by the
terms of this Agreement are required to be performed by it as a Lender.

 

(d) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in the City of New York a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Loan Parties,
the Administrative Agent, the Collateral Agent, the Issuing Bank and the Lenders
may treat each person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrowers, the Issuing Bank, the Collateral Agent and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(e) Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent and, if required, the Borrowers and the Issuing Bank to
such assignment and any applicable tax forms including any forms required by
Section 2.20, the Administrative Agent shall promptly (i) accept such Assignment
and Acceptance and (ii) record the information contained therein in the
Register. No assignment shall be effective unless it has been recorded in the
Register as provided in this paragraph (e).

 



 144 

 

 

(f) Each Lender may without the consent of the Borrowers, the Issuing Bank, any
Loan Party or the Administrative Agent sell participations to one or more banks
or other persons (other than Disqualified Institutions, a natural person, and
the Loan Parties) in all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans owing to
it); provided, however, that (i) such Lender’s obligations under this Agreement
and the other Loan Documents shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the participating banks or other persons shall be
subject to the obligations of and entitled to the benefits of Sections 2.14,
2.16 and 2.20 (it being understood that the documentation required under
Section 2.20(f) shall be delivered by each participant to the applicable
participating Lender, and by each SPC to the applicable Granting Lender) to the
same extent as if they were Lenders (but, with respect to any particular
participant, to no greater extent than the Lender that sold the participation to
such participant, except, in the case of amounts payable under Section 2.14 or
2.20, to the extent such additional amounts are not in respect of the U.S. Term
Loan and (iv) the Borrowers, the Administrative Agent, the Issuing Bank and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents, and such Lender shall retain the sole right to enforce
the obligations of the Borrowers relating to the Loans or L/C Disbursements and
to approve any amendment, modification or waiver of any provision of this
Agreement and the other Loan Documents (other than amendments, modifications or
waivers decreasing any fees payable to such participating bank or person
hereunder or the amount of principal of or the rate at which interest is payable
on the Loans in which such participating bank or person has an interest (other
than with respect to waivers of the terms of Section 2.07), extending any
scheduled principal payment date or date fixed for the payment of interest on
the Loans in which such participating bank or person has an interest, increasing
or extending the Commitments in which such participating bank or person has an
interest or releasing any Guarantor (other than in connection with Asset Sales
permitted under Section 6.05 or as otherwise specified in this Agreement or any
Security Document) or all or substantially all of the Collateral). Each Lender
that sells a participation and/or that is a Granting Lender with respect to a
Loan made by an SPC, shall in each case, acting solely for this purpose as an
agent of the Borrowers, maintain a register on which it enters the name and
address of each participant and such SPC and the principal amounts (and stated
interest) of each participant’s and such SPC’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any participant or any
information relating to a participant’s or SPC’s interest in any Commitments,
Loans, Letters of Credit or its other obligations under any Loan Document) to
any person except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender, the Borrowers and the Administrative Agent
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation and/or Loan, as applicable, for all purposes of
this Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 



 145 

 

 

(g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrowers furnished to such Lender
by or on behalf of the Borrowers; provided that, prior to any such disclosure of
information designated by the Borrowers as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree to preserve the confidentiality
of such confidential information on terms no less restrictive than those
applicable to the Lenders pursuant to Section 9.15.

 

(h) Any Lender may at any time assign all or any portion of its rights under
this Agreement to secure extensions of credit to such Lender or in support of
obligations owed by such Lender; provided that no such assignment shall release
a Lender from any of its obligations hereunder or substitute any such assignee
for such Lender as a party hereto.

 



 146 

 

 

(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrowers, the option to provide to the Borrowers
all or any part of any Loan that such Granting Lender would otherwise be
obligated to make to the Borrowers pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to make any
Loan and (ii) if an SPC elects not to exercise such option or otherwise fails to
provide all or any part of such Loan, the Granting Lender shall be obligated to
make such Loan pursuant to the terms hereof. The making of a Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. An SPC that
makes a Loan hereunder shall provide any documentation required pursuant to
Section 2.20(f) as if it were a Lender (or notify the Borrowers in writing if it
is not legally able to provide such documentation). Each party hereto hereby
agrees that no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement (all liability for which shall remain with the
Granting Lender). The Loan Parties agree that each SPC shall be entitled to the
benefits of Sections 2.14, 2.16 and 2.20 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 9.04(b);
provided, however, that an SPC shall not be entitled to receive any greater
payment under Section 2.14, 2.16 or 2.20 than the applicable Granting Lender
would have been entitled to receive with respect to the Loan or portion of the
Loan granted to such SPC, unless the grant to such SPC is made with each of the
Borrowers’ prior written consent. In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior indebtedness
of any SPC, it will not institute against, or join any other person in
instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof. In addition, notwithstanding anything to the contrary contained
in this Section 9.04, any SPC may (i) with notice to, but without the prior
written consent of, the Borrowers and the Administrative Agent and without
paying any processing fee therefor, assign all or a portion of its interests in
any Loans to the Granting Lender or to any financial institutions (consented to
by the Borrowers and Administrative Agent) providing liquidity and/or credit
support to or for the account of such SPC to support the funding or maintenance
of Loans and (ii) disclose on a confidential basis any non-public information
relating to its Loans to any rating agency, commercial paper dealer or provider
of any surety, guarantee or credit or liquidity enhancement to such SPC.

 

(j) Any Lender may, at any time, assign all or a portion of its Loans to the
Borrowers pursuant to open market purchases, provided that (i) any Loans that
are so assigned will be automatically and irrevocably cancelled and the
aggregate principal amount of the tranches and installments of the relevant
Loans then outstanding shall be reduced by an amount equal to the principal
amount of such Loans, (ii) the Borrowers shall clearly identify themselves as
such in the applicable assignment documentation, (iii) any such Loans acquired
by the Borrowers shall not be deemed a repayment of Indebtedness for purposes of
calculating Excess Cash Flow and (iv) no Default or Event of Default shall have
occurred or be continuing. Each Lender participating in any assignment to the
Borrowers, pursuant to this clause (j) acknowledges and agrees that in
connection with such assignment, (1) the Borrowers then may have, and later may
come into possession of, Excluded Information, (2) such Lender has
independently, and without reliance on Holdings, the Borrowers or any of their
respective Subsidiaries, the Administrative Agent or any other Agent Party, made
its own analysis and determination to participate in such assignment
notwithstanding such Lender’s lack of knowledge of the Excluded Information, (3)
none of Holdings, the Borrowers or their respective Subsidiaries, the
Administrative Agent or any other Agent Party, as the case may be, shall have
any liability to such Lender, and such Lender hereby waives and releases, to the
extent permitted by law, any claims such Lender may have against Holdings, the
Borrowers and their respective Subsidiaries, the Administrative Agent and any
other Agent Parties, as the case may be, under applicable laws or otherwise,
with respect to the nondisclosure of the Excluded Information and (4) that the
Excluded Information may not be available to the Administrative Agent or the
other Lenders.

 



 147 

 

 

(k) Except in connection with the Acquisition, neither Holdings nor the
Borrowers shall assign or delegate any of its rights or duties hereunder without
the prior written consent of the Administrative Agent, the Issuing Bank and each
Lender, and any attempted assignment without such consent shall be null and
void.

 

SECTION 9.05. Expenses; Indemnity.   (a) The Borrowers and Holdings agree,
severally and not jointly, to pay all reasonable out-of-pocket expenses (i) of
the Administrative Agent, the Collateral Agent, the Lead Arranger, the
Syndication Agent and the Issuing Bank (including but not limited to reasonable
and documented legal fees, disbursements and other charges of one primary
outside counsel (absent a conflict of interest) and, in the case of a conflict
of interest, where such conflicted party informs the Borrowers of such conflict
and thereafter retains its own counsel, of another counsel for similarly
situated affected persons), one special maritime counsel and one firm of local
counsel in each relevant jurisdiction) and reasonable and documented expenses of
the Administrative Agent, the Collateral Agent, the Lead Arranger, the
Syndication Agent and the Issuing Bank associated with the syndication of the
Credit Facilities and the preparation, execution and delivery, administration,
amendment, waiver or modification (including proposed amendments, waivers or
modifications) of this Agreement and the other Loan Documents (whether or not
the transactions hereby or thereby contemplated shall be consummated) or (ii)
incurred by the Administrative Agent, the Collateral Agent, the Lead Arranger,
the Syndication Agent, the Issuing Bank or any Lender (including but not limited
to reasonable legal fees and expenses of one primary outside counsel (absent a
conflict of interest) and, in the case of a conflict of interest, where such
conflicted party informs the Borrowers of such conflict and thereafter retains
its own counsel, of another counsel for similarly situated affected persons),
one special maritime counsel and one firm of local counsel in each relevant
jurisdiction) and for workout proceedings, enforcement costs and documentary
taxes associated with the Loan Documents, including with respect to the Loans
made or Letters of Credit issued hereunder.

 



 148 

 

 

(b) The Borrowers, severally and not jointly, agree to indemnify the
Administrative Agent, the Collateral Agent, the Lead Arranger, the Syndication
Agent, the Issuing Bank, the Lenders and each Related Party of any of the
foregoing persons (each such person being called an “Indemnitee”) and hold each
Indemnitee harmless from and against all reasonable out-of-pocket costs,
expenses (including reasonable and documented and invoiced fees, disbursements
and other charges of one counsel for all Indemnitees, one special maritime
counsel and one primary firm of local counsel in each relevant jurisdiction
(which may include a single special counsel acting in multiple jurisdictions for
all Indemnitees (and, in the case of a conflict of interest, where the
Indemnitee affected by such conflict informs the Borrowers of such conflict and
thereafter retains its own counsel, of another firm of counsel for similarly
situated affected Indemnitees)), claims, damages, losses and liabilities of such
Indemnitee arising out of, relating to or in connection with the Credit
Facilities and any documentation related thereto, the actual or proposed use of
the proceeds of the Credit Facilities, the Transactions or any transaction
contemplated in connection with the foregoing (including any investigation,
claim or any litigation or other proceeding, or preparation of a defense in
connection therewith (regardless of whether such Indemnitee is a party thereto
and regardless of whether such matter is initiated by a third party or by the
Borrowers or any of their respective affiliates or equity holders) that relates
to the Transactions, including the financing contemplated hereby or any
transactions in connection therewith), provided that no Indemnitee will be
indemnified for any cost, expense or liability to the extent determined in the
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from its gross negligence, bad faith, willful misconduct nor for any
claims brought by an Indemnitee against another Indemnitee (other than claims
against the Lead Arranger or the Administrative Agent acting in such capacity),
and this provision shall not cover any expenses incurred in connection with the
preparation, negotiation or diligence in connection with the Loan Documents; and
provided further that the foregoing indemnity shall only apply to the Cayman
Borrower and the Cayman Subsidiary Guarantors to the extent such claim, damage,
loss or liability arises out of, relates to or is in connection with the Foreign
Obligations.

 

(c) To the extent that Holdings and the Borrowers fail to pay any amount
required to be paid by it to the Administrative Agent, the Collateral Agent, any
Lead Arranger, the Syndication Agent or the Issuing Bank under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay to the Administrative
Agent, the Lead Arranger, the Syndication Agent, the Collateral Agent, or the
Issuing Bank, as the case may be, such Lender’s pro rata share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, any Lead
Arranger, the Syndication Agent, the Collateral Agent or the Issuing Bank in its
capacity as such. For purposes hereof, a Lender’s “pro rata share” shall be
determined based upon its share of the sum of the Aggregate Revolving Credit
Exposure, outstanding Term Loans and unused Commitments at the time.

 

(d) To the extent permitted by applicable law, none of the parties hereto shall
assert, and each hereby waives, any claim against any other party hereto, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

 

(e) All amounts due under this Section 9.05 shall be payable promptly upon
written demand therefor.

 



 149 

 

 

SECTION 9.06. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender (other than a Defaulting Lender) is hereby authorized at
any time and from time to time, except to the extent prohibited by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Lender to or for the credit or the account of the Borrowers or Holdings
against any of and all the obligations of the Borrowers or Holdings now or
hereafter existing under this Agreement and other Loan Documents held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or such other Loan Document and although such obligations
may be unmatured. The rights of each Lender under this Section 9.06 are in
addition to other rights and remedies (including other rights of setoff) which
such Lender may have.

 

SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 9.08. Waivers; Amendment.   (a) No failure or delay of the
Administrative Agent, the Collateral Agent, the Lead Arranger, any Lender or the
Issuing Bank in exercising any power or right hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Collateral Agent, the Lead Arranger, the Issuing
Bank and the Lenders hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or any other Loan Document or
consent to any departure by the Borrowers or any other Loan Party therefrom
shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice or demand
on the Borrowers or Holdings in any case shall entitle the Borrowers or Holdings
to any other or further notice or demand in similar or other circumstances.

 



 150 

 

 

(b) Except as provided in Section 2.23, 2.24 and 2.25, neither this Agreement
nor any provision hereof nor any other Loan Document or any provision thereof
may be waived, amended or modified except, in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by the Borrowers,
Holdings and the Required Lenders or in the case of the other Loan Parties,
pursuant to an agreement in writing entered into by the applicable Loan Party
and the Administrative Agent or the Collateral Agent, as applicable, with the
consent of the Required Lenders; provided, however, that no such agreement
shall (i) decrease the principal amount of, or extend the maturity of or any
scheduled principal payment date or date for the payment of any interest on any
Loan or any date for reimbursement of an L/C Disbursement, or waive or excuse
any such payment or any part thereof, or decrease the rate of interest on any
Loan or L/C Disbursement (other than with respect to waivers of the terms of
Section 2.07), without the prior written consent of each Lender directly
adversely affected thereby, (ii) increase or extend the Commitment or decrease
or extend the date for payment of any Fees or decrease the amount of, or shorten
the period applicable to, any prepayment premium of any Lender without the prior
written consent of such Lender (it being understood that no amendment,
modification, termination, waiver or consent of a condition precedent, covenant
or Default shall constitute an increase of Commitment), (iii) amend or modify
the pro rata requirements of Section 2.17 or the provisions of this Section or
release all or substantially all the value of the Subsidiary Guarantors from the
Guarantee Agreement or all or substantially all of the Collateral, without the
prior written consent of each Lender, unless otherwise explicitly permitted
under this Agreement, (iv) change the provisions of application of prepayments
in any Loan Document in a manner that by its terms adversely affects the rights
in respect of payments due to Lenders holding Loans of one Class
disproportionately from the rights of Lenders holding Loans of any other Class
without the prior written consent of Lenders holding a majority in interest of
the outstanding Loans and unused Commitments of each adversely affected Class,
(v) modify the protections afforded to an SPC pursuant to the provisions of
Section 9.04(i) without the written consent of such SPC, (vi) impose any
additional material restrictions on the right of any Lender to assign its Loans
or Commitments hereunder without the prior written consent of such Lender
(except as required by law or regulation), (vii) modify the percentage contained
in the definition of the term “Required Lenders” without the prior written
consent of each Lender (it being understood that with the consent of the
Required Lenders, additional extensions of credit pursuant to this Agreement may
be included in the determination of the Required Lenders on substantially the
same basis as the U.S. Term Loan Commitments, Cayman Term Loan Commitments and
Revolving Credit Commitments on the date hereof); provided, further, that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent, the Collateral Agent or the Issuing Bank hereunder or
under any other Loan Document without the prior written consent of the
Administrative Agent, the Collateral Agent or the Issuing Bank, as applicable.

 

(c) The Administrative Agent and the Borrowers may amend, modify or supplement
any Loan Document to cure any ambiguity, omission, defect or inconsistency (as
reasonably determined by the Administrative Agent); provided that no such
amendment, modification or supplement shall adversely affect the rights of any
Lender (or the Lenders shall have received at least five (5) Business Days’
prior written notice thereof and the Administrative Agent shall have received,
within five (5) Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment, modification or supplement.

 

SECTION 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any L/C Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or participation in such L/C
Disbursement under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this
Section 9.09 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or participations or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 



 151 

 

 

SECTION 9.10. Entire Agreement. This Agreement, the Fee Letter, the Facility
Upsize Fee Letter and the other Loan Documents constitute the entire contract
between the parties relative to the subject matter hereof. Any other previous
agreement among the parties with respect to the subject matter hereof is
superseded by this Agreement and the other Loan Documents, subject to Section
9.20. Nothing in this Agreement or in the other Loan Documents, expressed or
implied, is intended to confer upon any person (other than the parties hereto
and thereto, their respective successors and assigns permitted hereunder
(including any Affiliate of the Issuing Bank that issues any Letter of Credit)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Collateral Agent, the Lead Arranger, the Issuing
Bank and the Lenders) any rights, remedies, obligations or liabilities under or
by reason of this Agreement or the other Loan Documents.

 

SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

 

SECTION 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 9.13. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 



 152 

 

 

SECTION 9.14. Jurisdiction; Consent to Service of Process.   (a) Each party
hereto hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any New York State court or Federal
court of the United States of America sitting in the Borough of Manhattan, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Collateral Agent, the Lead Arranger, the Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or the other Loan Documents against Holdings, the Borrowers, any
Mortgaged Vessel Owning Subsidiary or their respective properties in the courts
of any jurisdiction.

 

(b) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or Federal court of the United States of America sitting in the
Borough of Manhattan, and any appellate court from any thereof. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

(d) The Cayman Borrower hereby irrevocably and unconditionally agrees that
service of all writs, process and summonses in any such suit, action or
proceeding brought in the State of New York may be made upon the U.S. Borrower,
presently located at 96 Morton Street, 9th Floor, New York, New York 10014 (the
“Process Agent”). The Cayman Borrower hereby confirms and agrees that the
Process Agent has been duly and irrevocably appointed as its agent to accept
such service of any and all such writs, processes and summonses, and agrees that
the failure of the Process Agent to give any notice of any such service of
process to the Cayman Borrower shall not impair or affect the validity of such
service or of any judgment based thereon, and the U.S. Borrower hereby accepts
its appointment as Process Agent for the Cayman Borrower. If the Process Agent
shall cease to serve as agent for the Cayman Borrower to receive service of
process hereunder, the Cayman Borrower, on behalf of itself, shall promptly
appoint a successor agent reasonably satisfactory to the Administrative Agent.
The Cayman Borrower hereby further irrevocably consents to the service of
process in any suit, action or proceeding in such courts by the mailing thereof
by the Administrative Agent by registered or certified mail, postage prepaid, at
its address set forth in Section 9.01 of the Credit Agreement.

 



 153 

 

 

SECTION 9.15. Confidentiality. Each of the Administrative Agent, the Collateral
Agent, the Lead Arranger, the Issuing Bank and the Lenders, on behalf of itself
and its respective Affiliates, agrees that it will use all Information (as
defined below) provided to it or its affiliates solely for purposes of making
and administering Loans and agrees until the second anniversary of the
termination of this Agreement to maintain the confidentiality of the
Information, except that Information may be disclosed only (a) to its and its
Affiliates’ officers, directors, employees and agents, including accountants,
legal counsel and other advisors who need to know such information in connection
with the Transactions (it being understood that the persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested or demanded by any regulatory authority having jurisdiction
over such party or any of its Affiliates, (c) pursuant to the order of any court
or administrative agency or otherwise as required by applicable law or
regulation or as requested by a governmental authority (in which case, such
party, to the extent permitted by law and except with respect to any audit or
examination conducted by bank accountants or any governmental bank authority
exercising examination or regulatory authority, agrees to inform the Borrowers
promptly thereof), (d) for purposes of establishing a “due diligence” defense,
(e) subject to an agreement containing provisions substantially the same as
those of this Section 9.15, to (i) any actual or prospective assignee of or
participant in any of its rights or obligations under this Agreement and the
other Loan Documents or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrowers or any
Subsidiary or any of their respective obligations, (f) with the consent of the
Borrowers, (g) to the extent such Information becomes publicly available other
than as a result of a breach of this Section 9.15, (h) to the extent such
information was independently development by such party without reliance on such
Information, (i) to Moody’s and S&P in connection with obtaining credit ratings
for the Borrowers or its Subsidiaries or the Term Loan Facility hereunder or (j)
to the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the facilities or
market data collectors, similar service providers to the lending industry and
service providers to the Administrative Agent in connection with the
administration and management of this Agreement and the Loan Documents. For the
purposes of this Section, “Information” shall mean all information received from
or on behalf of the Borrowers, Holdings or any Subsidiary and related to the
Borrowers, Holdings or any Subsidiary or their business, other than any such
information that was available to the Administrative Agent, the Collateral
Agent, the Issuing Bank or any Lender on a nonconfidential basis prior to its
disclosure by or on behalf of the Borrowers, Holdings or any Subsidiary. Any
person required to maintain the confidentiality of Information as provided in
this Section 9.15 shall be considered to have complied with its obligation to do
so if such person has exercised the same degree of care to maintain the
confidentiality of such Information as such person would accord its own
confidential information.

 



 154 

 

 

SECTION 9.16. Release of Liens and Guarantees of Subsidiaries. If any of the
Collateral shall be sold, transferred or otherwise disposed of by the Borrowers,
Holdings or any other Loan Party in a transaction permitted by this Agreement
(including by way of merger, consolidation or in connection with the sale of a
Subsidiary permitted hereunder), then the Collateral Agent, at the request and
sole expense of the Borrowers or such other Loan Party, shall execute and
deliver without recourse, representation or warranty all releases or other
documents necessary or desirable for the release of the Liens created by any of
the Security Documents on such Collateral or guarantee obligations. In the case
of any such sale, transfer or disposal of any property constituting Collateral
in a transaction not otherwise prohibited hereunder or designation of an
Unrestricted Subsidiary in accordance with the terms hereof, the Liens created
by any of the Security Documents on such property shall be automatically
released (without need for further action by any person). At the request and
sole expense of the Borrowers, a Subsidiary that is a Loan Party shall be
released from all its obligations under this Agreement, under any guaranteed
obligations and under all other Loan Documents in the event that all the Equity
Interests of such Subsidiary shall be sold, transferred or otherwise disposed of
in a transaction permitted by this Agreement (including by way of merger or
consolidation) and the Administrative Agent and the Collateral Agent, at the
request and sole expense of the Borrowers, shall execute and deliver without
recourse, representation or warranty all releases or other documents necessary
or desirable to evidence or confirm the foregoing. If, in compliance with this
Agreement, the Termination Date has occurred, the Administrative Agent and
Collateral Agent shall take such actions as are reasonably requested by the Loan
Parties to effect the release of obligations under this Agreement, under any
guaranteed obligations and under all other Loan Documents in accordance with the
relevant provisions of the Security Documents.

 

SECTION 9.17. USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies Holdings and the
Borrowers that pursuant to the requirements of the USA PATRIOT Act, it is
required to obtain, verify and record information that identifies Holdings and
the Borrowers, which information includes the name and address of Holdings and
the Borrowers and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify Holdings and the Borrowers in
accordance with the USA PATRIOT Act.

 

SECTION 9.18. Judgment Currency (a) . (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

 



 155 

 

 

(b) The obligations of the Borrowers in respect of any sum due to any party
hereto or any holder of any obligation owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrowers agree, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers under
this Section shall survive the termination of this Agreement and the payment of
all other amounts owing hereunder.

 

SECTION 9.19. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, unless
expressly provided for herein or in any other Loan Document, without the prior
written consent of the Administrative Agent. The provisions of this Section 9.18
are for the sole benefit of the Lenders and shall not afford any right to, or
constitute a defense available to, any Loan Party.

 

SECTION 9.20. Effect of Amendment and Restatement As of the Second
Restatement Date, this Agreement shall amend, and restate as amended, the First
Amended and Restated Credit Agreement, but shall not constitute a novation
thereof or in any way impair or otherwise affect the rights or obligations of
the parties thereunder (including with respect to the Loans and the
representations and warranties made thereunder) except as such rights or
obligations are amended or modified hereby. The First Amended and Restated
Credit Agreement as amended and restated hereby shall be deemed to be a
continuing agreement among the parties, and all documents, instruments and
agreements delivered pursuant to or in connection with the First Amended and
Restated Credit Agreement not amended and restated in connection with the entry
of the parties into this Agreement shall remain in full force and effect, each
in accordance with its terms, as of the date of delivery or such other date as
contemplated by such document, instrument or agreement to the same extent as if
the modifications to the First Amended and Restated Credit Agreement contained
herein were set forth in an amendment to the First Amended and Restated Credit
Agreement in a customary form, unless such document, instrument or agreement has
otherwise been terminated or has expired in accordance with or pursuant to the
terms of this Agreement, the First Amended and Restated Credit Agreement or such
document, instrument or agreement or as otherwise agreed by the required parties
hereto or thereto. Each reference in the Loan Documents to the First Amended and
Restated Credit Agreement shall, as of the Second Restatement Date, be construed
to be a reference to the First Amended and Restated Credit Agreement as amended
by this Agreement.

 

SECTION 9.21. U.S. Obligations. NOTWITHSTANDING ANYTHING IN THIS AGREEMENT OR IN
THE OTHER LOAN DOCUMENTS TO THE CONTRARY, NONE OF THE CAYMAN BORROWER, THE
CAYMAN SUBSIDIARY GUARANTORS OR ANY OTHER FOREIGN SUBSIDIARIES SHALL (I)
GUARANTEE OR SHALL BE DEEMED TO HAVE GUARANTEED, OR SHALL OTHERWISE BE LIABLE
WITH RESPECT TO, DIRECTLY OR INDIRECTLY, ANY OF THE U.S. OBLIGATIONS OR (II)
GRANT A SECURITY INTEREST TO SECURE, OR OTHERWISE PROVIDE CREDIT SUPPORT FOR,
THE U.S. OBLIGATIONS.

 

[Remainder of this page intentionally left blank]

 

 156 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  LINDBLAD EXPEDITIONS, LLC       By /s/ Sven-Olof Lindblad     Name: Sven
Olof-Lindblad     Title: President

 

  LINDBLAD maritime enterprises, ltd.       By /s/ Sven-Olof Lindblad     Name:
Sven Olof-Lindblad     Title: President

 

  LINDBLAD EXPEDITIONS HOLDINGS, inc.         By /s/ Sven-Olof Lindblad    
Name: Sven Olof-Lindblad     Title: President

 



[Signature Page to Credit Agreement]

 



 

 

 

  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, individually, and as Administrative
Agent, Collateral Agent, Issuing Bank and a Lender       by /s/ Bill O’Daly    
Name: Bill O’Daly     Title: Authorized Signatory         by /s/ D. Andrew
Maletta     Name: D. Andrew Maletta     Title: Authorized Signatory      

  

[Signature Page to Credit Agreement]

 

 

 



 

Schedule 1.01(a)

Disqualified Institutions

 

None.

 

 SC-1 

 



 

Schedule 1.01(b)

Excluded Subsidiaries

 

1.Lindblad Global Trading, Inc. 2.SPEX Calstar LLC 3.Fillmore Pearl (Cayman),
Ltd 4.Fillmore Pearl Acquisition Pty Ltd 5.Capricorn Cruise Line Pty Limited
6.Orion Group Holdco Pty Limited 7.Orion Xpeditions Pty Limited 8.The Orion
Expedition Cruises Unit Trust

 



 SC-2 

 

 

Schedule 2.01(a)

Lenders and Commitments as of the Closing Date

 



Lender  U.S. Term Loan Commitment   Cayman Term Loan Commitment   Total Term
Loan Commitment  Credit Suisse AG
Eleven Madison Avenue, 6th Floor
New York, NY 10010
Attention: Agency Manager
Fax No.:  (212) 322-2291  $130,000,000.00   $20,000,000.00   $150,000,000.00 



 



 SC-3 

 

 

Schedule 2.01(b)

Lenders and Commitments as of the First Restatement Date



 

Lender  Additional U.S. Term Loan Commitment  Credit Suisse AG Eleven Madison
Avenue, 6th Floor New York, NY 10010 Attention:  Agency Manager Fax No.:  (212)
322-2291  $25,000,000.00 

 

 SC-4 

 



 

Schedule 2.01(c)

Revolving Credit Lenders and Revolving Credit Commitments as of the Second
Restatement Date

 

Revolving Credit Lender  Revolving Credit Commitment  Credit Suisse AG Eleven
Madison Avenue, 6th Floor New York, NY 10010 Attention:  Agency Manager Fax No.:
 (212) 322-2291  $15,000,000.00  SunTrust Bank 3333 Peachtree Road Atlanta,
GA 30326 Fax No:  (844) 278-8501  $15,000,000.00  Citibank, N.A. 601 Lexington
Avenue, 15th floor New York, NY 10022 Attention:  Steve Byman  $15,000,000.00 
TOTAL REVOLVING CREDIT COMMITMENTS:  $45,000,000.00 



 



 SC-5 

 

 

Schedule 3.07(c)

Certain Matters Affecting Intellectual Property

 

None.

 



 SC-6 

 

 

Schedule 3.08

Subsidiaries

 



Holder   Issuer   No. of Shares/Interests     Percentage Ownership of Holder    
Percentage Ownership of U.S. Borrower     Percentage Ownership of Cayman
Borrower   Sven-Olof Lindblad   SPEX Sea Bird Ltd.     100       100 %     0 %  
  0 % Sven-Olof Lindblad   SPEX Sea Lion Ltd.     100       100 %     0 %     0
% Lindblad Expeditions, Inc.   Lindblad Global Trading, Inc.     100       100 %
    100 %     0 % Lindblad Maritime Enterprises, Ltd.   LEX Explorer LLC     N/A
      100 %     0 %     100 % Lindblad Maritime Enterprises, Ltd.   SPEX Calstar
LLC     N/A       100 %     0 %     100 % Lindblad Maritime Enterprises, Ltd.  
LEX Galapagos Partners I LLC     N/A       100 %     0 %     100 % Lindblad
Maritime Enterprises, Ltd.   LEX Galapagos Partners II LLC     N/A       100 %  
  0 %     100 % Lindblad Maritime Enterprises, Ltd.   LEX Galapagos Partners III
LLC     N/A       100 %     0 %     100 % Lindblad Maritime Enterprises, Ltd.  
Fillmore Pearl Holding, Ltd     40,800,000       100 %     0 %     100 % LEX
Galapagos Partners I LLC   NAVILUSAL Cia. Ltda.     100       10 %     0 %     0
% LEX Galapagos Partners II LLC   NAVILUSAL Cia. Ltda.     900       90 %     0
%     0 % NAVILUSAL Cia. Ltda.   Metrohotel Cia. Ltda.     800       99 %     0
%     0 % LEX Galapagos Partners III LLC   Metrohotel Cia. Ltda.     1       1 %
    0 %     0 % NAVILUSAL Cia. Ltda.   Marventura de Turismo Cia. Ltda.    
3,001       99 %     0 %     0 % LEX Galapagos Partners III LLC   Marventura de
Turismo Cia. Ltda.     1       1 %     0 %     0 % Fillmore Pearl Holding, Ltd  
Fillmore Pearl (Cayman) II, Ltd.     1       100 %     0 %     0 % Fillmore
Pearl Holding, Ltd   Fillmore Pearl (Cayman), Ltd     13,477,163       100 %    
0 %     0 % Fillmore Pearl Holding, Ltd   Fillmore Pearl Investment Pty Ltd    
6,496,194       100 %     0 %     0 % Fillmore Pearl Investment Pty Ltd  
Fillmore Pearl Acquisition Pty Ltd     17,969,550       100 %     0 %     0 %
Fillmore Pearl Acquisition Pty Ltd   Capricorn Cruise Line Pty Limited     400  
    100 %     0 %     0 % Fillmore Pearl Acquisition Pty Ltd   Orion Group
Holdco Pty Limited     140       70 %     0 %     0 % Capricorn Cruise Line Pty
Limited   Orion Group Holdco Pty Limited     60       30 %     0 %     0 % Orion
Group Holdco Pty Limited   Lindblad Expeditions Pty Ltd.     1,000       100 %  
  0 %     0 % Lindblad Expeditions Pty Ltd.   Orion Xpeditions Pty Limited    
35,000       100 %     0 %     0 % Capricorn Cruise Line Pty Limited   The Orion
Expedition Cruises Unit Trust     300       30 %     0 %     0 %

 



 SC-7 

 



 

Schedule 3.09(a)

Litigation

 

None.

 



 SC-8 

 

 

Schedule 3.17

Environmental Matters

 

None.

 



 SC-9 

 

 

Schedule 3.19(a)

UCC Filing Offices

 

1. New York Department of State

 

2.Nevada Secretary of State

 

3.District of Columbia Office of Tax and Revenue

 



 SC-10 

 

 

Schedule 3.26

Acquisition Documents

 

1. Cash Election Notice, dated March 9, 2015.

 

2.Contribution to Capital, dated as of March 9, 2015, by and between Sven-Olof
Lindblad and U.S. Borrower.

 

3.License Agreement, dated as of March 9, 2015, by and between Sven-Olof
Lindblad and U.S. Borrower.

 

4.Side Letter Regarding Charitable Contribution of Sponsor Shares, dated
March 9, 2015.

 

5.Consent Agreement, dated as of March 9, 2015, by and among U.S. Borrower,
Capitol Acquisition Corp. II, Sven-Olof Lindblad, Johann Killinger, Talas
Shipping GmbH & Co. KG, Two Mountain Ltd., Ian Rogers, Trey Byus and Ingo
Wagner.

 

6.Consent and Release, dated as of March 9, 2015, by Ingo Wagner in favor of
U.S. Borrower, Capitol Acquisition Corp. II, Argo Expeditions, LLC and Argo
Merger Sub, Inc.

 

7.Second Amendment to Alliance and License Agreement, dated as of March 9, 2015,
by and between National Geographic Society and U.S. Borrower.

 

8.Second Amendment to Tour Operator Agreement, dated as of March 9, 2015, by and
between National Geographic Society and U.S. Borrower.

 

9.Call Option Agreement, dated as of April 27, 2015, by and between National
Geographic Society, Sven-Olof Lindblad and Capitol Acquisition Corp. II.

 

10.Non-Competition Agreement Term Sheet, entered into by and between Sven-Olof
Lindblad and Capitol Acquisition Corp. II., dated as of March 9, 2015.

 

11.Employment Agreement Term Sheet, entered into by and between Ian Rogers and
Capitol Acquisition Corp. II., dated as of March 9, 2015.

 

12.Employment Agreement Term Sheet, entered into by and between Trey Byus and
Capitol Acquisition Corp. II., dated as of March 9, 2015.

 

13.Side Letter Regarding Tax Matters, dated March 9, 2015, by and among
U.S. Borrower, Sven-Olof Lindblad and Capitol Acquisition Corp. II.

 

14.Side Letter Regarding U.S. Borrower Tax Matters, dated March 9, 2015, by
U.S. Borrower.

 

15.Side Letter, dated April 20, 2015, by and among Credit Suisse Securities
(USA) LLC, Credit Suisse AG, Cayman Islands Branch, U.S. Borrower and Capitol
Acquisition Corp. II.

 



 SC-11 

 

 

Schedule 5.17

Post-Closing Items

 

The following conditions shall be satisfied (or waived by the Administrative
Agent) following the Closing Date as set forth below (or within such longer
period as may be agreed to by the Administrative Agent in its sole discretion):

 

(a)          Vessel Mortgages. The Borrowers shall, and shall cause their
Subsidiaries (or in the event the Acquisition does not occur, SPEX Sea Bird Ltd.
and SPEX Sea Lion Ltd.) to, execute and deliver such mortgages, deeds and other
security instruments, as shall be necessary to cause each of the following
vessels to become a Mortgaged Vessel, and the earnings, charterparties and
insurances to become Collateral, subject, in each case, to a perfected first-
priority security interest (in each case, which vessels shall not be subject to
any other Liens securing Indebtedness for borrowed money), including the
following:

 

1)National Geographic Sea Bird: Within thirty (30) days following the Closing
Date, (i) a U.S. Ship Mortgage in favor of the Collateral Agent, (ii) a
Certificate of Ownership evidencing the recording of the U.S. Ship Mortgage,
(iii) a letter to the master of such vessel, enclosing a copy of the Mortgage,
(iv) an Assignment of Earnings and Charterparties in favor of the Collateral
Agent and (v) an Assignment of Insurances in favor of the Collateral Agent. The
Administrative Agent acknowledges that the foregoing documents in relation to
the National Geographic Sea Bird have been received as of the Restatement Date.

 

2)National Geographic Sea Lion: Within thirty (30) days following the Closing
Date, (i) a U.S. Ship Mortgage in favor of the Collateral Agent, (ii) a
Certificate of Ownership evidencing the recording of the U.S. Ship Mortgage,
(iii) a letter to the master of such vessel, enclosing a copy of the Mortgage,
(iv) an Assignment of Earnings and Charterparties in favor of the Collateral
Agent and (v) an Assignment of Insurances in favor of the Collateral Agent. The
Administrative Agent acknowledges that the foregoing documents in relation to
the National Geographic Sea Lion have been received as of the Restatement Date.

 

3)National Geographic Explorer: Within ninety (90) days following the Closing
Date, (i) a Bahamian Statutory Mortgage in favor of the Collateral Agent, (ii) a
transcript of register evidencing the recording of the Bahamian Statutory
Mortgage, (iii) a Bahamian Deed of Covenants in favor of the Collateral Agent,
(iv) a letter to the master of such vessel, enclosing a copy of the Mortgage,
(v) an Assignment of Earnings and Charterparties in favor of the Collateral
Agent and (vi) an Assignment of Insurances in favor of the Collateral Agent. The
Administrative Agent acknowledges that the foregoing documents in relation to
the National Geographic Explorer have been received as of the Restatement Date.

 

 SC-12 

 

 

4)National Geographic Islander: Within ninety (90) days following the Closing
Date, (i) an Ecuadorian mortgage in favor of the Collateral Agent, which
mortgage must be (1) granted in Spanish, through a public deed before an
Ecuadorian Notary Public, (2) registered with the Port Authority of Ecuador and
(3) authorized by the partners meeting of Marventura de Turismo Cia. Ltda.,
(ii) evidence from the Port Authority of Guayaquil that the mortgage was so
registered, (iii) a letter to the master of such vessel, enclosing a copy of the
Mortgage, (iv) an Assignment of Earnings and Charterparties in favor of the
Collateral Agent and (v) an Assignment of Insurances in favor of the Collateral
Agent.

 

5)National Geographic Endeavour: Within ninety (90) days following the Closing
Date, (i) an Ecuadorian mortgage in favor of the Collateral Agent, which
mortgage must be (1) granted in Spanish, through a public deed before an
Ecuadorian Notary Public, (2) registered with the Port Authority of Guayaquil
and (3) authorized by the partners meeting of Metrohotel Cia. Ltda.,
(ii) evidence from the Port Authority of Ecuador that the mortgage was so
registered, (iii) a letter to the master of such vessel, enclosing a copy of the
Mortgage, (iv) an Assignment of Earnings and Charterparties in favor of the
Collateral Agent and (v) an Assignment of Insurances in favor of the Collateral
Agent.

 

6)National Geographic Orion: Within ninety (90) days following the Closing Date,
(i) a Bahamian Statutory Mortgage in favor of the Collateral Agent, (ii) a
transcript of register evidencing the recording of the Bahamian Statutory
Mortgage, (iii) a Bahamian Deed of Covenants in favor of the Collateral Agent,
(iv) a letter to the master of such vessel, enclosing a copy of the Mortgage,
(v) an Assignment of Earnings and Charterparties in favor of the Collateral
Agent and (vi) an Assignment of Insurances in favor of the Collateral Agent. The
Administrative Agent acknowledges that the foregoing documents in relation to
the National Geographic Orion have been received as of the Restatement Date.

 

(b)         Pledged Equity. The Borrowers shall cause those steps necessary or
desirable for the perfection or protection of the security interests in the
pledged equity of the designated entities listed below, to occur in the manner
so designated below:

 

U.S. Entities

 

1)SPEX Sea Bird Ltd. - No later than ten (10) days after consummation of the
Acquisition and the effectiveness of the Contribution to Capital by Sven-Olof
Lindblad to Lindblad Expeditions, Inc., the Borrowers shall deliver to the
Collateral Agent (i) the share certificate(s) in respect of such pledged equity,
and (ii) a duly executed but undated share transfer form.

 

2)SPEX Sea Lion Ltd. - No later than ten (10) days after consummation of the
Acquisition and the effectiveness of the Contribution to Capital by Sven-Olof
Lindblad to Lindblad Expeditions, Inc., the Borrowers shall deliver to the
Collateral Agent (i) the share certificate(s) in respect of such pledged equity,
and (ii) a duly executed but undated share transfer form.

 

 SC-13 

 

 

Australian Subsidiaries

 

3)Fillmore Pearl Investment Pty Ltd, Lindblad Expeditions Pty Ltd. and any other
Subsidiary incorporated in Australia (the “Australian Subsidiaries”) -
Within 30 days following the Closing Date, the Borrowers shall deliver to the
Collateral Agent (i) the share certificates such pledged Equity Interests and
(ii) duly executed but undated share transfer forms. The Administrative Agent
acknowledges that the foregoing share certificates and share transfer forms have
been received as of the Restatement Date.

 

Cayman Entities

 

4)Lindblad Maritime Enterprises, Ltd. - Within thirty (30) days following the
Closing Date, the Borrowers shall deliver to the Collateral Agent (i) the share
certificate(s) in respect of the Mortgaged Shares (as defined in the Equitable
Mortgage Over Shares with respect to Lindblad Maritime Enterprises, Ltd.), and
(ii) a duly executed but undated share transfer form. The Administrative Agent
acknowledges that the foregoing share certificates and share transfer forms have
been received as of the Restatement Date.

 

5)Fillmore Pearl Holding, Ltd - Within thirty (30) days following the Closing
Date, the Borrowers shall deliver to the Collateral Agent (i) the share
certificate(s) in respect of the Mortgaged Shares (as defined in the Equitable
Mortgage Over Shares with respect to Fillmore Pearl Holding, Ltd), and (ii) a
duly executed but undated share transfer form. The Administrative Agent
acknowledges that the foregoing share certificates and share transfer forms have
been received as of the Restatement Date.

 

6)Fillmore Pearl (Cayman) II, Ltd. - Within thirty (30) days following the
Closing Date, the Borrowers shall deliver to the Collateral Agent (i) the share
certificate(s) in respect of the Mortgaged Shares (as defined in the Equitable
Mortgage Over Shares with respect to Fillmore Pearl (Cayman) II, Ltd.), and
(ii) a duly executed but undated share transfer form in respect of the Mortgaged
Shares (as defined in the Equitable Mortgage Over Shares with respect to
Fillmore Pearl (Cayman) II, Ltd. The Administrative Agent acknowledges that the
foregoing share certificates and share transfer forms have been received as of
the Restatement Date.

 

(c)         Post-Closing Opinions. The Borrowers shall cause legal opinions to
be delivered to the Administrative Agent, each in form and substance
satisfactory to the Administrative Agent, from special counsel in each of the
jurisdictions identified below:

 

7)Cayman Islands - Within thirty (30) days after the Closing Date. The
Administrative Agent acknowledges that the foregoing Cayman Islands post-closing
opinion is not required.

 

8)Ecuador – Within ninety (90) days of filing after the Public Deed pursuant to
item (a) above.

 

 SC-14 

 

 

9)U.S. Opinions - Within ten (10) days after filing the U.S. Mortgages The
Administrative Agent acknowledges that the foregoing opinions have been received
as of the Restatement Date.

 

10)Nevada Opinions - Within ten (10) days after filing the U.S. Mortgages. The
Administrative Agent acknowledges that the foregoing opinion has been received
as of the Restatement Date.

 

11)New South Wales, Australia - Within thirty (30) days of the Closing Date. The
Administrative Agent and the Borrowers have agreed that the foregoing opinion
will be required within ninety (90) days of the Closing Date.

 

(d)         Insurance. Within ten (10) days after the Closing Date, the
Borrowers shall deliver to the Administrative Agent a certificate as to coverage
under the general liability and property insurance policies required by
Section 5.02 of the Credit Agreement, each of which shall be endorsed or
otherwise amended to include a customary lender’s loss payable endorsement and
to name the Collateral Agent as additional insured, in each case in form and
substance reasonably satisfactory to the Administrative Agent. The
Administrative Agent acknowledges that the foregoing insurance certificates and
endorsements have been received as of the Restatement Date.

 

(e)         Control Agreements.

 

12)Within ninety (90) days after the Closing Date, the Borrowers shall deliver
to the Administrative Agent Control Agreements (as defined in the
U.S. Collateral Agreement) in respect of each Deposit Account and Securities
Account (other than any Excluded Account (as defined in the U.S. Collateral
Agreement)) of the U.S. Borrower and U.S. Subsidiary Guarantors listed on
Schedule IX of the Perfection Certificate.

 

13)Unless the Acquisition shall have been consummated prior to such time, within
thirty (30) days after the Closing Date, the Borrowers shall deliver to the
Administrative Agent a Control Agreement in respect of a segregated Deposit
Account of the U.S. Borrower with a balance of no less than $30,000,000, which
Deposit Account shall remain outstanding and subject to such Control Agreement
until the earlier of (i) the date of the Outside Date Repayment, and (ii) the
consummation of the Acquisition. The Administrative Agent acknowledges that the
foregoing control agreement has been received as of the Restatement Date.

 

(f)         Holdings. Upon consummation of the Acquisition, the Borrowers shall
cause those steps necessary or desirable for Holdings to be joined as a party to
the Credit Agreement and any other applicable Loan Document.

 

(g)         Ecuadorian Security Documents. Fiduciary mandates, (i) which
documents will include the right of the Administrative Agent, following the
occurrence of an Event of Default, to ask the trustee to transfer the vessel to
the beneficiary of the mortgage or to third parties designated by the
beneficiary of the mortgage and (ii) which documents will include the right of
the Administrative Agent, following the occurrence of an Event of Default, to
ask the trustee to transfer all of the capital quota of the Ecuadorian entities
(Metrohotel Cia Ltda., Marventura de Turismo Cia. Ltda. and NAVILUSAL Cia.
Ltda.); provided, however, that such documents shall not restrict the ability of
the partners of such Ecuadorian entities to hold partner meetings on
administrative and other routine matters without trustee approval or
participation.

 

 SC-15 

 

 

(h)         Australian Guarantee and Security Documents. (i) Within ninety
(90) days after the Closing Date, or such longer period as the Administrative
Agent shall agree, the Borrowers shall, and shall cause their Subsidiaries to
execute and deliver:

 

14)An accession agreement to accede each Australian Subsidiary, if not already a
Guarantor, to the Guarantee Agreement to the Administrative Agent.

 

15)A New South Wales, Australia general security agreement by each Australian
Subsidiary (“General Security Agreement”) to the Collateral Agent.

 

16)A New South Wales, Australia specific security agreement(s) by the
shareholder(s) of each Australian Subsidiary in respect of equity in each
Australian Subsidiary to the Collateral Agent.

 

(i)         Director’s Certificate from Australian Subsidiaries. The
Administrative Agent shall have received a certificate from each Australian
Subsidiary signed by a Director of that Australian Subsidiary on and dated the
same date the date of the document(s) referred in paragraph (h) to which it is a
party certifying its solvency.

 

(j)         Secretary’s Certificate from Australian Subsidiaries. The
Administrative Agent shall have received a certificate from each Australian
Subsidiary signed by a Secretary of that Australian Subsidiary on, and dated,
the same date as the date of the document(s) referred in paragraph (h) to which
it is a party in substantially the same form as the certificate furnished
pursuant to Section 4.02(d) of the Credit Agreement (and the Constitution of
each Australian Subsidiary in effect at date of the certificate must have no
restriction on the transfer of shares in the relevant Australian Subsidiary on
enforcement of a Security Document and must otherwise be in acceptable form).

 

(k)         Mortgage Duty. Concurrent with the entry by the Australian
Subsidiaries into the General Security Agreement and New South Wales specific
security agreement(s) referred to in items (15) and (16) above, or such longer
period as the Administrative Agent shall agree, the Administrative Agent shall
have received all documentation (including any multi-jurisdictional mortgage
statement if required) and funding to enable the Collateral Agent to stamp the
applicable Security Documents in New South Wales, Australia.

 



 SC-16 

 

 

Schedule 6.01

Existing Indebtedness

 

1.US Premium Finance Agreement and Disclosure Statement, dated February 28,
2015, consisting solely of insurance premium financing arrangements.

 

2.U.S. Borrower is required to maintain a cash reserve totaling $3,500,000 for
credit card deposits by a third party credit card processor. In connection with
the credit card reserve, U.S. Borrower (i) has entered into that certain
Merchant Services Agreement, dated August 5, 2011, by and between BMO Harris
Bank N.A., as facilitated by Moneris Solutions, Inc. and U.S. Borrower, as
amended by that certain Amendment No. 1 dated August 5, 2011 and that certain
Amendment No. 2, dated January 28, 2014 and (ii) has an Irrevocable Standby
Letter of Credit, Number S201621, dated March 18, 2014, in the amount of
$3,500,000 with Bank of America. An additional cash reserve amounting to
$1,530,000 is required by American Express for current billings.

 

3.U.S. Borrower participates, with other tour operators, in the Consumer
Protection Insurance Plan sponsored by the United States Tour Operators
Association (the “USTOA”). The USTOA requires a $1,000,000 performance bond,
letter of credit, or assigned certificate of deposit from its members to insure
the plan. U.S. Borrower has assigned a $1,000,000 Irrevocable Standby Letter of
Credit with Bank of America, Number 7404246, dated October 18, 2000, to the
USTOA to satisfy this requirement.

 

4.U.S. Borrower has an Irrevocable Standby Letter of Credit with Bank of
America, Number 7404501, dated December 26, 2000, in the amount of $150,000, for
the benefit of Trip Mate Insurance Agency, Inc.

 

5.U.S. Borrower has a Letter of Credit with Citibank, N.A., Number 63653107,
dated June 18, 2012, in the amount of $10,000, for the benefit of Airlines
Reporting Corporation.

 

6.Amended and Restated Escrow Agreement, dated as of December 3, 2009, by and
between the Company and Merrill Lynch Bank & Trust Co., FSB.

 

7.Lease Agreement, by and between Bank of the West and U.S. Borrower for certain
equipment subject to the UCC Financing Statement disclosed as Item 1 on
Schedule 6.02.

 

8.IBM Credit LLC agreement number H21308 for certain equipment subject to the
UCC Financing Statement disclosed as Item 2 on Schedule 6.02.

 



 SC-17 

 

 

Schedule 6.02

Existing Liens

 

1.UCC Financing Statement Number 201007208231246, filed July 20, 2010 by Bank of
the West naming U.S. Borrower as debtor (equipment lease).

 

2.UCC Financing Statement Number 201207024762612, filed July 2, 2012 by IBM
Credit LLC naming U.S. Borrower as debtor (equipment lease).

 



 SC-18 

 

 

Schedule 6.04

Existing Investments

 

None.



 



 SC-19 

 

 

Schedule 6.05

Permitted Asset Sales

 

None.

 



 SC-20 

 

 

Schedule 6.07

Transactions with Certain Affiliates

 

1.Incentive Stock Option Agreement, dated December 31, 2012, between
U.S. Borrower and Sven-Olof Lindblad.

 

2.Incentive Stock Option Agreement, dated December 11, 2014, by and between
U.S. Borrower and Ian T. Rogers.

 

3.Incentive Stock Option Agreement, dated December 11, 2014, by and between
U.S. Borrower and Trey Byus.

 

4.Retention Agreement, dated as of December 11, 2014, by and between
U.S. Borrower and Ian Rogers.

 

5.Retention Agreement, dated as of December 11, 2014, by and between
U.S. Borrower and Trey Byus.

 

6.Contribution to Capital, dated as of March 9, 2015, by and between Sven-Olof
Lindblad and U.S. Borrower.

 

7.Option Exercise Agreement, dated as of March 9, 2015, by and among Sven-Olof
Lindblad, Talas Shipping GmbH & Co. KG and Two Mountain Ltd.

 

8.Consent Agreement, dated as of March 9, 2015, by and among U.S. Borrower,
Capitol Acquisition Corp. II, Sven-Olof Lindblad, Johann Killinger, Talas
Shipping GmbH & Co. KG, Two Mountain Ltd., Ian Rogers, Trey Byus and Ingo
Wagner.

 

9.Consent and Release, dated as of March 9, 2015, by Ingo Wagner in favor of
U.S. Borrower, Capitol Acquisition Corp. II, Argo Expeditions, LLC and Argo
Merger Sub, Inc.

 

10.Assignment and Assumption Agreement, dated as of March 9, 2015, by and
between Sven- Olof Lindblad and U.S. Borrower.

 

11.License Agreement, dated as of March 9, 2015, by and between Sven-Olof
Lindblad and U.S. Borrower.

 



 SC-21 

 

 

Schedule 6.16

Permitted Flags

 

1. Bahamas

 

2.Ecuador

 

3.United States

 





 SC-22 

 

 

 EXHIBIT A

 

FORM OF

 

LINDBLAD EXPEDITIONS, INC.

 

ADMINISTRATIVE QUESTIONNAIRE

 

Please accurately complete the following information and return via Fax to the
attention of Agency Administration at Credit Suisse as soon as possible, at Fax
No. (212) 322-2291.

 



 

 

LENDER LEGAL NAME TO APPEAR IN DOCUMENTATION:

 

GENERAL INFORMATION - DOMESTIC LENDING OFFICE:

 

Institution
Name:__________________________________________________________________________________

 

Street
Address:___________________________________________________________________________________

 

City, State, Zip
Code:_______________________________________________________________________________

 

GENERAL INFORMATION - EURODOLLAR LENDING OFFICE:

 

Institution Name:
__________________________________________________________________________________

 

Street Address:
___________________________________________________________________________________

 

City, State, Zip Code:
_______________________________________________________________________________

 

POST-CLOSING, ONGOING CREDIT CONTACTS/NOTIFICATION METHODS:

 

CREDIT CONTACTS:

 

Primary
Contact.__________________________________________________________________________________

 

Street
Address:___________________________________________________________________________________

 

City, State, Zip
Code:_______________________________________________________________________________

 

Phone
Number:____________________________________________________________________________________

 

Fax
Number:______________________________________________________________________________________

 

Backup
Contact.__________________________________________________________________________________

 

Street
Address:___________________________________________________________________________________

 

City, State, Zip
Code:_______________________________________________________________________________

 

Phone
Number:____________________________________________________________________________________

 

Fax
Number:______________________________________________________________________________________

 



 A-23 

 

 

TAX WITHHOLDING:

 

Nonresident Alien Y* N

 

*Form 4224 Enclosed

 

Tax ID Number____________________________

 

POST-CLOSING, ONGOING ADMIN, CONTACTS / NOTIFICATION METHODS:

 

ADMINISTRATIVE CONTACTS - BORROWINGS, PAYDOWNS, FEES, ETC.

 

Contact:_________________________________________________________________________________________

 

Street
Address:___________________________________________________________________________________

 

City, State, Zip
Code:_______________________________________________________________________________

 

Phone
Number:___________________________________________________________________________________

 

Fax
Number:______________________________________________________________________________________

 

PAYMENT INSTRUCTIONS:

 

Name of Bank to which funds are to be
transferred:_________________________________________________________

 

Routing Transit/ABA number of Bank to which funds are to be
transferred:______________________________________

 

Name of Account, if
applicable:_______________________________________________________________________

 

Account
Number:__________________________________________________________________________________

 

Additional
information:______________________________________________________________________________

 

MAILINGS:

 

Please specify the person to whom the Borrowers should send financial and
compliance information received subsequent to the closing (if different from
primary credit contact):

 

Name:___________________________________________________________________________________________

 

Street
Address:___________________________________________________________________________________

 

City, State, Zip
Code:_______________________________________________________________________________

 

It is very important that all the above information be accurately completed and
that this questionnaire be returned to the person specified in the introductory
paragraph of this questionnaire as soon as possible. If there is someone other
than yourself who should receive this questionnaire, please notify us of that
person’s name and Fax number and we will Fax a copy of the questionnaire. If you
have any questions about this form, please call Agency Administration at Credit
Suisse AG.

 

 A-24 

 

 

EXHIBIT B

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor named below (the “Assignor”) and the Assignee named below (the
“Assignee”). It is understood and agreed that the rights and obligations of the
Assignor and the Assignee hereunder are several and not joint. Capitalized terms
used but not defined herein shall have the meanings given to them in the Credit
Agreement identified below, receipt of a copy of which is hereby acknowledged by
the Assignee. The Standard Terms and Conditions set forth in Annex A attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Acceptance as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted below by
the Administrative Agent (i) all of the Assignor’s rights and obligations in its
capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned by the Assignor to the Assignee pursuant to clause (i) above (the
rights and obligations sold and assigned pursuant to clauses (i) and (ii) above
being referred to herein collectively as, the “Assigned Interest”). Such sale
and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.

 



1. Assignor: __________________________________       2. Assignee:
__________________________________     3. Borrower[s] : [Lindblad Expeditions,
LLC] [Lindblad Maritime Enterprises, Ltd.]       4. Administrative Agent: Credit
Suisse AG, as the Administrative Agent under the Credit Agreement.

 



 B-1 

 

 



5. Credit Agreement: The Credit Agreement dated as of March 7, 2016 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Lindblad Expeditions, LLC, a Delaware limited liability company (successor
by merger to Lindblad Expeditions, Inc., a New York corporation, the
“U.S. Borrower”), Lindblad Maritime Enterprises, Ltd., an exempted company with
limited liability incorporated and existing under the laws of the Cayman Islands
(the “Cayman Borrower” and, together with the U.S. Borrower, each, individually
a “Borrower” and, collectively, the “Borrowers”), Lindblad Expeditions Holdings,
Inc., a Delaware corporation (“Holdings”), the lenders from time to time party
thereto (the “Lenders”) and Credit Suisse AG, as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders.       6. Assigned
Interest Assigned Interest[1] Assigned Interest and the aggregate
Commitments/Loans for all Lenders Amount of Commitment/Loans Assigned    
[Other] Loans $ %     [such other Class as has been established pursuant to the
Credit Agreement]         Loans/Commitments $ % 7. Effective Date:[2]
________________, 20 ___

 



 

1  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment,” “U.S. Term Loan Commitment,” “Cayman Term Loan Commitment,”
etc.)

 

2 To be inserted by the Administrative Agent and which shall be the effective
date of recordation of transfer in the register therefor.

 



 B-2 

 

 

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

  ASSIGNOR:         [NAME OF ASSIGNOR]         By:       Name:     Title:      
  ASSIGNEE:         [NAME OF ASSIGNEE]         By:       Name:     Title:

 

[Consented to and]3 Accepted:

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent and Issuing Bank

 

 

By:       Name:     Title:         By:       Name:     Title:         [Consented
to:] 45         By:       Name:     Title:  

 



 

 



3 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

4 Consent of the Borrowers shall not be required (A) if such assignment is made
to another Lender, an Affiliate of a Lender or a Related Fund of any such
Lender, (B) after the occurrence and during the continuance of any Event of
Default or (C) during the primary syndication of the Credit Facilities to
persons previously identified by the Lead Arranger to the Borrower. Further, if
the Borrower has not responded within 10 Business Days to any request for an
assignment, the Borrower shall be deemed to have consented.

5 No consent of the Issuing Bank shall be required for any assignment of a Term
Loan.

 





 B-3 

 

 

[Consented to:
[___________] and each other Issuing Bank], as Issuing Bank]6

 

By:       Name:     Title:  



 

 

 

6 No consent of the Issuing Bank shall be required for any assignment of a Term
Loan.

  

 B-4 

 

 

ANNEX A

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE

 

1.                  Representations and Warranties.

 

1.1                Assignor. The Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of the Assigned Interest, (ii) the
Assigned Interest is free and clear of any lien, encumbrance or other adverse
claim and the description of the Assigned Interest is, without giving effect to
assignments thereof which have not become effective, accurate as set forth in
this Assignment and Acceptance, (iii) it has full power and authority, and has
taken all action necessary, to execute and deliver this Assignment and
Acceptance and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any Collateral thereunder, (iii) the financial condition of
Holdings, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by Holdings,
any of its Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.

 

1.2                Assignee. The Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Acceptance and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 9.04 of the Credit Agreement (subject to such consents, if any, as may
be required under the Credit Agreement) and is not a Disqualified Institution,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.04(a) or (b) thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Acceptance and to purchase the Assigned
Interest, (vi) it has independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase the Assigned Interest, (vii) it has
duly completed an Administrative Questionnaire substantially in the form of
Exhibit A to the Credit Agreement, unless it is already a Lender under the
Credit Agreement, (viii) the Administrative Agent has received a processing and
recordation fee of $3,500 as of the Effective Date (unless such fee has been
waived by the Administrative Agent) (ix) if it is a Lender that is not a United
States person, attached to the Assignment and Acceptance is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
completed and duly executed by the Assignee and (x) if it is an Affiliated
Lender, it has indicated its status as such in the space provided on the first
page of the Assignment and Assumption; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.                 Payments. From and after the Effective Date referred to in
this Assignment and Assumption, the Administrative Agent shall make all payments
in respect of the Assigned Interest (including payments of principal, interest,
fees and other amounts) to the Assignor for amounts which have accrued to but
excluding the Effective Date and to the Assignee for amounts which have accrued
from and after the Effective Date. The accrued and unpaid fees and interest will
be paid to the then Lender of record during the applicable period.

 

3.                 General Provisions. This Assignment and Acceptance shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Acceptance may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Acceptance by facsimile or electronic transmission shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Acceptance shall be construed in accordance with
and governed by the laws of the State of New York.

 

4.                 Term Loan Facility Assignments. Each assignment of the
U.S. Term Loans and the Cayman Term Loans shall be made on a pro rata basis by
such assigning Lender in proportion to the respective amounts of such Loans held
by such assigning Lender at such time.

 



 B-5 

 

 

EXHIBIT C

 

FORM OF BORROWING REQUEST

 

Credit Suisse AG, as Administrative Agent
Eleven Madison Avenue
New York, New York 10010

ATTN: Loan Operations Agency Group

[DATE]7

Ladies and Gentlemen:

 

The undersigned Borrower[s], refer[s] to the Second Amended and Restated Credit
Agreement dated as of March 7, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Lindblad
Expeditions, LLC, a Delaware limited liability company (successor by merger to
Lindblad Expeditions, Inc., a New York corporation, the “U.S. Borrower”),
Lindblad Maritime Enterprises, Ltd., an exempted company with limited liability
incorporated and existing under the laws of the Cayman Islands (the “Cayman
Borrower” and, together with the U.S. Borrower, each, individually a “Borrower”
and, collectively, the “Borrowers”), Lindblad Expeditions Holdings, Inc., a
Delaware corporation (“Holdings”), the lenders from time to time party thereto
(the “Lenders”) and Credit Suisse AG, as administrative agent (in such capacity,
the “Administrative Agent”) for the Lenders. Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to such terms in
the Credit Agreement.

 

The undersigned Borrower[s] hereby gives you notice pursuant to Section 2.03 of
the Credit Agreement that it requests a Borrowing under the Credit Agreement,
and in that connection sets forth below the terms on which such Borrowing is
requested to be made:

 

(A) Name of Borrower[s]: __________________________________ (B) Class and Type
of Borrowing:8 __________________________________   ☐ Term Borrowing
[ABR][Eurodollar] Borrowing   ☐ Revolving Borrowing [ABR][Eurodollar] Borrowing
(C) Date of Borrowing:9 __________________________________ (D) Account Number
and Location: __________________________________

 



 



7 Must be notified irrevocably by telephone (a) in the case of a Eurodollar
Borrowing, not later than 12:00 noon (New York City time) three Business Days
before a proposed Borrowing, and (b) in the case of an ABR Borrowing, not later
than 12:00 noon (New York City time) on the day of the proposed Borrowing, in
each case to be promptly confirmed by hand delivery or fax.

 

8 Specify (a) whether the requested Borrowing is to be a Cayman Term Loan, U.S.
Term Loan, Incremental Term Loan, Specified Incremental Term Loans or a
Revolving Loan and (b) whether Borrowing is a Eurodollar Loan or an ABR Loan.

9 Date of Borrowing must be a Business Day.

 



 C-1 

 

 

(E) Principal Amount of Borrowing: __________________________________ (F)
Interest Period:10 [___] month(s) ending [_________________]

 

Except with respect to the Credit Event to occur on the Closing Date, the
undersigned Borrower[s] hereby represent[s] and warrant[s] to the Administrative
Agent and the Lenders that on the Date of Borrowing herein referenced, the
conditions to lending specified in paragraphs (b) and (c) of Section 4.01 of the
Credit Agreement shall have been satisfied (or waived).

 

[Remainder of Page Intentionally Left Blank]

 

 

10  If such Borrowing is to be a Eurodollar Borrowing, the Interest Period with
respect thereto.

 



 C-2 

 

 



  [LINDBLAD EXPEDITIONS, LLC]         by       Name:     Title:        
[LINDBLAD MARITIME ENTERPRISES, LTD.]         by       Name:     Title:

 



 C-3 

 

 

EXHIBIT D-1

 

[Reserved]

  

 D-1-1 

 

 

EXHIBIT D-2

 

[Reserved]

 



 D-2-1 

 

 

EXHIBIT E-1

 

[Reserved]

 



 E-1-1 

 

 

EXHIBIT E-2

 

[Reserved]

 



 E-2-1 

 

 

EXHIBIT F

 

[Reserved]

 



 F-1 

 

 

 EXHIBIT G-1

 

 FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of [May 8], 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Lindblad Enterprises, Inc., Lindblad Maritime Enterprises,
Ltd. (together, the “Borrowers” and each, individually, a “Borrowed”), the
lenders from time to time party thereto (the “Lenders”) and Credit Suisse AG, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders. Capitalized terms used but not otherwise defined herein shall have the
meanings set forth in the Credit Agreement.

 

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loans (as well as any Notes evidencing such Loans) in respect of which it
is providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
either of the Borrowers within the meaning of Section 871(h)(3)(B) of the Code
and (iv) it is not a controlled foreign corporation related to either of the
Borrowers as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrowers and the Administrative Agent
and (2) the undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[Remainder of Page Intentionally Left Blank]

 



 G-1-1 

 

 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate as of
the________ day of ______________.

 



  [LENDER]         By:       Name:     Title:

 



 G-1-2 

 

 

EXHIBIT G-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of [May 8], 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Lindblad Enterprises, Inc., Lindblad Maritime Enterprises,
Ltd. (together, the “Borrowers” and each, individually, a “Borrower”), the
lenders from time to time party thereto (the “Lenders”) and Credit Suisse AG, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders. Capitalized terms used but not otherwise defined herein shall have the
meanings set forth in the Credit Agreement.

 

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of either of the Borrowers within the
meaning of Section 871(h)(3)(B) of the Code and (iv) it is not a controlled
foreign corporation related to either of the Borrowers as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[Remainder of Page Intentionally Left Blank]

 

 G-2-1 

 



 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate as of
the________ day of ______________.

 



  [PARTICIPANT]         By:       Name:     Title:

 



 G-2-2 

 

 

EXHIBIT G-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of [May 8], 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Lindblad Enterprises, Inc., Lindblad Maritime Enterprises,
Ltd. (together, the “Borrowers” and each, individually, a “Borrower”), the
lenders from time to time party thereto (the “Lenders”) and Credit Suisse AG, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders. Capitalized terms used but not otherwise defined herein shall have the
meanings set forth in the Credit Agreement.

 

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of either
of the Borrowers within the meaning of Section 871(h)(3)(B) of the Code and
(v) none of its direct or indirect partners/members is a controlled foreign
corporation related to either of the Borrowers as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

[Remainder of Page Intentionally Left Blank]

 



 G-3-1 

 

 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate as of
the________ day of ______________.

 



  [PARTICIPANT]         By:       Name:     Title:

 



 G-3-2 

 

 

EXHIBIT G-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of [May 8], 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Lindblad Enterprises, Inc., Lindblad Maritime Enterprises,
Ltd. (together, the “Borrowers” and each, individually, a “Borrower”), the
lenders from time to time party thereto (the “Lenders”) and Credit Suisse AG, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders. Capitalized terms used but not otherwise defined herein shall have the
meanings set forth in the Credit Agreement.

 

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loans
(as well as any notes evidencing such Loans) in respect of which it is providing
this certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loans (as well as any notes evidencing such Loans),
(iii) with respect to the extension of credit pursuant to the Credit Agreement
or any other Loan Document, neither the undersigned nor any of its direct or
indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of either of the
Borrowers within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to either of the Borrowers as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowers and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[Remainder of Page Intentionally Left Blank]

 



 G-4-1 

 

 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate as of
the________ day of ______________.

 



  [LENDER]         By:       Name:     Title:

 



 G-4-2 

 

 

 EXHIBIT H

 

FORM OF SOLVENCY CERTIFICATE

[●], 2015

 

To the Arranger, Administrative Agent and each of the Lenders
party to the Credit Agreement referred to below:

 

The undersigned, Chief Financial Officer of Lindblad Expeditions, Inc., a New
York corporation (the “U.S. Borrower”), hereby certifies on behalf of the
Borrowers, and not individually, pursuant to Section 4.02(c) of the Credit
Agreement dated as of [May 8], 2015 (as amended, supplemented or otherwise
modified from time to time), among the U.S. Borrower, Lindblad Maritime
Enterprises, Ltd., an exempted company with limited liability incorporated and
existing under the laws of the Cayman Islands (collectively, the “Borrowers” and
each, individually a “Borrower”), the lenders from time to time party thereto
(the “Lenders”) and Credit Suisse AG, as administrative agent (in such capacity,
the “Administrative Agent”) for the Lenders party thereto (the “Credit
Agreement”; terms defined therein, unless otherwise defined herein, being used
herein as therein defined), that:

 

1.             I have reviewed the Credit Agreement and have made, or have
caused to be made, such examinations or investigations as are reasonably
necessary to enable me to express an informed opinion as to the matters referred
to herein. The financial information, projections and assumptions that underlie
and form the basis for the certifications made in this Solvency Certificate
(a) were made in good faith and were based on assumptions reasonably believed by
the U.S. Borrower to be fair in light of the circumstances existing at the time
made and (b) continue to be fair as of the date hereof. For purposes of
providing this Solvency Certificate, the amount of any contingent liability
shall be the amount that, in light of all of the facts and circumstances
existing as of the Closing Date, represents the amount that would reasonably be
expected to become an actual and matured liability.

 

2.             I acknowledge that the Lead Arranger, the Administrative Agent,
and the Lenders are relying on the truth and accuracy of this Solvency
Certificate in connection with the making of Loans under the Credit Agreement.

 

3.             Based upon the review and examination described in paragraph 1
above, I hereby certify, on behalf of the Borrowers, and not individually, that
as of the date hereof after giving effect to the Transactions to occur on the
Closing Date and the other transactions contemplated thereby:

 

(a) the sum of the present debt and liabilities (including subordinated and
contingent liabilities) of the U.S. Borrower and each of its Subsidiaries, on a
consolidated basis, does not exceed the fair value of the present assets of the
U.S. Borrower and each of its Subsidiaries, on a consolidated basis;

 

(b) the present fair saleable value of the assets of the U.S. Borrower and each
of its Subsidiaries, on a consolidated basis, is greater than the total amount
that will be required to pay the debt and liabilities (including subordinated
and contingent liabilities) of the U.S. Borrower and each of its Subsidiaries as
they become absolute and matured;

 

(c) the capital of the U.S. Borrower and each of its Subsidiaries, on a
consolidated basis, is not unreasonably small in relation to their business
(taken as a whole) as contemplated on the Closing Date and as proposed to be
conducted following the Closing Date; and

 

(d) the U.S. Borrower and each of its Subsidiaries, on a consolidated basis,
have not incurred and do not intend to incur, or believe that they will incur,
debts or other liabilities including current obligations, beyond their ability
to pay such debts or other liabilities as they become due (whether at maturity
or otherwise).

 

[Remainder of Page Intentionally Left Blank]

 



 H-1 

 

 

IN WITNESS WHEREOF, the undersigned has duly executed this Solvency certificate
on behalf of the Borrowers as of the date first set forth above.

 



  LINDBLAD EXPEDITIONS, INC.         By:     Name:   Title: Chief Financial
Officer

 

 

H-2

 

 

 